Note: The official version of this document is the document published in the Federal
Register. This document has been sent to the Ofiice of the Federal Register but has
not yet been scheduled for publication.

4000-Ol-U
DEPARTMENT OF EDUCATION
34 CFR Part 106
RlN l870-AAl4
[Docket ID ED-20l8-OCR-OO64]
Title IX of the Education Amendments of 1972
AGENCY: Office for Civil Rights, Department of Education.
ACTION: Notice of proposed rulemaking.

SUMMARY: The Secretary of Education proposes to amend regulations implementing
Title lX of the Education Amendments of 1972 (Title IX). The proposed regulations would
clarify and modify Title lX regulatory requirements pertaining to the availability of
remedies for violations, the effect of Constitutional protections, the designation of a
coordinator to address sex discrimination issues, the dissemination 0f a nondiscrimination
policy, the adoption of grievance procedures, and the process to claim a religious
exemption. The proposed regulations Would also specify how recipient schools and
institutions covered by Title lX (hereinafter collectively referred to as recipients or schools)

must respond to incidents of sexual harassment consistent with Title IX’s

prohibition against sex discrimination The proposed regulations are intended to promote
the purpose of Title IX by requiring recipients to address sexual harassment, assisting and
protecting victims of sexual harassment and ensuring that due process protections are in

place for individuals accused of sexual harassment

DATES: We must receive your comments on or before [INSERT DATE 60 DAYS AFTER

PUBLICATION IN THE FEDERAL REGISTER].

ADDRESSES: Submit your comments through the Federal eRulemaking Portal or via
postal mail, commercial delivery, or hand delivery. We will not accept comments by fax or
by e-mail, or comments submitted after the comment period closes. To ensure that we do
not receive duplicate copies, please submit your comments only once. Additionally, please

include the Docket lD at the top of your comments

If you are submitting comments electronically, we strongly encourage you to submit any
comments or attachments in Microsoft Word format. If you must submit a comment in
Adobe Portable Document Fonnat (PDF), we strongly encourage you to convert the PDF to
“print-to-PDF” format, or to use some other commonly-used searchable text format. Please
do not submit the PDF in a scanned format. Using a print-to-PDF format allows the U.S.
Department of Education (the Department) to electronically search and copy certain

portions of your submissions

' F ederal eRulemaking Portal: Go to www.regulations.gov to submit your

comments electronically. lnformation on using Regulations.gov, including

instructions for finding a rule on the site and submitting comments, is available on
the site under “How to use Regulations.gov” in the Help section.

' Postal Mail, Commercial Delive)y, or Hand Delive)y:

The Department strongly encourages commenters to submit their comments electronically.
If, however, you mail or deliver your comments about these proposed regulations, address
them to Brittany Bu]l, U.S. Department of Education, 400 Maryland Avenue S.W., Room

6E310, Washington, D.C. 20202. Telephone: (202) 453-7100.

Privacy Note: The Department’s policy is to make all comments received from members of
the public available for public viewing in their entirety on the Federal eRulemaking Portal
at Www.reg ulations.gov. Therefore, commenters should be careful to include in

their comments only information that they wish to make publicly available

FOR FURTHER lNFORMATION CONTACT: Brittany Bull, U.S. Department of
Education, 400 Maryland Avenue S.W., Room 6E310, Washington, D.C. 20202.
Telephone: (202) 453-7100. You may also email your questions to
Titlel,XNPRl\/I@ed.gov, but, as described above, comments must be submitted via the

Federal eRulemaking Portal, postal mail, commercial delivery, or hand delivery.

If you use a telecommunications device for the deaf (TDD) or a text telephone (TTY),

call the Federal Relay Service (FRS), toll free, at 1-800-877-8339.

SUPPLEMENTARY INFORMATION:

Executive Summa;v

Purpose of this regulatory action

Based on its extensive review of the critical issues addressed in this rulemaking the
Department has determined that current regulations and guidance do not provide
appropriate standards for how recipients must respond to incidents of sexual harassment To
address this concern, we propose regulations addressing sexual harassment under Title IX
to better align the Department’s regulations with the text and purpose of Title IX and
Supreme Court precedent and other case law. This will help to ensure that recipients
understand their legal obligations including what conduct is actionable as sexual harassment
under Title IX, the conditions that activate a mandatory response by the recipient, and
particular requirements that such a response must meet so that recipients protect the rights

of their students to access education free from sex discrimination

In addition to providing recipients With clear legal obligations, the transparency of the
proposed regulations will help empower students to hold their schools accountable for
failure to meet those obligations Under the proposed regulations, complainants reporting
sexual harassment will have greater control over the process The Department recognizes
that every situation is unique and that individuals react to sexual harassment differently;
thuS, the proposed regulations help ensure that Schools provide complainants with clear
options and honor the Wishes of the reporting individual about how to respond to the
situation, including increased access to supportive measures Where a reporting
complainant elects to file a formal complaint triggering the school’s grievance process, the
proposed regulations require the school’s investigation to be fair and impartial, applying

mandatory procedural checks and balances, thus producing more reliable factual

outcomes, with the goal of encouraging more students to turn to their schools for support in

the wake of sexual harassment

Summary ofthe Major Provisions of This Regulatorjy Action.'

With regard to sexual harassment, the proposed regulations would:

' Define the conduct constituting sexual harassment for Title IX purposes;

' Specify the conditions that activate a recipient’s obligation to respond to
allegations of sexual harassment and impose a general standard for the sufficiency
of a recipient’s response;

' Specify situations that require a recipient to initiate its grievance procedures; and

' Establish procedural safeguards that must be incorporated into a recipient’s
grievance procedures to ensure a fair and reliable factual determination when a

recipient investigates and adjudicates a Sexual harassment complaint

In addition, the proposed regulations would: clarify that in responding to any claim of sex
discrimination under Title IX, recipients are not required to deprive an individual of rights
that would be otherwise guaranteed under the U.S. Constitution; prohibit the Department’s
Office for Civil Rights (OCR) from requiring a recipient to pay money damages as a
remedy for a violation of any Title IX regulation; and eliminate the requirement that
religious institutions submit a written statement to qualify for the Title IX religious

exemption.

Costs and Benefits

As further detailed in the Regulatory Impact Analysis, we estimate that the total monetary
cost savings of these regulations over ten years would be in the range of $286.4 million to
$367.7 million. In addition, the major benefits of these proposed regulations, taken as a
whole, include achieving the protective purposes of Title IX via fair, reliable procedures

that provide adequate due process protections for those involved in grievance processes

Invz`tation to Comment: We invite you to submit comments regarding these proposed
regulations and directed questions To ensure that your comments have the maximum effect
on developing the final regulations, vou should identify clearly the

specific section or sections of the proposed regulations that each of vour comments

addresses, and arrange your comments in the same order as the proposed regulations

We invite you to assist us in complying with the specific requirements of Executive Orders
12866 and 13563 (explained further below), and their overall goal of reducing the
regulatory burden that might result from these proposed regulations Please let us know of
any further ways that we may reduce potential costs or increase potential benefits, while
preserving the effective and efficient administration of the Department’s programs and

activities

During and after the comment period, you may inspect all public comments about these
proposed regulations by accessing Regulations.gov. You also may inspect the comments in
person at 400 Maryland Avenue S.W., Room 6E310, Washington, D.C., between the hours

of 8:30 a.m. and 4:00 p.m., Eastern Time, Monday through Friday of

each week, except federal holidays Please contact the person listed under FOR

FURTHER INFORMATION CONTACT.

Assistance to Individuals with Dz`sabilities in Reviewing the Rulemaking Record: Upon
request, we will provide an appropriate accommodation or auxiliary aid to an individual
with a disability who needs assistance to review the comments or other documents in the
public rulemaking record for these proposed regulations If you want to schedule an
appointment for this type of accommodation or auxiliary aid, please contact the person

listed under FOR FURTHER INFORMATION CONTACT.

Background

Title IX prohibits discrimination on the basis of sex in education programs and activities
that receive federal financial assistance See 20 U.S.C. l681(a). Existing Title IX
regulations contain specific provisions regarding (i) the Assistant Secretary’s authority to
determine remedies necessary to overcome effects of discrimination (34 CFR 106.3), (ii)
the effect of other requirements (34 CFR 106.6), (iii) designation of a responsible employee
(34 CFR 106.8(a)), (iv) adoption of grievance procedures (34 CFR 106.8(b)),

(v) dissemination of policy (34 CFR 106.9), and (vi) exemption for religious schools (34
CFR 106.12). For reasons described in this preamble, the Secretary proposes to amend the
Title IX regulations at 34 CFR 106.3, 106.6, 106.8, 106.9, and 106.12, as well as add new

sections 106.44 and 106.45.

The Department’s predecessor, the Department of Health, Education and Welfare (HEW),
promulgated implementing regulations under Title lX effective in 1975.l Among other
things, those regulations require recipients to create and disseminate a policy of non-
discrimination based on sex, designate a Title IX Coordinator, and adopt and publish
grievance procedures providing for prompt and equitable resolution of complaints that a

school is discriminating based on sex.

When the current regulations were issued in 1975, the federal courts had not yet addressed
recipients’ Title IX obligations to address sexual harassment as a form of sex
discrimination The Supreme Court subsequently elaborated on the scope of Title IX, ruling
that money damages are available for private actions under Title lX based on sexual
harassment by a teacher against a student, Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60
(1992); that such damages may only be recovered under Title IX when a school official
with authority to institute corrective measures has actual notice of the harassment but is
deliberately indifferent to it, Gebser v. Lago Vista Ind. Sch. Dist., 524

U.S. 274 (1998); and that a school can likewise be liable under Title IX based on sexual
harassment by a student against a student but only if “the recipient is deliberately indifferent

33 ci

to known acts of student-on-Student sexual harassment, the harasser is under the school’s

disciplinary authority,” and “the behavior is so severe, pervasive, and

 

l 40 Fed. Reg. 24128 (June 4, 1975) (codified at 45 CFR pt 86). In 1980, Congress created the United
States Department of Education. Pub. L. No. 96-88, § 201, 93 Stat. 669, 671 (1979); Exec. Order No.
12212, 45 Fed. Reg. 29,557 (May 2, 1980). By operation oflaw, all ofHEW’s determinations rules, and
regulations continued in effect and all functions of HEW’s Office for Civil Rights, with respect to
educational programs, were transferred to the Secretary of Education. 20 U.S.C. § 3441(a)(3). The
regulations implementing Title IX were recodified without substantive change in 34 CFR pt 106. See 45
Fed. Reg. 30,802, 30,955_65 (May 9, 1980).

objectively offensive that it denies its victims the equal access to education that Title lX is

designed to protect,” Davis v. Monroe Cty. Ba'. of Ea'uc., 526 U.S. 629, 647, 652 (1999).

ln the four decades since HEW issued the 1975 rule, no Title lX regulations have been
promulgated to address sexual harassment as a form of sex discrimination; instead, the
Department has addressed this subject through a series of guidance documents See, e.g.,
Sexual Harassment Guidance: Harassment of Students by School Employees, Other
Students, or Third Parties, 62 Fed. Reg. 12034 (March 13, 1997); Revised Sexual
Harassment Guidance: Harassment of Students by School Employees, Other Students, or
Third Parties (January 19, 2001) (2001 Guidance); Dear Colleague Letter on Sexual
Harassment (January 25, 2006); Dear Colleague Letter: Sexual Violence (issued April 4,
2011, withdrawn September 22, 2017) (2011 Dear Colleague Letter); Questions and
Answers on Title IX and Sexual Violence (issued April 29, 2014, withdrawn September 22,
2017) (2014 Q&A); Questions and Answers on Campus Sexual Misconduct (September 22,
2017) (2017 Q&A). The decades since the passage of Title IX have revealed that how
schools address sexual harassment and sexual assault (collectively referred to herein as
sexual harassment) affects the educational access and opportunities of large numbers of

students in elementary, secondary, and postsecondary schools across the nation

Beginning in mid-2017, the Department started to examine how schools and colleges were
applying Title lX to sexual harassment under then-applicable guidance The Department

conducted listening sessions and discussions with stakeholders expressing a

variety of positions for and against the status quo, including advocates for survivors of
sexual violence; advocates for accused students; organizations representing schools and
colleges; attorneys representing survivors, the accused, and institutions; Title lX
Coordinators and other school and college administrators; child and sex abuse prosecutors;
scholars and experts in law, psychology, and neuroscience; and numerous individuals who
have experienced school-level Title lX proceedings as a complainant or respondent The
Department also reviewed information that includes white papers, reports, and
recommendations issued over the past several years by legal and public policy scholars,

civil rights groups, and committees of nonpartisan organizations2 as well as books detailing

 

2 E.g., Jacob Gersen and Jeannie Suk, The Sex Bureaucracy, 104 CALIF. L. REV. 881 (2016); John
Villasenor, A probabilistic framework for modelling false Tit]e IX ‘convictions ’ under the preponderance of
the evidence standard, 15 LAW, PRoBABrerY AND RISK 223, 223-37 (2016),

https://doi.org/' l 0.1093flr)r»’1ngw'006; Open Letter from Members of the Penn Law School Faculty, Sexual
Assault Comp]aints.' Protecting Complainants and the Accused Students at Universities, WALL ST. J.
ONLINE (Feb. 18, 2015), http://online.wsj.com/public/resources/documents/2015_0218_upenn.pdf
(statement of 16 members of the University of Pennsylvania Law School faculty); Rethink Harvard ’s
Sexua] Harassment Policy, BOSTON GLOBE (Oct. 15, 2014), https://www.bostonglobe.com/opinion/
2014/10/14/rethink-harvard-sexual-harassment-policy/HFDDiZN7nU2UquuWanbM/story.html
(Statement of 28 members of the Harvard Law School faculty); AM. BAR ASSN., ABA CRIMINAL JUSTICE
SECTION TASK FORCE oN CoLLEGE DUE PROCESS RIGHTS AND VICTIM PRoTECTIONS; RECOMMENDATloNs
FOR COLLEGES AND UNIVERSITIES IN REsoLvING ALLEGATIONS oF CAMPUS SEXUAL MIsCONDUCT (2017),
littps://www.aniericanbar.org/contentham/'aba/"publications/ criminalj ustice/20 1 7/ABA-Due-Process-Task-
Force-Recommendations-and-Report.authcheckdam.pdf; AMERICAN CoLLEGE oF TRIAL LAWYERS, TAsx
FORCE oN THE RESPoNSE oF UNIVERSiTlES AND COLLEGES To ALLEGATIONS oF SEXUAL VloLENCE, WHlTE
PAPER ON CAMPUS SEXUAL ASSAULT INVESTIGATIONS (2017), https:/'/Www.actl.com/'docs./'de'fault-
source/default-document-librarv/positiorr-statements-and-white-paperS/"
task_f`orce_allegations_of`_sexual_violence_white__paper_final.pdf`; Elizabeth Bartholet, Nancy Gertner,
Janet Halley & Jeannie Suk Gersen, Faimess For All Students Under Title lX (Aug. 21, 2017),
littp://nrs.hai'vard.edu,/'urn-3;HUL.lnstRepos:33789434. See also NEDDA BLACK ET AL., THE NCHERM
GROUP, LLC, 2017 NCHERM GROUP WHITE PAPER: DUE PROCESS AND THE SEX PoLlCE (2017),
https:/'/www.ncherm.org/\\/p-content/'uploa(ls/2017/04/"]"N G-Whitep aper-Final-E leetronic-Version.pdf;
SHARYN PoTTER ET AL., PREVENTION INNovATlONS RESEARCH CTR., UNIV. oF NEW HAMPSHxRi-:, lr’s NoT
JUST THE WHAT BUT THE How: INFORMING STUDENTS ABOUT CAMPUS PoLlCIES AND RESOURCES (2015),

https:/./"cola.unh.edu/’sites/cola.unh.edw'files/'departments/Prevention%201nnovations‘?/oZOResearch'Z/Z>ZOC
Lnt er/White__'_PaperW87367.____f0r7 rweb`pdf' Dana Bolger, Gender Violence Costs.' Schools ’ Financial
Obligations Under Tl`tle IX, 125 YALE L. J. 2106 (2016),
https://'WWW.valelawiournal,org/'feature/'gender-violence-costs-schools-financial-obligations-under-title-
pg KATHERINE K. BAKER ET AL., TlTLE lX AND THE PREPoNDERANCE oF THE EVIDENCE: A WHITE
PAPER, http:,~"/wv\wv.feministlawprofessors.com.="wp- content/'uploads/ZO16.»"1 l/Tit]e-lX-Preponderance-
White-Paper~signed-l l.29,16.pdf (signed by dozens of law professors and scholars); Alexandra
Brodskv. A Ri.s'l'ng Tide: learning Ab()ut Fair Disel`n/ina/'V Proce.s's from Tit/e IX 66 J. GF l_,.l?FGAl., EDU(`.
822 ( 2017). https;/'/j|e.aals.org/"cgi;"viewcontent.cgi‘?article:1517&context=home.

10

case studies of campus Title IX proceedings3 The Department learned that schools and
colleges were uncertain about whether the Department’s guidance was or was not legally
binding To the extent that guidance was viewed as mandatory, the obligations set forth in
previous guidance were issued without the benefit of notice and comment that would have
permitted the public and all stakeholders to comment on the feasibility and effectiveness of
the guidance Several of the prescriptions set forth in previous guidance (for example,
compulsory use by all schools and colleges of the preponderance of the evidence standard
and prohibition of mediation in Title IX sexual assault cases) generated particular criticism

and controversy

Other criticisms of the previous guidance included that those guidance documents pressured
schools and colleges to forgo robust due process protections;4 captured too wide a range of

misconduct, resulting in infringement on academic freedom and free

Speech and government regulation of consensual, noncriminal sexual activity;5 and

 

3 E.g., K.C. JOHNSON AND STUART TAYLOR, JR., CAMPUS RAPE FRENZY, (2017); LAURA KIPNESS, UNWANTED
ADVANCES ( 2017). See also ANNlE E. CLARK AND ANDREA L. PINO, WE BELIEVE YOU: SURvIvoRs oF CAMPUS
SExUAL ASSAULT SPEAK OUT (2016); JON KRAKAUER, MISSOULA: RAPE AND THE JUSTICE SYSTEM IN A COLLEGE
TowN, (2015).
4 E.g., Open Letter from Members ofthe Penn Law School Faculty, supra note 2 (“[W]e believe that OCR’s
approach exerts improper pressure upon universities to adopt procedures that do not afford fundamental fairness.”).
See also Bartholet et al., supra note 2, at 1 (“ln the past six years, under pressure from the previous Administration,
many colleges and universities all over the country have put in place new rules defining sexual misconduct and new
procedures for enforcing them. While the Administration’s goals were to provide better protections for women . . .
the new policies and procedures have created problems of their own, many of them attributable to directives coming
from [OCR]. Most of these problems involve unfairness to the accused; some involve unfairness to both accuser and
accused[.] OCR has an obligation to address the unfairness that has resulted from its previous actions and the related
college and university responses”). See also Plummer v. Univ. ofHouston, 860 F.3d 767, 777-78 (5th Cir. 2017)
(Jones, J., dissenting) (The 2011 Dear Colleague Letter “was not adopted according to notice~and-comment
rulemaking procedures; its extremely broad definition of ‘sexual harassment’ has no counterpart in federal civil
rights case law; and the procedures prescribed for adjudication of sexual misconduct are heavily weighted in favor of
finding guilt”).
5 E.g., Kipness, supra note 3, at 33 (“The reality is that a set of incomprehensible directives issued by a branch of the
federal government are being wielded in wildly idiosyncratic ways, according to the whims and biases of individual
Title lX officers operating with no public scrutiny or accountability Some ofthem are also all too willing to tread on
academic and creative freedom as they see fit”). See also Gersen and Suk, supra note 2, at 902»03 (Asserting that
OCR’s guidance requires schools to regulate Student conduct “that is not creating a hostile environment and therefore
is not sexual harassment and therefore not sex discrimination” and concluding that OCR’s guidance oversteps OCR’s
11

removed reasonable options for how schools should structure their grievance processes to
accommodate each school’s unique pedagogical mission, resources and educational

community. 6

After personally engaging with numerous stakeholders including sexual violence survivors
students accused of campus sexual assault, and school and college attorneys and
administrators, the Secretary of Education delivered a speech in September 20177 in which
she emphasized the importance of Title IX and the high stakes of sexual misconduct The
Secretary identified problems with the current state of Title IX’s application in schools and
colleges including overly broad definitions of sexual harassment, lack of notice to the
parties lack of consistency regarding both parties’ right to know the evidence relied on by
the school investigator and right to cross-examine parties and witnesses and adjudications
reached by school administrators operating under a federal mandate to apply the lowest
possible standard of evidence Secretary DeVos stated that in endeavoring to find a “better
way forward” that works for all students “non-negotiable principles” include the right of
every survivor to be taken seriously and the right of every person accused to know that guilt
is not predetermined8 Quoting an open letter from law school faculty,9 Secretary DeVos

affirmed that “there is nothing inconsistent with a policy that both strongly condemns and

 

jurisdictional authority); see also Jacob Gersen and Jeannie Suk, The Sex Bureaucracy, THE CHRONICLE OF
l-llGHER EDUC. (Jan. 6, 2017) (https://www.chronicle.com/article/The-College-Sex-Bureaucracy/238805) (OCR’s
“broad definition” of sexual harassment has “grown to include most voluntary and willing sexual contact”). See also
Open Letter from Members of the Penn Law School Faculty, supra note 2 (“These cases are likely to involve highly
disputed facts and the ‘he said/she said’ conflict is often complicated by the effects of alcohol and drugs”).

6 E.g., lnstitutional Challenges in Respondz`ng to Sexual Violence On College Campuses.' Testimony Provided to the
Subcomm. on Higher Educ. and Workforce Training, 114th Cong. 2, 5`6 (2015) (statement of Dana Scaduto,
Campus Counsel, Dickinson College, discussing the problems with attempting to impose one-size-fits-all rules that
fail to account for the wide diversity of institutions of higher education across the
country),https;//edworkforce.house.gov/uploadedfiles/testimony_scaduto.pdf.

7 Betsy DeVos, U.S. Sec’y of Educ., Prepared Remarks on Title IX Enforcement (Sept. 7, 2017),
https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement.

gm

9 Open Letter from Members of the Penn Law School Faculty, supra note 2.
12

punishes sexual misconduct and ensures a fair adjudicatory process.”

On September 22, 2017, the Department rescinded previous guidance documents that had
never had the benefit of the public notice and comment process;10 left in place the 2001
Guidance that had been subjected to public notice and comment (though not rulemaking);
issued the 2017 Q&A as an interim question and answer document to identify recipients’
obligations under Title lX to address sexual harassment as a temporary measure to provide
necessary information while proceeding with the time-intensive process of notice and
comment rulemaking; and announced its intent to promulgate regulations under Title IX
following the rulemaking requirements of the Administrative Procedure Act. The
Department has continued to hold listening sessions and discussions with stakeholders and
experts since the rescission of the previous guidance to inform the Department’s proposed
Title IX regulations including hearing from stakeholders who believe the Department
should adopt the policies embodied in its previous or current guidance The need to address
through rulemaking the serious subject of how schools respond to sexual harassment was
well expressed by sixteen law school faculty at University of Pennsylvania Law School:
Both the legislative process and notice-and-comment rulemaking are
transparent, participatory processes that afford the opportunity for input
from a diversity of viewpoints That range of views is critical because this
area implicates competing values including privacy, safety, the
functioning of the academic community, and the integrity of the
educational process for both the victim and the accused, as well as the
fundamental fairness of the disciplinary process . . . ln addition,
adherence to a rule-of-law standard would have resulted in procedures
with greater legitimacy and buy-in from the universities subject to the
resulting rules ll

While implementing regulations under Title lX since 1975 have required schools to provide

for a “prompt and equitable” grievance process to resolve complaints of sex discrimination

 

10 Specifically, the Department rescinded the 2011 Dear Colleague Letter and the 2014 Q&A.
ll Open Letter from Members of the Penn Law School Faculty, supra note 2.
13

by the school, the Department’s guidance (both the guidance documents rescinded in 2017
and the ones remaining) fails to provide the clarity, permanence, and prudence of regulation
properly informed by public participation in the full rulemaking process Under the system
created by the Department’s guidance, hundreds of students have filed complaints with
OCR alleging their school failed to provide a prompt or equitable process in response to a
report of sexual harassment,12 and over 200 students have filed lawsuits against colleges
and universities alleging their school disciplined them for sexual misconduct without
providing due process protections13 The Department recognizes that despite well-
intentioned efforts by school districts colleges and universities advocacy organizations
and the Department itself, sexual harassment continues to present serious problems across
the nation’s campuses The lack of clear regulatory standards has contributed to processes
that have not been fair to all parties involved, that have lacked appropriate procedural
protections and that have undermined confidence in the reliability of the outcomes of
investigations of sexual harassment allegations Such deficiencies harm complainants
respondents and recipients alike

The framework created under these proposed regulations stems from the Department’s
commitment to the rule of law and the Department’s recognition that it has statutory
authority under 20 U.S.C. 1682 to issue regulations that effectuate Title IX’s provisions - to
protect all students from sex discrimination (here, in the form of sexual harassment) that

jeopardizes equal access to education The proposed regulations would help ensure that the

 

12 See, e.g., OCR’s website listing currently pending investigations into sex discrimination sexual harassment, and
sexual violence: https://www2.ed.gov/about/offices/list/ocr/docs/investigations/open- investigations/index.html.

13 See KC Johnson, Judge Xinis ’ Ou:rage, ACAD. WoNDERLAND: CoMMENTs oN THE CONTEMP. ACAD. (Apr. 3,
2018), https:»"/academicwonderland.coin/'2018/'04/03/iudge-xinis-outrage/ (over 200 students have sued their colleges
over due process issues since the 2011 Dear Colleagle Letter); KC Johnson, Pomona, the Courts, & Basic Fairness,
ACAD. WoNDERLAND: CoMMENTs oN THE CoNTEMP. ACAD. (Dec. 8, 2017),
https://'academicwonderland.corru"2017./12/'08/`poniona-tlie-courts-basic-fairness/'l (over 90 colleges have lost due
process challenges by respondent students since the 2011 Dear Colleague Letter).

14

obligations imposed on recipients fall within the scope of the civil rights law that Congress
created and, where persuasive, align with relevant case law. Thus the proposed regulations
set forth clear standards that trigger a recipient’s obligation to respond to sexual harassment
including defining the conduct that rises to the level of Title IX as conduct serious enough
to jeopardize a person’s equal access to the recipient’s education program or activity, and
confining a recipient’s Title IX obligations to sexual harassment of which it has actual
knowledge

Within those clarified standards triggering a recipient’s Title IX obligations the proposed
regulations instruct recipients to take certain steps that, in the Department’s judgment based
on extensive interaction with stakeholders will foster educational environments where all
students and employees know that every school must respond appropriately to sexual
harassment The proposed regulations provide that complainants experiencing sexual
harassment may report allegations to their school and expect their school to respond in a
manner that is not clearly unreasonable and incentivize recipients to give various supportive
measures to complainants to restore or preserve the individual’s equal access to education
as a way of demonstrating that the recipient’s response to the complainant’s report was not

deliberately indifferent

The proposed regulations require schools to investigate and adjudicate formal complaints of
sexual harassment, and to treat complainants and respondents equally, giving each a
meaningful opportunity to participate in the investigation and requiring the recipient to
apply substantive and procedural safeguards that provide a predictable, consistent, impartial
process for both parties and increase the likelihood that the recipient will reach a
determination regarding the respondent’s responsibility based on objective standards and

relevant facts and evidence By separating a recipient’s obligation to respond to each known

15

report of sexual harassment from the recipient’s obligation to investigate formal complaints
of sexual harassment the proposed regulations give sexual harassment complainants greater
confidence to report and expect their School to respond in a meaningful way, while
requiring that where a complainant also wants a formal investigation to potentially result in
discipline against a respondent that grievance process will be predictable and fair to both
parties resulting in a factually reliable determination about the complainant’s allegations

Rather than proceeding sequentially, we group and discuss the proposed amendments under
the substantive or procedural issues to which they pertain We do not address proposed

regulatory changes that are technical or otherwise minor in effect

ln discussing the proposed regulations we first address how recipients must respond to
sexual harassment and the procedures for resolving formal complaints of sexual harassment
Under the response provisions we address: adoption of standards from Title lX Supreme
Court precedent and other case law (proposed section 106.44(a), 106.44(e)(1), and
106.44(e)(6)); responses required in specific circumstances and accompanying safe harbors
(proposed section 106.44(b)); emergency removals (proposed section 106.44(0)); and the
use of administrative leave (proposed section 106.44(d)). We next turn to grievance
procedures for addressing formal complaints of sexual harassment (proposed section
106.45) including clarification that the recipient’s treatment of both complainant and
respondent could constitute discrimination on the basis of sex (proposed section 106.45(a));
general requirements for grievance procedures (proposed section 106.45(b)(1)); notice to
the parties (proposed section 106.45(b)(2)); and procedures for investigations (proposed
section 106.45(b)(3)). Also within the grievance procedures section we address evidentiary

standards for determinations of responsibility (proposed section 106.45(b)(4)(i)); the

16

content of such written determinations (proposed section 106.45(b)(4)(ii)); and the timing
of providing the determinations to the parties (proposed section 106.45(b)(4)(iii)). We next
address procedures for appeals of written determinations (proposed section 106.45(b)(5));
informal resolution procedures (proposed section 106.45(b)(6)); and recordkeeping

procedures (proposed section 106.45(b)(7)).

The proposed regulations also seek to clarify existing Title IX regulations in other areas
beyond sexual harassment Specifically, we state that OCR shall not deem necessary the
payment of money damages to remedy violations under part 106 (proposed section
106.3(a)). We address the intersection among Title lX regulations constitutional rights
student privacy rights and Title VII of the Civil Rights Act of 1964 (proposed Section
106.6). We clarify the provisions governing the designation of a Title lX Coordinator
(proposed section 106.8). And we clarify that a recipient that qualifies for the religious
exemption under Title IX carr claim its exemption without seeking written assurance of the
exemption from the Department (proposed section 106.12).

I. Recipient’s response to sexual harassment

(Proposed section 106.44)

Statute: Title IX states generally that no person in the United States Shall, on the basis of`
sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any education program or activity receiving federal financial

assistance, 20 U.S.C. 1681(a), but does not specifically mention sexual harassment

Current Regulations: None.

A. Adoption of Supreme Court standards for sexual harassment

Section l06.44(a) General,' Section 106.44(6)(1),' Section 106.44(e)(6)

17

Proposed Regulations: We propose adding a new section 106.44 covering a recipient’s response
to sexual harassment Proposed section 106.44(a) would state that a recipient with actual
knowledge of` sexual harassment in an education program or activity of` the recipient against a
person in the United States must respond in a manner that is not deliberately indifferent
Proposed section 106,44(a) would also state that a recipient is deliberately indifferent only if its

response to sexual harassment is clearly unreasonable in light of the known circumstances

We propose definitions for “sexual harassment” and “actual knowledge” in section
106.44(e). Paragraph (e)(l) defines “sexual harassment” to mean either an employee of` the
recipient conditioning the provision of an aid, benefit or service of the recipient on an
individual’s participation in unwelcome sexual conduct; or unwelcome conduct on the basis
of sex that is so severe, pervasive, and objectively offensive that it effectively denies a
person equal access to the recipient’s education program or activity; or sexual assault as
defined in 34 CFR 668.46(a), implementing the Jeanne Clery Disclosure of Campus
Security Policy and Campus Crime Statistics Act (Clery Act). Paragraph (e)(6) defines
“actual knowledge” as notice of sexual harassment or allegations of` sexual harassment to a
recipient’s Title IX Coordinator or any official of the recipient who has authority to institute
corrective measures on behalf of the recipient or to a teacher in the elementary and
secondary context with regard to student-on-student harassment Paragraph (e)(6) also
states that imputation of knowledge based solely on respondeat superior or constructive
notice is insufficient to constitute actual knowledge, that the standard is not met when the
only official of the recipient with actual knowledge is also the respondent and that the mere
ability or obligation to report sexual harassment does not qualify an employee, even if that
employee is an official, as one who has authority to institute corrective measures on behalf
of the recipient

18

Reasons: The Department believes that the administrative standards governing recipients’

responses to sexual harassment should be generally aligned with the standards developed by
the Supreme Court in cases assessing liability under Title lX for money damages in private
litigation The Department believes that students and institutions would benefit from the
clarity of an essentially uniform standard. More importantly, the Department believes that
the Supreme Court’s foundational decisions in this area, Gebser and Davis, are based on a
textual interpretation of Title lX and on policy rationales that the Department finds
persuasive for the administrative context The Department’s proposed regulations
significantly reflect legal precedent because, while we could have chosen to regulate in a
somewhat different manner, we believe that the standards articulated by the Court in these
areas are the best interpretation of Title IX and that a consistent body of law will facilitate

appropriate implementation

First the Court has held that Title lX governs misconduct by recipients not by third parties
such as teachers and students As the Court noted in Gebser, Title IX is a statute “designed
primarily to prevent recipients of federal financial assistance from using the funds in a
discriminatory manner.” Gebser, 524 U.S. at 292; Cannon v. Univ. of Chicago, 414 U.S.
677, 704 (1979) (noting that the primary congressional purpose behind the statutes was “to
avoid the use of federal resources to support discriminatory practices”). lt is thus a
recipient’s own misconduct_not the actions of employees students or other third parties_

that subjects the recipient to liability under Title lX.

Second, because Congress enacted Title lX under its Spending Clause authority, the

obligations it imposes on recipients are in the nature of a contract Gebser, 524 U.S. at

286; Davis, 526 U.S. at 640. The Court has reasoned that it follows from this that recipients

must be on clear notice of what conduct is prohibited and that recipients must be held liable

19

only for conduct over which they have control. Ia'. at 644-45.

Third, the text of Title IX prohibits only discrimination that has the effect of denying access
to the recipient’s educational program or activities Ia'. at 650-52. Accordingly7 Title lX

does not prohibit sex-based misconduct that does not rise to that level of severity.

And finally, the Court reasoned in Davis that Title lX must be interpreted in a manner that
leaves room for flexibility in schools’ disciplinary decisions and that does not place courts
in the position of second-guessing the disciplinary decisions made by school administrators

Id. at 648.

As a matter of policy, the Department believes that these same principles should govern
administrative enforcement of Title IX. To that end, the proposed regulation would provide
that actual knowledge - rather than mere constructive knowledge or imputation of
knowledge based on a respondeat superior theory - triggers the recipient’s duty to respond.
Consistent with Title lX’s focus on the recipient’s own misconduct and with the contractual
nature of the duty imposed by Title lX, this standard ensures that the recipient is on clear
notice of the discrimination (or alleged discrimination) that it must address By contrast as
the Court observed in Gebser, a constructive knowledge standard would make a funding
recipient liable for misconduct of which it was unaware Gel)ser, 524

U.S. at 287. Further, applying this standard in the administrative enforcement context is
consistent with “Title lX’s express means of enforcement - by administrative agencies -

[which] operates on the assumption of actual notice to officials of the funding recipient.”
Id. at 288.
Similarly, proposed section 106.44(a) adopts the Gebser/Davis standard that actual

knowledge means “notice of sexual harassment or allegations of sexual harassment to an

20

official of the recipient who has authority to institute corrective measures on behalf of the
recipient” Consistent with the text and purpose of Title IX, this standard ensures that a
recipient is liable only for its own misconduct As the Court noted in Gebser and Davis, it is
only when the recipient makes an intentional decision not to respond to third-party
discrimination that the recipient itself can be said to “subject” its students to such
discrimination Gebser, 524 U.S. at 291-92; Davis, 526 U.S. at 642-43. Determining
whether someone is an official with authority to take corrective action is a fact-specific
inquiry. See e.g., Doe v. Sch. Bd. ofBroward Cty,, Fla., 604 F.3d 1248, 1256 (llth Cir.
2010) (“we also note that the ultimate question of who is an appropriate person is
‘necessarily a fact-based inquiry’ because ‘officials’ roles vary among school districts”’)

(quoting Murrell v. Sch. Dist. No. ], Denver, Colo., 186 F.3d 123 8, 1247 (10th Cir. 1999)).

For recipients that are elementary and secondary schools with respect to student-on-
student sexual harassment proposed section 106.44(e)(6) states that actual knowledge can
also come from notice to a teacher. The Department recognizes that the Supreme Court has
not held definitively that teachers are “appropriate officials with the authority to take
corrective action” with respect to student-on-student sexual harassment however, in the
elementary and secondary school setting where school administrators and teachers are more
likely to act in loco parentis, and exercise a considerable degree of control and supervision

over their students the Department believes this interpretation is reasonable

21

Davis, 526 U.S. at 646, citing Veronica Sch. Dist. v. Acton, 515 U.S. 646, 655 (1995)
(noting that a public school’s power over its students is “custodial and tutelary, permitting a
degree of supervision and control that could not be exercised over free adults”). Teachers
specifically have a “degree of familiarity with, and authority over, their students that is
unparalleled except perhaps in the relationship between parent and child.” New Jersey v.
T.L.O., 469 U.S. 325, 348 (1985) (Powell, J., concurring). Thus the Department believes
that teachers at elementary and secondary schools should be considered to have the
requisite authority to impart actual knowledge to the recipient regarding student-on-student
conduct that could constitute sexual harassment and to trigger a recipient’s obligations
under Title IX. Whether in the context of elementary and secondary schools or institutions
of higher education, determining who is an official to whom notice of sexual harassment
gives actual knowledge to the recipient will be fact- specific. Notice to a recipients’ Title IX
Coordinator, however, will always confer actual knowledge on the recipient therefore,
every student has a clearly designated option for reporting sexual harassment to trigger their

school’s response obligations

The definition in proposed section 106.44(e)(6) also states that the mere ability or
obligation to report sexual harassment does not qualify an employee, even if that employee
is an official, as one who has authority to institute corrective measures on behalf of the
recipient Plamp v_ Mitchell Sch. Dist. No. 17-2, 565 F.3d 450, 459 (8th Cir. 2009) (“After
all, each teacher, counselor, administrator, and support-staffer in a school building has the
authority, if not the duty, to report to the school administration or school board potentially
discriminatory conduct But that authority does not amount to an authority to take a

corrective measure or institute remedial action within the meaning of

22

Title IX. Such a holding would run contrary to the purposes of the statute”); see also
Santiago v. Puerto Rico, 655 F.3d 61, 75 (lst Cir. 2011) (“The empty allegation that a
school employee ‘failed to report’ harassment to someone higher up in the chain of
command who could have taken corrective action is not enough to establish institutional
liability. Title IX does not sweep so broadly as to permit a suit for harm-inducing conduct
that was not brought to the attention of someone with the authority to stop it”) (intemal

citation omitted).

Further, a recipient’s actual knowledge must be regarding conduct of the type proscribed
under Title IX. The Department intends that the proposed definition of sexual harassment
be consistent with the text of Title IX and with the Court’s decisions in Gel)ser and Davis.
The proposed regulation defines sexual harassment as either an employee of the recipient
conditioning the provision of an aid, benefit or service of the recipient on an individual’s
participation in unwelcome sexual conduct; or unwelcome conduct on the basis of sex that
is so severe, pervasive, and objectively offensive that it effectively denies a person equal
access to the recipient’s education program or activity; or sexual assault as defined in 34
CFR 668.46(a) (implementing the Clery Act). In each instance, following the text and
purpose of Title IX, the definition thus seeks to include only sex- based discrimination that
is sufficiently serious as to effectively deprive a student of equal access to a funding
recipient’s educational program or activity. Institutions of higher education must comply
with both the Clery Act and Title IX. Because the purpose of Title IX is to prohibit a
recipient from subjecting individuals to sex discrimination in its education program or
activity, the definition of sexual harassment under Title IX focuses on sexual conduct that

jeopardizes a person’s equal access to an education

program or activity. Such sexual harassment includes conduct that is also a crime (such as

23

sexual assault), but Title IX does not focus on crimes per se By contrast the Clery Act
focuses on particular crimes (stalking, dating violence, domestic violence, sexual assault)
and an institution’s obligation to disclose information and services to victims and otherwise
respond, to reports of such crimes Although the Clery Act focuses on crimes that may also
meet the definition of “sexual harassment” under the Title IX definition proposed in section
106.44(e)(1), such crimes do not always necessarily meet that definition (for example,
where an incident of stalking is not “based on sex” as required under the Title IX definition
of sexual harassment). The proposed regulations set forth definitions and obligations that
further the purpose of Title lX with the goal of ensuring that institutions of higher education

can also comply with their Clery Act obligations without conflict or inconsistency

Proposed section 106.44(a) also reflects the statutory provision that a recipient is only
responsible for responding to conduct that occurs within its “education program or
activity.” See 20 U.S.C. § 1681(a) (prohibiting a recipient from subjecting persons in the
United States to discrimination “under any education program or activity”). The Title IX
statute defines “pro gram or activity” as “all of the operations of” a recipient See 20
U.S.C. 1687. An “education program or activity" includes “any academic, extracurricular,
research, [or] occupational training.” 34 CFR § 106.31. See also Doe v. Brown Univ., 896
F.3d 127, 132 n.6 (lst Cir. 2018) (“an institution’s education program or activity” may
include “university libraries computer labs and vocational resources . . . campus tours
public lectures sporting events and other activities at covered institutions”). Whether

conduct occurs within a recipient’s education program or activity

24

does not necessarily depend on the geographic location of an incident (e.g, on a recipient’s
campus versus off of a recipient’s campus). See e.g., Rost ex rel. K.C. v. Steamboat Springs
RE-Z Sch. Dist., 511 F.3d 1114, 1121 n.1 (10th Cir. 2008) (“We do not suggest that
harassment occurring off school grounds cannot as a matter of law create liability under

rare rx”).

In determining whether a sexual harassment incident occurred within a recipient’s program
or activity, courts have examined factors such as whether theconduct occurred in a
location or in a context where the recipient owned the premises exercised oversight
supervision, or discipline; or funded, sponsored, promoted, or endorsed the event or
circumstance See e.g., Davis, 526 U.S. at 646 (“Where, as here, the misconduct occurs
during school hours and on school grounds_the bulk of G.F.'s misconduct in fact took
place in the classroom_the misconduct is taking place ‘under’ an ‘operation’ of the
funding recipient.”); Samuelson v. Or. State Univ., 725 Fed. Appx. 598, 599 (9th Cir.
2018) (affirming dismissal of plaintiff" s Title lX claim against OSU because she “failed to

773

allege that her sexual assault occurred ‘under’ an OSU ‘pro gram or activity where
plaintiff alleged that she was assaulted “off campus by a non-university student at a
location that had no sponsorship by or association with OSU”); Farrner v. Kansas State
Univ., 2017 WL 980460, at * 8 (D. Kan. Mar. 14, 2017) (holding that a KSU fraternity is
an “education program or activity” for purposes of Title lX because “KSU allegedly
devotes significant resources to the promotion and oversight of fraternities through its
websites, rules and Office of Greek Affairs. Additionally, although the fraternity is housed

off campus it is considered a ‘Kansas State University Organization,’ is open only to KSU

students and is directed by a KSU instructor. Finally, KSU sanctioned the

25

alleged assailant for his alcohol use, but not for the alleged assault Presented with these
allegations the Court is convinced that the fraternity is an ‘operation’ of the University,

and that KSU has substantial control over student conduct within the fratemity.”).

Importantly, nothing in the proposed regulations would prevent a recipient from initiating a
student conduct proceeding or offering supportive measures to students who report sexual
harassment that occurs outside the recipient’s education program or activity (or as to
conduct that harms a person located outside the United States, such as a student
participating in a study abroad pro gram). Notably, there may be circumstances where the
harassment occurs in a recipient’s program or activity, but the recipient’s response
obligation is not triggered because the complainant was not participating in, or even
attempting to participate in, the education programs or activities provided by that recipient
See e.g., Doe, 896 F.3dat 132-33 (affirming judgement on the pleadings and “[f]inding no
plausible claim under Title IX” where plaintiff alleged that while a Providence College
student three Brown University students sexually assaulted her on Brown’s campus and
Brown notified the plaintiff that she had a right to file a complaint under Brown’s Code of
Student Conduct_but not Title IX_because she had not availed herself or attempted to
avail herself of any of Brown’s educational programs and therefore could not have been

denied those benefits).

The Department wishes to emphasize that when determining how to respond to sexual
harassment recipients have flexibility to employ age-appropriate methods exercise
common sense and good judgment and take into account the needs of the parties involved.
Finally, the Department wishes to clarify that Title lX’s “education program or activity”

language should not be conflated with Clery Act geography; these are distinct

26

jurisdictional schemes though they may overlap in certain situations

Once it has been established that a recipient has actual knowledge of sexual harassment in
its education program or activity, it becomes necessary to evaluate the recipient’s response
Although the Department is not required to adopt the deliberate indifference standard
articulated by the Court we are persuaded by the policy rationales relied on by it and
believe it’s the best policy approach. As the Court reasoned in Davis, a recipient acts with
deliberate indifference only when it responds to sexual harassment in a manner that is
“clearly unreasonable in light of the known circumstances.” Davis, 526 U.S. at 648-49. The
Department believes this standard holds recipients accountable without depriving them of
legitimate and necessary flexibility to make disciplinary decisions and to provide supportive
measures that might be necessary in response to sexual harassment Moreover, the
Department believes that teachers and local school leaders with unique knowledge of the
school culture and student body are best positioned to make disciplinary decisions thus
unless the recipient’s response to sexual harassment is clearly unreasonable in light of
known circumstances the Department will not second guess such decisions ln fact the
Court observed in Davis that courts must not second guess recipients’ disciplinary
decisions Id. As a matter of policy, the Department believes that it would be equally wrong
for it to second guess recipients’ disciplinary decisions through the administrative
enforcement process Where a respondent has been found responsible for sexual
harassment any disciplinary sanction decision rests within the discretion of the recipient
although the recipient must also provide remedies as appropriate, to the complainant
designed to restore or preserve the complainant’s educational access as provided for in

proposed section 106.45(b)(l)(i).

27

The Department acknowledges that proposed section 106.44(a) would adopt standards that
depart from those set forth in prior guidance and OCR enforcement of Title IX. The
Department’s guidance and enforcement practices have taken the position that constructive
notice - as opposed to actual notice ~ triggered a recipient’s duty to respond to sexual
harassment that recipients had a duty to respond to a broader range of sex- based
misconduct than the sexual harassment defined in the proposed regulation; and that
recipients’ response to sexual harassment should be judged under a reasonableness
standard, rather than under the deliberate indifference standard adopted by the proposed
regulation In 2001, the Department asserted that the Court’s decisions in Gebser and Davis
and the liability standard set out for private actions for monetary damages did not preclude
the Department from maintaining its administrative enforcement standards reflected in the

1997 guidance See 2001 Guidance at iii-iv.

Based on its consideration of the text and purpose of Title lX, of the reasoning underlying
the Court’s decisions in Gel)ser and Davis, and of the views of the stakeholders it has
consulted, the Department now believes that the earlier guidance should be reconsidered
Contrary to the text of Title IX and inconsistent with the contractual nature of the
obligations the statute imposes pursuant to Congress’ Spending Clause authority, the
guidance’s constructive notice standard made funding recipients liable for conduct of which
they were unaware Similarly, the guidance arguably exceeded the text of the statute by
requiring institutions to respond to conduct less severe than that proscribed by Title IX.
And, by evaluating schools’ responses under a mere reasonableness standard, the guidance
improperly deprived administrators of needed flexibility to make disciplinary decisions

affecting their students

28

The deliberate indifference standard set forth in Davis and in proposed section 106.44(a)
allows schools predictably to evaluate their response to sexual harassment for purposes of
both civil litigation and administrative enforcement by the Department based on a
consistent standard. Although the Department is not required to adopt the liability standards
applied by the Supreme Court in private suits for money damages the Department is
persuaded by the policy rationales relied on by the Court. Generally, the liability standards
of actual knowledge and deliberate indifference are also appropriate in administrative
enforcement of Title IX, where a recipient’s federal funding is at stake if it fails to comply
with Title IX, because such standards are premised on holding recipients accountable for
responding to discrimination of which the recipients know and have control. Recognizing
that the Department has broad authority under the Title IX statute to issue regulations that
effectuate the provisions of Title IX, the Department is retaining and proposes to add in the
proposed regulation provisions that would clarify that in addition to a general deliberate
indifference standard, schools must take other actions that courts do not require in private
litigation under Title IX (e.g., requiring a designated Title lX Coordinator, requiring written
grievance procedures describing the supportive measures that a non-deliberatively
indifferent response may require, requiring a school to investigate and adjudicate formal
complaints and other requirements found in proposed sections 106.8, 106.44, and 106.45.)

B. Responding to formal complaints of sexual harassment; safe harbors
Section 106.44(l)) Specijic circumstances Sectz`on 106.44(e)(2) through (e)(5)
Proposed Regulations: We propose adding section 106.44(b) to address specific
circumstances under which a recipient will respond to sexual harassment We propose

adding paragraph (b)(l) stating that a recipient must follow procedures (including

29

implementing any appropriate remedy as required) consistent with section 106.45 in
response to a formal complaint as to allegations of conduct within its education program or
activity, and that if the recipient follows procedures consistent with section 106.45 in
response to a formal complaint the recipient’s response to the formal complaint is not
deliberately indifferent and does not otherwise constitute sex discrimination under Title

IX. Proposed section 106.44(e)(5) defines “formal complaint” as a document signed by a
complainant or by the Title IX Coordinator alleging sexual harassment against a respondent
about conduct within its education program or activity, and requesting initiation of the

recipient’s grievance procedures consistent with section 106.45.

We also propose adding paragraph (b)(2), stating that when a recipient has actual
knowledge of reports by multiple complainants of conduct by the same respondent that
could constitute sexual harassment the Title IX Coordinator must file a formal complaint if
the Title IX Coordinator files a formal complaint in response to such allegations and the
recipient follows procedures (including implementing any appropriate remedy where
required) consistent with section 106.45 in response to the formal complaint the recipient’s

response to the reports is not deliberately indifferent

ln addition, we propose adding paragraph (b)(3), which states that for institutions of higher
education, in the absence of a formal complaint a recipient is not deliberately indifferent
when it implements supportive measures designed to effectively restore or preserve access
to the recipient’s education program or activity. We further proposed that the recipient must
also at the same time give written notice to the complainant stating that the complainant can

choose to file a formal complaint at a later time despite having

declined to file a formal complaint at the time the supportive measures are offered.

We propose adding paragraph (b)(4), which states that where paragraphs (b)(l) through
30

(b)(3) are not implicated, a recipient with actual knowledge of sexual harassment in its
education program or activity against a person in the United States must consistent with
paragraph (a), respond in a manner that is not deliberately indifferent A recipient is
deliberately indifferent only if its response to sexual harassment is clearly unreasonable in

light of the known circumstances

Proposed section 106.44(e)(2) defines “complainant” as an individual who has reported
being the victim of conduct that could constitute sexual harassment or on whose behalf the
Title IX Coordinator has filed a formal complaint Additionally, for purposes of this
proposed subsection, the person to whom the individual has reported must be the Title IX
Coordinator or another person to whom notice of sexual harassment results in the

recipient’s actual knowledge under section 106.44(e)(6).

Proposed section 106.44(e)(3) defines “respondent” as an individual who has been reported

to be the perpetrator of conduct that could constitute sexual harassment

Proposed section 106.44(e)(4) defines “supportive measures” as non-disciplinary, non-
punitive individualized services offered as appropriate, as reasonably available, and without
fee or charge, to the complainant or the respondent before or after the filing of a formal
complaint or where no formal complaint has been filed. Paragraph (e)(4) goes on to explain
that such measures are designed to restore or preserve access to the recipient’s education
program or activity, without unreasonably burdening the other party; protect the safety of
all parties and the recipient’s educational environment and deter sexual harassment

Supportive measures may include counseling extensions of deadlines or

other course-related adjustments modifications of work or class schedules campus escort
services mutual restrictions on contact between the parties changes in work or housing

locations leaves of absence, increased security and monitoring of certain areas of the
31

campus and other similar measures Paragraph (e)(4) also states that the recipient must
maintain as confidential any supportive measures provided to the complainant or
respondent to the extent that maintaining such confidentiality would not impair the ability
of the institution to provide the supportive measures Furtherrnore, paragraph (e)(4) clarifies
that the Title IX Coordinator is responsible for coordinating the effective implementation

of supportive measures

Finally, we propose adding section 106.44(b)(5), which explains that the Assistant
Secretary Will not deem a recipient’s determination regarding responsibility to be evidence
of deliberate indifference by the recipient merely because the Assistant Secretary would

have reached a different determination based on an independent weighing of the evidence

Reasons: To clarify a recipient’s responsibilities under this standard, proposed section

106.44(b) would specify two circumstances under Which a recipient must initiate its
grievance procedures and in those situations provide a safe harbor from a finding of
deliberate indifference where the recipient does in fact implement grievance procedures
consistent with the proposed section 106.45. Those two situations are (i) where a formal
complaint is filed, or (ii) where the recipient has actual knowledge of reports by multiple
complainants of conduct by the same respondent that could constitute sexual harassment (in
which case the proposed regulations require the recipient’s Title lX Coordinator to file a

formal complaint if none has already been filed). ln response to either of these two

32

situations if the recipient follows grievance procedures consistent with proposed section
106.45, including implementing any appropriate remedy as required for the complainant
the recipient is given a Safe harbor from a finding of deliberate indifference by the
Department with respect to its response to the formal complaint because the recipient’s
response would not be “clearly unreasonable in light of the known circumstances.” Davis,
526 U.S. at 648-49, 654. The Department believes that including these safe harbors in the
regulations emphasizes a recipient’s obligation to respond to known sexual harassment and
to ensure a complainant’s access to the recipient’s education program or activity in
situations where a finding of responsibility has been made, while preserving the recipient’s
flexibility to implement its grievance procedures provided those procedures comply with
the requirements of proposed section 106.45. The safe harbor available in proposed section
106.44(b)(1) would shield the recipient from a finding by the Department that the
recipient’s response to the formal complaint constituted sex discrimination under Title IX,
regardless of whether the complainant claimed that the response was deliberately
indifferent or whether the respondent claimed that the recipient’s response otherwise
constituted sex discrimination For institutions of higher education, proposed section
106.44(b)(3) provides a safe harbor against a finding of deliberate indifference where, in the
absence of a formal complaint a school’s response to known, reported, or alleged sexual
harassment is to offer and provide the complainant supportive measures designed to
effectively restore or preserve the complainant’s access to the recipient’s education program
or activity, This provision is intended to call recipients’ attention to the importance of
offering supportive measures to students who may not wish to file a formal complaint

that would initiate a grievance process The

33

Department has heard from a wide range of stakeholders about the importance of a school
taking into account the wishes of the complainant in deciding whether or not a formal
investigation and adjudication is warranted. The proposed regulation creates a framework
where a complainant has the right to file a formal complaint and the school must then
initiate its grievance procedures but in proposed section 106.44(b)(3) the Department also
recognizes that for a variety of reasons not all complainants want to file a formal
complaint and that in many situations a complainant’s access to his or her education can be
effectively restored or preserved through the school providing supportive measures The
proposed regulation requires that to be entitled to this safe harbor, the recipient must first
inform the complainant in writing of his or her right to pursue a formal complaint including
the right to later file a formal complaint (consistent with any other requirements of the
proposed regulation). Proposed section 106.44(b)(3) gives a safe harbor only to institutions
of higher education, in recognition that college and university students are generally adults
capable of deciding whether supportive measures alone suffice to protect their educational

HCC€SS.

Proposed section 106.44(b)(4) states that even if none of the safe harbor situations is
present the recipient’s response to sexual harassment must still meet the general
requirement in section 106.44(a) to not be deliberately indifferent which means the
recipient’s response must not be clearly unreasonable in light of the known circumstances
Section 106.44(b)(1)-(b)(3) explains what deliberate indifference means in three specific
contexts Section 106.44(b)(4) clarifies that when those three situations are not implicated,
the general deliberate indifference standard specific in section 106.44(a) applies to a

recipient with actual knowledge of sexual harassment in and

34

education program or activity of the recipient against a person in the United States that
effectively denies an individual equal access to the recipient’s education program or

activity,

To define the respective parties involved in a recipient’s grievance procedures proposed
section 106.44(e)(2) defines “complainant” as one who has reported being the victim of
sexually harassing conduct To be considered a “complainant” such a report must be made
to the recipient’s Title lX Coordinator or other official to whom notice of sexual harassment
results in the recipient having actual knowledge as described in section 106.44(e)(6). This
clarifies when a recipient must view a person as a complainant for purposes of offering
supportive measures investigating a formal complaint and any other response necessary to
meet the recipient’s obligation to not be deliberately indifferent Proposed section
106.44(e)(3) defines “respondent” as an individual who has been the subject of a report of

sexual harassment

Consistent with feedback from many stakeholders the Department recognizes that often the
most effective measures a recipient can take to support its students in the aftermath of an
alleged incident of sexual harassment are outside the grievance process and involve
working with the affected individuals to provide reasonable supportive measures that
increase the likelihood that they will be able to continue their education in a safe, supportive

environment

Also consistent with feedback from stakeholders on the issue of supportive measures and to
provide needed clarity, we (1) propose to define them as non-disciplinary, non-punitive
individualized services offered as appropriate, as reasonably available, and without fee or

charge, to the complainant or the respondent before or after the filing of a formal

35

complaint or where no formal complaint has been filed; (2) propose to specify, in the
definition, that the recipient must maintain as confidential any supportive measures
provided to the complainant or respondent to the extent that maintaining such
confidentiality would not impair the ability of the institution to provide the supportive
measures and (3) further specify that such measures are designed to restore or preserve
access to the recipient’s education program or activity, without unreasonably burdening the
other party; protect the safety of all parties and the recipient’s educational environment and
deter sexual harassment For added clarity on supportive measures proposed section
106.44(e)(4) contains a non-exclusive list of examples of supportive measures Recipients
are encouraged to broadly consider what measures they can reasonably provide to
individual students to ensure continued equal access to educational programs activities
opportunities and benefits for a complainant at the time the complainant reports or files a

formal complaint and for a respondent when a formal complaint is being investigated

We also specify in the proposed definition that the recipient’s Title lX Coordinator is
responsible for coordinating effective implementation of supportive measures Many
supportive measures involve implementation through various offices or departments within
a school; when supportive measures are part of a school’s response to a Title lX sexual
harassment report or formal complaint the Title lX Coordinator must serve as the point of
contact for the affected students to ensure that the supportive measures are effectively
implemented so that the burden of navigating paperwork or other policy requirements
within the recipient’s own system does not fall on the student receiving the supportive

measure For example, where a mutual no-contact order has been imposed as a

36

supportive measure, the affected complainant and respondent should know to contact the
Title lX Coordinator with questions about how to interpret or enforce the no-contact order;
as a further example, where a student receives an academic course adjustment as a
supportive measure, the Title lX Coordinator is responsible for communicating with other
offices within the school as needed to ensure that the adjustment occurs as intended and
without fee or charge to the student As another example, if counseling services are
provided as a supportive measure, the Title IX Coordinator should help coordinate the
service and ensure the sessions occur without fee or charge Proposed section 106.44(b)(5)
would provide that the Assistant Secretary will not deem a recipient’s determination
regarding responsibility that results from the implementation of its grievance procedures to
be evidence of deliberate indifference by the recipient merely because the Assistant
Secretary would have reached a different determination based on an independent weighing
of the evidence During a complaint investigation or compliance review, OCR’s role is not
to conduct a de novo review of the recipient’s investigation and determination of
responsibility for a particular respondent Rather, OCR’s role is to determine whether a
recipient has complied with Title IX and its implementing regulations Thus, OCR will not
find a recipient to have violated Title IX or this part solely because OCR may have weighed
the evidence differently in a given case The Department believes it is important to include
this provision in the regulations to provide notice and transparency to recipients about
OCR’s role and standard of review in enforcing Title IX. This provision does not however,
preclude OCR from requiring a recipient’s determination of responsibility to be set aside if

the recipient did not comply with proposed section 106.45.

37

C. Additional rules governing recipients’ responses to sexual harassment
Section l 06. 44 (c) Emergency removal

Proposed Regulations: We propose adding section 106.44(c) stating that nothing in

section 106.44 precludes a recipient from removing a respondent from the recipient’s
education program or activity on an emergency basis provided that the recipient undertakes
an individualized safety and risk analysis determines that an immediate threat to the health
or safety of students or employees justifies removal, and provides the respondent with
notice and an opportunity to challenge the decision immediately following the removal.
Paragraph (c) also states that the paragraph shall not be construed to modify any rights
under the Individuals with Disabilities Education Act (IDEA), Section 504 of the
Rehabilitation Act of 1973 (Section 504) , or Title ll of the Americans with Disabilities Act

(ADA).

Reasons: Recognizing that there are situations in which a respondent may pose an

immediate threat to the health and Safety of the campus community before an investigation
concludes proposed section 106.44(c) would allow recipients to remove such respondents
provided that the recipient undertakes a safety and risk analysis and provides notice and
opportunity to the respondent to challenge the decision immediately following removal.
This proposed provision tracks the language in the Clery Act regulations at 34 CFR
668.46(g) and would apply to all recipients subject to Title IX. The Department believes
that this provision for emergency removals should be applicable at the elementary and
secondary education level as well as the postsecondary education level to ensure the health
and safety of all students When considering removing a respondent pursuant to this

provision, the proposed regulations require that a recipient

38

follow the requirements of the IDEA, Section 504, and Title ll of the ADA. Thus a
recipient may remove a student on an emergency basis under section 106.44(c), but only to
the extent that such removal conforms with the requirements of the IDEA, Section 504 and

Title ll of the ADA.
Section 106. 44(d) Adrninistrative leave

Proposed Regulations: We propose adding section 106.44(d) stating that nothing in
section 106.44 precludes a recipient from placing a non-student employee respondent on

administrative leave during the pendency of an investigation

Reasons: Because placing a non-student respondent on administrative leave does not
implicate access to the recipient’s education programs and activities in the same way that
other respondent-focused measures might and in light of the potentially negative impact of
forcing a recipient to continue an active agency relationship with a respondent while
accusations are being investigated, the Department concludes that it is appropriate to allow
recipients to temporarily put non-student employees on administrative leave pending an
investigation

II. Grievance procedures for formal complaints of sexual harassment
(Proposed section 106. 45)

M: The statute does not directly address grievance procedures for formal complaints

of sexual harassment The Secretary has the authority to regulate with regard to
discrimination on the basis of sex in education programs or activities receiving federal
financial assistance specifically under 20 U.S.C. 1682 and generally under 20 U.S.C.

122le-3 and 3474.

39

Current Regulations: 34 CFR 106.8(b) states that “A recipient shall adopt and publish
grievance procedures providing for prompt and equitable resolution of student and

employee complaints alleging any action which would be prohibited by this part”
Section l 06. 45 (a) Discrimination on the basis of sex

Proposed Regulations: We propose adding a new section 106.45 addressing the required

grievance procedures for formal complaints of sexual harassment Proposed paragraph (a)
states that a recipient’s treatment of a complainant in response to a formal complaint of
sexual harassment may constitute discrimination on the basis of sex, and also states that a
recipient’s treatment of the respondent may constitute discrimination on the basis of sex

under Title IX.

Reasons: Deliberate indifference to a complainant’s allegations of sexual harassment may
violate Title IX by separating the student from his or her education on the basis of sex;
likewise, a respondent can be unjustifiably separated from his or her education on the basis
of sex, in violation of Title lX, if the recipient does not investigate and adjudicate using fair
procedures before imposing discipline Fair procedures benefit all parties by creating trust
in both the grievance process itself and the outcomes of the process

A. General requirements for grievance procedures
Section 106.45(b)(1)

Proposed Regulations: We propose adding section 106.45(b) to specify that for the
purpose of addressing formal complaints of sexual harassment grievance procedures must
comply with the requirements of proposed section 106.45. Paragraph (b)(l) states that

grievance procedures must--

40

(i) Treat complainants and respondents equitably; an equitable resolution must include
remedies for the complainant where a finding of responsibility against the respondent has
been made, with such remedies designed to restore or preserve access to the recipient’s
education program or activity, and due process protections for the respondent before any

disciplinary sanctions are imposed;

(ii) Require an investigation of the allegations and an objective evaluation of all relevant
evidence - including both inculpatory and exculpatory evidence - and provide that
credibility determinations may not be based on a person’s status as a complainant

respondent or witness;

61`@) Require that any individual designated by a recipient as a coordinator, investigator,
or decision-maker not have a conflict of interest or bias for or against complainants or
respondents generally or an individual complainant or respondent and that a recipient
ensure that coordinators investigators and decision-makers receive training on the
definition of sexual harassment and how to conduct an investigation and grievance process
~ including hearings if applicable - that protect the safety of students ensure due process
protections for all parties and promote accountability; and that any materials used to train
coordinators investigators or decision-makers not rely on sex stereotypes and instead

promote impartial investigations and adjudications of sexual harassment

(iv) lnclude a presumption that the respondent is not responsible for the alleged conduct

until a determination regarding responsibility is made at the conclusion of the grievance

pI‘OC€SS;

(v) lnclude reasonably prompt timeframes for completion of the grievance process

including reasonably prompt timeframes for filing and resolving appeals if the recipient

41

.A"

offers an appeal, and including a process that allows for the temporary delay of the
grievance process or the limited extension of timeframes for good cause with written notice
to the complainant and the respondent of the delay or extension, and the reasons for the
action; good cause may include considerations such as the absence of the parties or
witnesses concurrent law enforcement activity, or the need for language assistance or

accommodation of disabilities

(vi) Describe the range of possible sanctions and remedies that the recipient may

implement following any determination of responsibility;
(vii) Describe the standard of evidence to be used to determine responsibility;

(viir) lnclude the procedures and permissible bases for the complainant and respondent to

appeal if the recipient offers an appeal; and

fix) Describe the range of supportive measures available to complainants and

respondents

Reasons: ln describing the requirements for grievance procedures for formal complaints

of sexual harassment in paragraph (b)(l), the Department’s intent is to balance the need to
establish procedural safeguards providing a fair process for all parties with recognition that
a recipient needs flexibility to employ grievance procedures that work best for the

recipient’s educational environment

Proposed section 106.45(b)(1)(i) would require that grievance procedures treat
complainants and respondents equitably, echoing the existing requirement in 34 CFR
106.8 that a recipient’s grievance procedures provide for “prompt and equitable resolution”

of complaints Stakeholders have urged the Department to protect the

42

interests of both the complainant and the respondent and to ensure that recipients’
procedures treat both parties equitably and fairly throughout the process including
incorporating the protections described throughout proposed section 106.45(b). A fair and
equitable grievance process benefits all parties because they are more likely to trust in,
engage with, and rely upon the process as legitimate The Department recognizes that some
recipients are state actors with responsibilities to provide protections to students and
employees under the Fourteenth Amendment’s Due Process Clause. Other recipients are
private institutions that do not have constitutional obligations to their students and
employees The due process protections provided under these proposed regulations aim to
effectuate the objectives of Title lX by creating consistent fair, objective grievance
processes that make the process equitable for both parties and are more likely to generate
reliable outcomes When presented with an allegation of sexual harassment the recipient
must respond in a manner that is not deliberately indifferent but to evaluate what
constitutes an appropriate response, the recipient must first reach factual determinations
about the allegations at issue This requires the recipient to employ a grievance process that
rests on fundamental notions of fairness and due process protections so that findings of
responsibility rest on facts and evidence Only when an outcome is the product of a
predictable7 fair process that gives both parties meaningful opportunity to participate will
the recipient be in a position to determine what remedies and/or disciplinary sanctions are
warranted. When a recipient establishes an equitable process with due process protections
and implements it consistently, its findings will be viewed with more confidence by the

parties and the public.

Although both complainants and respondents have a common interest in a fair process

43

they also have distinct interests that are recognized in paragraph (b)(l)(i). For example,
paragraph (b)(l)(i) explains that equitable grievance procedures will provide remedies for
the complainant as appropriate and due process protections for the respondent before any
disciplinary action is taken Because a grievance process could result in a determination that
the respondent sexually harassed the complainant and because the resulting sanctions
against the respondent could include a complete loss of access to the education program or
activity of the recipient an equitable grievance procedure will only reach such a conclusion
following a process that seriously considers any contrary arguments or evidence the
respondent might have, including by providing the respondent with all of the specific due
process protections outlined in the rest of the proposed regulations Likewise, because the
complainant’s access to the recipient’s education program or activity can be limited by
sexual harassment an equitable grievance procedure will provide relief from any sexual
harassment found under the procedures required in the proposed regulations and restore

access to the complainant accordingly.

Proposed section 106.45(b)(1)(ii) requires that a recipient investigate a complaint and that
grievance procedures include an objective evaluation of the evidence Stakeholders have
raised concerns that recipients sometimes ignore evidence that does not fit with a
predetermined outcome, and that investigators and decision-makers have inappropriately
discounted testimony based on whether it comes from the complainant or the respondent
Paragraph (b)(l)(ii) responds to these concerns by requiring the recipient to conduct an
investigation and objectively evaluate all evidence, and by prohibiting the recipient from
basing its evaluation of testimony on the person’s status as a complainant respondent or

witness

44

Proposed section 106.45(b)(1)(iii) would address the problems that have arisen for
complainants and respondents as a result of coordinators investigators and decision-
makers making decisions based on bias by requiring recipients to fill such positions with
individuals free from bias or conflicts of interest This proposed provision generally tracks
the language in the Clery Act regulations at 34 CFR 668.46(k)(3)(i)(C) and would apply to
all recipients subject to Title IX. Paragraph (b)(l)(iii) would also require that coordinators
investigators and decision-makers receive training on (1) the definition of sexual
harassment and (2) how to conduct the investigation and grievance process in a way that
protects student safety, due process and accountability This proposed provision generally
tracks the language in the Clery Act regulations at 34 CFR 668.46(k)(2)(ii) and would apply
to all recipients subject to Title IX. The Department believes that such training will help
ensure that those individuals responsible for implementing the recipient’s grievance
procedures are appropriately informed at the elementary and secondary education level as
well as the postsecondary education level. Recipients would also be required to use training
materials that promote impartial investigations and adjudications and that do not rely on sex
stereotypes so as to avoid training that would cause the grievance process to favor one side
or the other or bias outcomes in favor of complainants or respondents Recipients would
continue to have the discretion to use their own employees to investigate and/or adjudicate

matters under Title IX or to hire outside individuals to fulfill these responsibilities

Proposed section 106.45(b)(1)(iv) would require that a recipient’s grievance procedures
establish a presumption that the respondent is not responsible for the alleged conduct until a

determination regarding responsibility is made at the conclusion of the grievance

45

process This requirement is added to ensure impartiality by the recipient until a
determination is made The requirement also bolsters other provisions in the proposed
regulation that place the burden of proof orr the recipient rather than orr the parties indicate
that supportive measures are “non-disciplinary” and “non-punitive” (implying that the
recipient may not punish an accused person prior to a determination regarding
responsibility); and impose due process protections throughout the grievance process
Finally, pending the finding of facts sufficient for the recipient to make a determination
regarding responsibility the requirement mitigates the stigma and reputational harm that
accompany an allegation of sexual misconduct A fundamental notion of a fair proceeding

is that a legal system does not prejudge a person’s guilt or liability

The proposed regulations recognize that the time that it takes to complete the grievance
process will vary depending on, among others things the complexity of the investigation
and that prompt resolution of the grievance process is important to both complainants and
respondents Proposed paragraph (b)(l)(v) would require recipients to designate reasonably
prompt timeframes for the grievance process including for appeals if the recipient offers an
appeal, but also provide that timeframes may be extended for good cause with written
notice to the parties and an explanation for the delay This proposed provision generally
tracks the language in the Clery Act regulations at 34 CFR 668.46(k)(3)(i)(A), which the
Department believes is important to include for all recipients subject to Title IX. Some
recipients felt pressure in light of prior Department guidance to resolve the grievance
process within 60 days regardless of the particulars of the situation, and in some instances
this resulted in hurried investigations and adjudications which sacrificed accuracy and

fairness for speed. Proposed paragraph

46

(b)(l)(v) specifies examples of possible reasons for such a delay, such as absence of the
parties or witnesses concurrent law enforcement activity, or the need for language
assistance or accommodation of disabilities For example, if a concurrent law enforcement
investigation has uncovered evidence that the police plan to release on a specific timeframe
and that evidence would likely be material to determining responsibility a recipient could
reasonably extend the timeframe of the grievance process in order to allow that evidence to
be included in the final determination of responsibility Any reason for a delay must be
justified by good cause and communicated by written notice to the complainant and the
respondent of the delay or extension and the reasons for the action; delays caused solely by
administrative needs are insufficient to satisfy this standard. Moreover, recipients must
meet their legal obligation to provide timely auxiliary aids and services and reasonable
accommodations under Title ll of the ADA, Section 504, and Title Vl of the Civil Rights
Act of 1964, and should reasonably consider other services such as meaningful access to

language assistance

lt is important for individuals to have a clear understanding of the recipients’ policies and
procedures related to sexual harassment including the consequences of being found
responsible for sexual harassment and the procedures the recipient will use to make such a
determination; otherwise, the parties may not have a full and fair opportunity to present
evidence and arguments in favor of their side, and the accuracy and impartiality of the
process could suffer as a result Proposed paragraphs (b)(l)(vi) through (b)(l)(ix) would
require that the parties be informed of the possible sanctions and remedies that may be
implemented following the determination of responsibility the standard of evidence to be

used during the grievance process the procedures and permissible bases for appeals if the

47

recipient offers an appeal, and the range of supportive measures available to complainants
and respondents These proposed provisions generally track the language in the Clery Act
regulations at 34 CFR 668.46(k)(1) and would apply to all recipients subject to Title IX.
The Department believes that requiring a recipient to notify the parties of these matters in
advance is equally important at the elementary and secondary education level as it is at the
postsecondary education level to ensure the parties are fully informed.

B. Notice and investigation
Section 106.45(b)(2) Notice ofallegations

Proposed Regulations: We propose adding section 106.45(b)(2) stating that upon receipt

of a formal complaint a recipient must provide written notice to the parties of the
recipient’s grievance procedures and of the allegations Such notice must include sufficient
details (such as the identities of the parties involved in the incident if known, the specific
section of the recipient’s policy allegedly violated, the conduct allegedly constituting sexual
harassment under this part and under the recipient’s policy, and the date and location of the
alleged incident if known) and provide sufficient time to prepare a response before any
initial interview. The written notice must also include a statement that the respondent is
presumed not responsible for the alleged conduct and that a determination regarding
responsibility is made at the conclusion of the grievance process The notice must inform
the parties that they may request to inspect and review evidence under section
106.45(b)(3)(viii). Additionally, the notice must inform the parties of any provision in the
recipient’s code of conduct that prohibits knowingly making false statements or knowingly

submitting false information during the grievance process Also,

48

if the recipient decides later to investigate allegations not included in the notice provided
pursuant to paragraph (b)(2)(i)(B) of this section the recipient must provide notice of the

additional allegations to known parties

_R_e_M: To meaningfully participate in the process all parties must have adequate

notice of the allegations and grievance procedures Without the information included in the
written notice required by proposed section 106.45(b)(2), a respondent would be unable to
adequately respond to allegations This notice will also ensure that the complainant is able
to understand the grievance process including what allegations are part of the investigation
The requirement to provide sufficient details (such as the identities of the parties involved
in the incident if known the specific section of the recipient’s policy allegedly violated, the
conduct allegedly constituting sexual harassment under this part and under the recipient’s
policy, and the date and location of the alleged incident if known) applies whenever a
formal complaint is filed against a respondent whether the complaint is signed by the
complainant or by the Title IX Coordinator. The qualifier “if known” reflects that in some
cases a complainant may not know details that ideally would be included in the written
notice, such as the identity of the respondent or the date or location of the incident lf
during the investigation the recipient learns these details then the recipient should promptly
send the written notice as required by paragraph (b)(2)(i) to the now-identified respondent
as applicable, and/or inform the respondent of the details of allegations that were previously
unknown (such as the date or location of the alleged incident). The unavailability of
material details particularly the identity of the respondent may impede a recipient’s ability
to investigate and thus impact whether the recipient’s response is deliberately indifferent

lf, during the investigation

49

the recipient decides to investigate additional allegations the recipient must provide notice
of those allegations to the parties This notice would keep the parties meaningfully informed
of any expansion in the scope of the investigation lt is also important for recipients to
notify parties about any provisions in its code of conduct that prohibit knowingly making
false statements or knowingly submitting false information during the grievance process so
as to emphasize the recipients’ serious commitment to the truth- seeking nature of the

grievance process and to incentivize honest candid participation in it
Section 106.45(b)(3) Investigations of a formal complaint

Proposed Regulations: We propose adding section 106.45(b)(3) stating that the recipient

must conduct an investigation of the allegations in a formal complaint Proposed section
106.45(b)(3) also states that if the conduct alleged by the complainant would not constitute
sexual harassment as defined in section 106.44(e) even if proved or did not occur within the
recipient’s program or activity, the recipient must terminate its grievance process with

regard to that conduct and that when investigating a formal complaint a recipient must_

(i) Ensure that the burden of proof and the burden of gathering evidence sufficient to

reach a determination regarding responsibility rest on the recipient and not on the parties

(ii) Provide equal opportunity for the parties to present witnesses and other inculpatory

and exculpatory evidence;

(rir) Not restrict the ability of either party to discuss the allegations under investigation or

to gather and present relevant evidence;

50

(rv) Provide the parties with the same opportunities to have others present during any
grievance proceeding, including the opportunity to be accompanied to any related meeting
or proceeding by the advisor of their choice, and not limit the choice of advisor or presence
for either the complainant or respondent in any meeting or grievance proceeding; however,
the recipient may establish restrictions regarding the extent to which the advisor may

participate in the proceedings as long as the restrictions apply equally to both parties

(v) Provide to the party whose participation is invited or expected written notice of the
date, time, location participants and purpose of all hearings investigative interviews or

other meetings with a party, with sufficient time for the party to prepare to participate;

(vi) For recipients that are elementary and secondary schools the recipient’s grievance
procedures may require a live hearing With or without a hearing, the decision-maker must
after the recipient has incorporated the parties’ responses to the investigative report under
paragraph (b)(3)(ix) of this section ask each party and any witnesses any relevant questions
and follow-up questions including those challenging credibility, that a party wants asked of
any party or witnesses lf no hearing is held, the decision-maker must afford each party the
opportunity to submit written questions provide each party with the answers and allow for
additional, limited follow-up questions from each party With or without a hearing, all
questioning must exclude evidence of the complainant’s sexual behavior or predisposition
unless such evidence about the complainant’s sexual behavior is offered to prove that
someone other than the respondent committed the conduct alleged by the complainant or if
the evidence concerns specific incidents of the complainant’s sexual behavior with respect

to the respondent and is offered to prove consent The

51

decision-maker must explain to the party proposing the questions any decision to exclude

questions as not relevant

(vir) For institutions of higher education the recipient’s grievance procedure must
provide for a live hearing At the hearing the decision-maker must permit each party to ask
the other party and any witnesses all relevant questions and follow-up questions including
those challenging credibility Such cross-examination at a hearing must be conducted by the
party’s advisor of choice, notwithstanding the discretion of the recipient under paragraph
(b)(3)(iv) of this section to otherwise restrict the extent to which advisors may participate in
the proceedings lf a party does not have an advisor present at the hearing, the recipient
must provide that party an advisor aligned with that party to conduct cross-examination All
cross-examination must exclude evidence of the complainant’s sexual behavior or
predisposition unless such evidence about the complainant’s sexual behavior is offered to
prove that someone other than the respondent committed the conduct alleged by the
complainant or if the evidence concerns specific incidents of the complainant’s sexual
behavior with respect to the respondent and is offered to prove consent At the request of
either party, the recipient must provide for cross-examination to occur with the parties
located in separate rooms with technology enabling the decision-maker and parties to
simultaneously see and hear the party answering questions The decision-maker must
explain to the party’s advisor asking cross-examination questions any decision to exclude
questions as not relevant lf a party or witness does not submit to cross-examination at the
hearing, the decision-maker must not rely on any statement of that party or witness in

reaching a determination regarding responsibility;

52

(viir) Provide both parties an equal opportunity to inspect and review evidence obtained
as part of the investigation that is directly related to the allegations raised in a formal
complaint including the evidence upon which the recipient does not intend to rely in
reaching a determination regarding responsibility so that each party can meaningfully
respond to the evidence prior to conclusion of the investigation Prior to completion of the
investigative report the recipient must send to each party and the party’s advisor, if any the
evidence subject to inspection and review in an electronic format such as a file sharing
platform, that restricts the parties and advisors from downloading or copying the evidence,
and the parties shall have at least ten days to submit a written response, which the
investigator will consider prior to completion of the investigative report The recipient must
make all such evidence subject herein to the parties’ inspection and review available at any
hearing to give each party equal opportunity to refer to such evidence during the hearing,

including for purposes of cross-examination and

(ix) Create an investigative report that fairly summarizes relevant evidence and, at least
ten days prior to a hearing (if a hearing is required under section 106.45) or other time of
determination regarding responsibility provide a copy of the report to the parties for their

review and written response

Reasons: Proposed section 106.45(b)(3) would set forth specific standards to govern

investigations of formal complaints of sexual harassment To ensure a recipient’s resources
are directed appropriately at handling complaints of sexual harassment proposed paragraph
(b)(3) would require recipients to dismiss a formal complaint or an allegation within a
complaint without conducting an investigation if the alleged conduct taken as true, is not

sexual harassment as defined in the proposed regulations or if the

53

conduct did not occur within the recipient’s program or activity This ensures that only
conduct covered by Title lX is treated as a Title lX issue in a school’s grievance process
The Department emphasizes that a recipient remains free to respond to conduct that does
not meet the Title lX definition of sexual harassment or that did not occur within the
recipient’s program or activity including by responding with supportive measures for the
affected student or investigating the allegations through the recipient’s student conduct
code, but such decisions are left to the recipient’s discretion in situations that do not involve

conduct falling under Title lX’s purview.

Proposed paragraph (b)(3)(i) would place the burden of proof and the burden of gathering
evidence sufficient to reach a determination regarding responsibility on the recipient not on
the parties Recipients not complainants or respondents must comply with Title IX, so the
burden of gathering evidence relating to allegations of sexual harassment under Title lX
and determining whether the evidence shows responsibility appropriately falls to the
recipient Although a school could contract with a third-party agent to perform an
investigation or otherwise satisfy its responsibilities under this section including to gather
evidence, the recipient will be held to the same standards under this section regardless of
whether those responsibilities are performed by the recipient directly through its employees
or through a third party such as a contractor. Likewise, although schools will often report
misconduct under this section to the appropriate authorities including as required under
state law, a report to police or the presence of a police investigation regarding misconduct
under this section does not relieve a recipient of its obligations under this section Nothing
in the proposed regulation prevents a recipient from using evidence merely because it was

collected by law enforcement

With the goal of ensuring fairness and equity for all parties throughout the investigation

54

process proposed paragraphs (b)(3)(ii), (b)(3)(iii), (b)(3)(iv), and (b)(3)(viii) would require
recipients to provide the parties with an equal opportunity to present witnesses and other
inculpatory and exculpatory evidence; permit the parties to discuss the investigation
provide the parties with the same opportunities to have others present during any grievance
proceeding including the opportunity to be accompanied by an advisor of their choice with
any restrictions orr the advisor’s participation being applied equally to both parties provide
the parties with equal opportunity to inspect and review any evidence obtained as part of the
investigation that is directly related to the allegations raised in a formal complaint
including the evidence upon which the recipient does not intend to rely in reaching a
determination regarding responsibility; equal opportunity to respond to such evidence; and
equal opportunity to refer to such evidence during the hearing including for purposes of
cross-examination Because both parties carr review and respond to this evidence, discuss
the investigation with others in order to identify additional evidence, introduce any
additional evidence into the proceeding and receive guidance from an advisor of their
choice throughout the process will be substantially more thorough and fair and the resulting
outcomes will be more reliable Proposed paragraph (b)(3)(iv) generally tracks the language
in the Clery Act regulations at 34 CFR 688.46(k)(2)(iii) and (iv) and would apply to all
recipients subject to Title IX. And, proposed paragraph (b)(3)(viii) is consistent with the
Family Educational Rights and Privacy Act (FERPA), under which a student has a right to
inspect and review records that directly relate to that student The Department believes that
permitting both parties to be accompanied by an advisor or other individual of their choice
(who may be an attomey) is also important at the elementary and secondary education level

to ensure that both parties are treated equitably

To ensure that the complainant and respondent are able to meaningfully participate in the

55

process and that any witnesses have adequate time to prepare, proposed section
106.45(b)(3)(v) would require recipients to provide to the party whose participation is
invited or expected written notice of all hearings investigative interviews or other meetings
with a party with sufficient time for the party to prepare to participate in the proceeding
Without this protection a party’s ability to participate in a hearing interview, or meeting
might not be meaningful or add any value to the proceeding The Department believes that
this proposed provision, which is similar to the Clery Act regulation at 34 CFR
688.46(k)(3)(i)(B) with respect to timely notice of meetings is equally important at the
elementary and secondary education level and the postsecondary education level to ensure

that both parties are treated equitably

Cross examination is the “greatest legal engine ever invented for the discovery of truth.”
California v. Green, 399 U.S. 149, 158 (1970) (quoting John H. Wigmore, 5 Evidence §
1367, at 29 (3d ed., Little, Brown & Co. 1940)). The Department recognizes the high stakes
for all parties involved in a sexual harassment investigation and recognizes that the need
for recipients to reach reliable determinations lies at the heart of Title lX’s guarantees for
all parties lndeed, at least one federal circuit court has held that in the Title lX context
cross-examination is not just a wise policy but is a Constitutional requirement of Due
Process Doe v. Baum, 903 F.3d 575, 581 (6th Cir. 2018) (“Not only does cross-
examination allow the accused to identify inconsistencies in the other side’s story but it

also gives the fact-finder an opportunity to assess a witness’s demeanor and

56

determine who can be trusted”).

The Department has carefully considered how best to incorporate the value of cross-
examination for proceedings at both the postsecondary level and the elementary and
secondary level. Because most parties and many witnesses are minors in the elementary and
secondary school context sensitivities associated with age and developmental ability may
outweigh the benefits of cross-examination at a live hearing. Proposed section
106.45(b)(3)(vi) allows - but does not require - elementary and secondary schools to hold a
live hearing as part of their grievance procedures With or without a hearing the
complainant and the respondent must have an equal opportunity to pose questions to the
other party and to witnesses prior to a determination of responsibility with each party being
permitted the opportunity to ask all relevant questions and follow-up questions including
those challenging credibility and a requirement that the recipient explain any decision to
exclude questions on the basis of relevance lf no hearing is held, each party must have the
opportunity to conduct its questioning of other parties and witnesses by submitting written
questions to the decision-maker, who must provide the answers to the asking party and

allow for additional, limited follow-up questions from each party

ln contrast the Department has determined that at institutions of higher education, where
most parties and witnesses are adults grievance procedures must include live cross-
examination at a hearing Proposed section 106.45(b)(3)(vii) requires institutions to provide
a live hearing, and to allow the parties’ advisors to cross-examine the other party and
witnesses lf a party does not have an advisor at the hearing the recipient must provide that
party an advisor aligned with that party to conduct cross-examination Cross- examination
conducted by the parties’ advisors (who may be attomeys) must be permitted

notwithstanding the discretion of the recipient under subsection 106.45(b)(3)(iv) to
57

otherwise restrict the extent to which advisors may participate in the proceedings ln the
context of institutions of higher education the proposed regulation balances the importance
of cross-examination with any potential harm from personal confrontation between the
complainant and the respondent by requiring questions to be asked by an advisor aligned
with the party Further, the proposed regulation allows either party to request that the
recipient facilitate the parties being located in separate rooms during cross-examination
while observing the questioning live via technological means The proposed regulations
thereby provide the benefits of cross-examination while avoiding any unnecessary trauma
that could arise from personal confrontation between the complainant and the respondent
Cf Baum, 903 F.3d at 583 (“Universities have a legitimate interest in avoiding procedures
that may subject an alleged victim to further harm or harassment And in sexual misconduct
cases allowing the accused to cross- examine the accuser may do just that But in
circumstances like these, the answer is not to deny cross-examination altogether. lnstead,
the university could allow the accused student’s agent to conduct cross-examination on his
behalf. After all, an individual aligned with the accused student can accomplish the benefits
of cross-examination--its adversarial nature and the opportunity for follow-up-without
subjecting the accuser to the emotional trauma of directly confronting her alleged

attacker.”).

ln addition, proposed sections 106.45(b)(3)(vi) and (vii) would set forth a standard for when
questions regarding a complainant’s sexual behavior may be asked, applicable to all
recipients These sections incorporate language from (and are in the spirit of) the rape shield

protections found in Federal Rule of Evidence 412, which is intended to safeguard

58

complainants against invasion of privacy potential embarrassment and stereotyping.
See Fed. R. Evid. 412 Advisory Comrnittee’s Note. As the Court has explained, rape shield
protections are intended to protect complainants “from being exposed at trial to harassing or
irrelevant questions concerning their past sexual behavior.” Michigan v. Lucas, 500 U.S.
145, 146 (1991). Similarly, proposed sections 106.45(b)(3)(vi) and (vii) would prevent
harassing or irrelevant questions about a complainant’s sexual behavior or predisposition
from being asked. lmportantly, these proposed paragraphs also ensure that questions about
a complainant’s sexual behavior can be asked to prove that someone other than the
respondent committed the conduct alleged by the complainant or when evidence about
specific incidents of the complainant’s sexual behavior with respect to the respondent is
offered to prove consent Federal Rule of Evidence 412 applies these exceptions to the
general prohibition against asking about a complainant’s sexual behavior, and for the same
reasons such exceptions promote truth-seeking in campus proceedings

To maintain a transparent process the parties need a complete understanding of the
evidence obtained by the recipient and how a determination regarding responsibility is
made For that reason, proposed section 106.45(b)(3)(viii) Would require recipients to
provide both parties an equal opportunity to inspect and review any evidence obtained as
part of the investigation that is directly related to the allegations raised in a formal
complaint including evidence upon Which the recipient does not intend to rely in making a
determination regarding responsibility The evidence must also be provided electronically
and the parties must be given at least ten days to submit a Written response; these

requirements will facilitate each party’s ability to identify evidence that supports

59

their position and emphasize such evidence in their arguments to the decision-maker The
scope of the parties’ right to inspect and review evidence collected by the recipient is
consistent with students’ privacy rights under FERPA, under which a student has a right to
inspect and review records that directly relate to that student

Proposed section 106.45(b)(3)(ix) would require recipients to create an investigative report
that summarizes relevant evidence and provide a copy of the report to the parties allowing
both parties at least ten days prior to any hearing or other time of determination regarding
responsibility the opportunity to respond in writing to the report These requirements will
put the parties on the same level in terms of access to information to ensure that both parties
participate in a fair, predictable process that will allow the parties to serve as a check on any
decisions the recipient makes regarding the inclusion or relevance of evidence
Notwithstanding the foregoing rights of the parties to review and respond to the evidence
collected by the recipient the recipient must at all times proceed with the burden of
conducting the investigation into all reasonably available, relevant evidence; the burden of
collecting and presenting evidence should always remain on the recipient and not on the
parties

C. Standard of evidence

Section 106.45(b)(4)(i)

Proposed Regulations: We propose adding section 106.45(b)(4)(i) stating that in reaching

a determination regarding responsibility the recipient must apply either the preponderance
of the evidence standard or the clear and convincing evidence standard. The recipient may

however, employ the preponderance of the evidence standard only if

60

the recipient uses that standard for conduct code violations that do not involve sexual
harassment but carry the same maximum disciplinary sanction The recipient must also
apply the same standard of evidence for complaints against students as it does for
complaints against employees including faculty

Reasons: The statutory text of Title lX does not dictate a standard of evidence to be used

by recipients in investigations of sexual harassment Past guidance from the Department
originally allowed recipients to choose which standard to employ but was later changed to
require recipients to use only the preponderance of the evidence When the Department
issued guidance requiring recipients to use only preponderance of the evidence, it justified
the requirement by comparing the grievance process to civil litigation and to the
Department’s own process for investigating complaints against recipients under Title IX.
Although it is true that civil litigation generally uses preponderance of the evidence, and
that Title lX grievance processes are analogous to civil litigation in many ways it is also
true that Title lX grievance processes lack certain features that promote reliability in civil
litigation For example, many recipients will choose not to allow active participation by
counsel; there are no rules of evidence in Title IX grievance processes and Title lX
grievance processes do not afford parties discovery to the same extent required by rules of
civil procedure

Moreover, Title lX grievance processes are also analogous to various kinds of civil
administrative proceedings which often employ a clear and convincing evidence standard.
See, e.g., Nguyen v, Washington Dept. of Health, 144 Wash. 2d 516 (2001) (requiring clear

and convincing evidence in sexual misconduct case in a professional

61

disciplinary proceeding for a medical doctor as a way of protecting due process);
Disciplinary Counsel v. Bunstine, 136 Ohio St. 3d 276 (2013) (clear and convincing
evidence applied in sexual harassment case involving lawyer). These cases recognize that
where a finding of responsibility carries particularly grave consequences for a respondent’s
reputation and ability to pursue a profession or career, a higher standard of proof can be
warranted. lndeed, one court has held that in student disciplinary cases involving serious
accusations like sexual assault where the consequences of a finding of responsibility would
be significant permanent and far-reaching a preponderance of the evidence standard is
inadequate Lee v. University ofNew Mexico, No. 1:17-cv-01230- JB-LF (D. N.M. Sept. 20,
2018) (“Moreover, the Court concludes that preponderance of the evidence is not the proper
standard for disciplinary investigations such as the one that led to Lee’s expulsion given
the significant consequences of having a permanent notation such as the one UNM placed
on Lee’s transcript”).

After considering this issue, the Department decided that its proposed regulation should
leave recipients with the discretion to use either a preponderance or a clear and convincing
standard in their grievance procedures The Department does not believe it would be
appropriate to impose a preponderance requirement in the absence of all of the features of
civil litigation that are designed to promote reliability and faimess Likewise, the
Department believes that in light of the due process and reliability protections afforded
under the proposed regulations it could be reasonable for recipients to choose the
preponderance standard instead of the clear and convincing standard, and thus it is

appropriate for the Department to give them the flexibility to do so.

62

To ensure that recipients do not single out respondents in sexual harassment matters for
uniquely unfavorable treatment a recipient would only be allowed to use the preponderance
of the evidence standard for sexual harassment complaints if it uses that standard for other
conduct code violations that carry the same potential maximum sanction as the recipient
could impose for a sexual harassment conduct code violation Likewise, to avoid the
specially disfavored treatment of student respondents in comparison to respondents who are
employees such as faculty members who often have superior leverage as a group in
extracting guarantees of protection under a recipient’s disciplinary procedures recipients
are also required to apply the same standard of evidence for complaints against students as
they do for complaints against employees including faculty ln contrast because of the
heightened stigma often associated with a complaint regarding sexual harassment the
proposed regulation gives recipients the discretion to impose a clear and convincing
evidence standard with regard to sexual harassment complaints even if other types of
complaints are subject to a preponderance of the evidence standard. Within these
constraints the proposed regulation recognizes that recipients should be able to choose a
standard of proof that is appropriate for investigating and adjudicating complaints of sex
discrimination given the unique needs of their community

D. Additional requirements for grievance procedures

Section 106.45(b)(4) Determination regarding responsibility
Proposed Regulations: We propose adding section 106.45(b)(4) stating that the decision-

maker(s), who cannot be the same person(s) as the Title lX Coordinator or the

63

investigator(s), must issue a written determination regarding responsibility applying the

appropriate standard of evidence as discussed above

The written determination must include_

(A). ldentification of the section(s) of the recipient’s code of conduct alleged to have been
violated;

(B) A description of the procedural steps taken from the receipt of the complaint through
the determination including any notifications to the parties interviews with parties and
witnesses site visits methods used to gather other evidence, and hearings held;

(C) Findings of fact supporting the determination
(D) Conclusions regarding the application of the recipient’s policy to the facts

(E) A statement of, and rationale for, the result as to each allegation including a determination
regarding responsibility any sanctions the recipient imposes on the respondent and any remedies
provided to the complainant designed to restore or preserve access to the recipient’s education

program or activity; and
(F) The recipient’s procedures and permissible bases for the complainant and respondent to appeal.

The recipient must provide the written determination to the parties simultaneously lf the
recipient does not offer an appeal, the determination regarding responsibility becomes final
on the date that the recipient provides the parties with the written determination lf the
recipient offers an appeal, the determination regarding responsibility becomes final at either
the conclusion of the appeal process if an appeal is filed, or, if an appeal is not filed, the

date on which an appeal would no longer be considered timely

64

Reasons: Proposed section 106.45(b)(4) would address the process that recipients use to
make determinations regarding responsibility with requirements designed to ensure that
recipients make sound and supportable decisions through a process that incorporates
appropriate protections for all parties while providing adequate notice of such decisions
Requiring the decision-maker to be different from any person who served as the Title lX
Coordinator or investigator forecloses a recipient from utilizing a “single investigator” or
“investigator-only” model for Title lX grievance processes The Department believes that
fundamental fairness to both parties requires that the intake of a report and formal
complaint the investigation (including party and witness interviews and collection of
documentary and other evidence), drafting of an investigative report and ultimate decision
about responsibility should not be left in the hands of a single person Rather, after the
recipient has conducted its impartial investigation a separate decision-maker must reach the
determination regarding responsibility; that determination can be made by one or more
decision-makers (e.g., a panel), but no decision-maker can be the same person who served
as the Title lX Coordinator or investigator.

To foster reliability and thoroughness and to ensure that a recipient’s findings are
adequately explained, proposed section 106.45(b)(4)(i) would require recipients to issue a
written determination regarding responsibility So that the parties have a complete
understanding of the process and information considered by the recipient to reach its
decision proposed section 106.45(b)(4)(ii) would require the notice of determination to
include: the sections of the recipient’s code of conduct alleged to have been violated; the
procedural steps taken from the receipt of the complaint through the determination findings

of fact supporting the determination conclusions regarding the application of the

65

recipient’s policy to the facts a statement of, and the recipient’s rationale for, the result
including a determination regarding responsibility; any sanctions the recipient imposes on
the respondent and information regarding the appeals process and the recipient’s
procedures and permissible bases for the complainant and respondent to appeal.

Proposed section 106.45(b)(4)(ii)(E) requires that the written determination contain a
statement of, and rationale for, the result including any sanctions imposed by the recipient
and any remedy given to the complainant Proposed section 106.45(b)(4)(iii) requires that
this written determination be provided simultaneously to the parties These provisions
generally track the language of the Clery Act regulations at 34 CFR 668.46(k)(2)(v) and
(3)(iv) already applicable to institutions of higher education The Department believes that
the benefits of these provisions including promoting transparency and equal treatment of
the parties are equally applicable at the elementary and secondary level.

Proposed section 106.45(b)(4)(iii) instructs recipients to provide the written determination
simultaneously to both parties so that both parties know the outcome and, if an appeal is
available, both parties have equal opportunity to consider filing an appeal. lf the recipient
does not offer an appeal, the determination regarding responsibility becomes final on the
date that the recipient provides the parties with the written determination lf the recipient
offers an appeal, the determination regarding responsibility becomes final when the appeal
process is concluded, or if no appeal is filed, on the date on which an appeal would not be
timely under the recipient’s designated time frames Once the determination regarding

responsibility has become final, in cases where the

66

respondent is found responsible, the recipient must promptly implement remedies designed
to help the complainant maintain equal access to the recipient’s educational programs
activities benefits and opportunities ln cases where the respondent is found not
responsible, no remedies are required for the complainant although a recipient may
continue to offer supportive measures to either party.

Section 106. 45(1))(5) Appeals

Proposed Regulations: We propose adding section 106.45(b)(5) stating that a recipient

may choose to offer an appeal. lf a recipient offers an appeal, it must allow both parties to
appeal. ln cases where there has been a finding of responsibility although a complainant
may appeal on the ground that the remedies are not designed to restore or preserve the
complainant’s access to the recipient’s education program or activity a complainant is not
entitled to a particular sanction against the respondent As to all appeals the recipient must:
(i) notify the other party in writing when an appeal is filed and implement appeal
procedures equally for both parties (ii) ensure that the appeal decision-maker is not the
same person as any investigator(s) or decision-maker(s) that reached the determination
regarding responsibility; (iii) ensure that the appeal decision-maker complies with the
standards set forth in section 106.45(b)(1)(iii); (iv) give both parties a reasonable, equal
opportunity to submit a written statement in support of, or challenging the outcome; (v)
issue a written decision describing the result of the appeal and the rational for the result

and (vi) provide the written decision simultaneously to both parties

Reasons: Many recipients offer an appeal from the outcome of a Title lX grievance
process After extensive stakeholder engagement on the subject of school-level appeals the

Department believes that by offering that opportunity to both parties recipients will

67

be more likely to reach sound determinations giving the parties greater confidence in the
ultimate outcome Complainants and respondents have different interests in the outcome of
a sexual harassment complaint Complainants “have a right and are entitled to expect that
they may attend [school] without fear of sexual assault or harassment” while for
respondents a “finding of responsibility for a sexual offense can have a lasting impact on a
student’s personal life, in addition to [the student’s] educational and employment
opportunities[.]” Doe v. Univ. of Cincinnati, 872 F.3d 393, 400, 403 (6th Cir. 2017)
(intemal quotation marks and` citations omitted). Although these interests differ, each
represents high-stakes potentially life-altering consequences deserving of an accurate
outcome See id. at 404 (recognizing that the complainant “deserves a reliable, accurate
outcome as much as” the respondent). The Department proposes that where a recipient
offers an appeal, such appeal should be equally available to both parties reflecting that each
party has an important stake in the reliability of the outcome lrnportantly the proposed
regulation notes that in cases where there has been a finding of responsibility although a
complainant may appeal on the ground that the remedies are not designed to restore or
preserve the complainant’s access to the recipient’s education program or activity a
complainant is not entitled to a particular sanction against the respondent See e.g., Davis,
526 U.S. at 648 (“the dissent erroneously imagines that victims of peer harassment now
have a Title lX right to make particular remedial demands.”); Stiles ex rel. D.S. v. Grainger
Co., Tenn., 819 F.3d 834, 848 (6th Cir. 2016) (“Title lX does not give victims a right to
make particular remedial demands”) (intemal quotations omitted); Sanches v. Carrollton-
Farnters Branch Indep. Sch. Dist., 647 F.3d 156, 167-68 (5th Cir. 2011) (“Schools are not

required to . . . accede to a parent’s remedial demands”) (intemal

68

citations omitted).

Similarly to the initial investigation and adjudication the recipient must ensure that any
appeal process is conducted in a timely manner and gives both parties an equal opportunity
to argue for or against the outcome Like any of the recipient’s Title lX Coordinators,
investigators or decision-makers the appeal decision-maker must be free from bias or
conflicts of interest and must be trained on the definition of sexual harassment and the
recipient’s grievance process using training materials that promote impartial decision-
making and are free from sex stereotypes When designating reasonable timeframes for the
filing and resolution of appeals recipients should endeavor to permit parties sufficient time
to file an appeal and submit written arguments yet resolve the appeal process as
expeditiously as possible to provide finality of the grievance process for the benefit of all
parties

Section 106.45(b)(6) lnformal resolution

Proposed Regulations: We propose adding section 106.45(b)(6) stating that at any time
prior to reaching a determination regarding responsibility the recipient may facilitate an
informal resolution process such as mediation that does not involve a full investigation and

adjudication provided that the recipient provides to the parties a written notice disclosing_

(A) The allegations

(B) The requirements of the informal resolution process including the circumstances
under which it precludes the parties from resuming a formal complaint arising from the
same allegations if any; and

(C) Any consequences resulting from participating in the informal resolution process

including the records that will be maintained or could be shared.

69

The recipient must also obtain the parties’ voluntary written consent to the informal

resolution process

Reasons: As mentioned previously the proposed regulations reflect the Department’s recognition
that recipients’ good judgment and common sense are important elements of a response to sex
discrimination that meets the requirements of Title IX. The Department also recognizes that in
responding to sexual harassment it is important to take into account the needs of the parties
involved in each individual case, some of whom may prefer not to go through a formal complaint
process Recognizing these factors proposed section 106.45(b)(6) would permit recipients to
facilitate an informal resolution process of an allegation of sexual harassment at any time prior to
issuing a final determination regarding responsibility if deemed appropriate by the recipient and
the parties To ensure that the parties do not feel forced into an informal resolution by a recipient
and to ensure that the parties have the ability to make an informed decision proposed paragraph
(b)(6)(i) would require recipients to inform the parties in writing of the allegations the
requirements of the informal resolution process and any consequences resulting from
participating in the informal process F or example, the recipient would need to explain to the
parties if one or more available informal resolution options would become binding on the parties
at any point as is often the case with arbitration-style processes or if the process would remain
non-binding throughout as is often the case with mediation-style processes Inforrnal resolution
options may lead to more favorable outcomes for everyone involved, depending upon factors
such as the age, developmental level, and other capabilities of the parties the knowledge,
skills and experience level of those facilitating or conducting the informal resolution process the
severity of the misconduct alleged; and likelihood of recurrence of the misconduct Proposed
paragraph (b)(6)(ii) would require the recipient to obtain voluntary written consent from the
parties in advance of any informal resolution process in order to ensure that no party is

70

involuntarily denied the protections that would otherwise be provided by these regulations

Section 106. 45(1))(7) Recordkeeping
Proposed Regulations: We propose adding section 106.45(b)(7) stating that a recipient must
create, make available to the complainant and respondent and maintain for a period of three

years records of_

(A) The sexual harassment investigation including any determination regarding
responsibility disciplinary sanctions imposed on the respondent and remedies provided to

the complainant

(B) Any appeal and the result therefrom;
(C) lnforrnal resolution if any; and\
(D) All materials used to train coordinators investigators decision-makers with regard to

sexual harassment

This provision would also provide that a recipient must create and maintain for a period of
three years records of any actions including any supportive measures taken in response to
a report or formal complaint of sexual harassment ln each instance, the recipient must
document the basis for its conclusion that its response was not clearly unreasonable, and

document that it has taken measures designed to restore or preserve

71

access to the recipient’s educational program or activity The documentation of certain
bases or measures does not limit the recipient in the future from providing additional

explanations or detailing additional measures taken

Reasons: To ensure that the parties the Department and recipients have access to relevant
information for an appropriate period of time following the completion of the grievance
procedure process proposed section 106.45(b)(7) would address the recordkeeping requirements
related to formal complaints of sexual harassment with which recipients must comply These
requirements would benefit complainants and respondents by empowering them to more
effectively hold their recipient schools and institutions accountable for Title lX compliance by
ensuring the existence of records that could be used during an investigation by the Department or
in private litigation We believe the required three-year retention period is sufficient to allow the
Department and the parties to ensure compliance with the proposed regulations but we
specifically seek comment on the appropriate period for retention in a directed question below.
During the record retention period, these records would continue to be subject to the applicable
provisions of FERPA, as discussed below.
III. Clarifying amendments to existing regulations
Rernedial and affirmative action and self-evaluation (Current section 106.3(a) and

Proposed section l 06.3(a))

§_t_zm: The statute does not directly address the issue of particular types of remedies beyond the
statement that compliance may be effected by a withdrawal of federal funding or “by any other
means authorized by law.” 20 U.S.C. 1682. The Secretary has the authority to regulate with
regard to discrimination on the basis of sex in education programs or activities receiving

federal financial assistance specifically under 20 U.S.'C. 1682 and generally under 20 U.S.C.

122le-3 and 3474.
72

Current Regulations: Current section 106.3(a) provides that if the Assistant Secretary for
Civil Rights finds that a recipient has discriminated against a person on the basis of sex in
an education program or activity the recipient shall be required to take remedial action that

the Assistant Secretary deems necessary “to overcome the effects of such discrimination.”

Proposed Regulations: We propose modifying the language to apply to any violation of part
106 and adding language to section 106.3(a) stating that the remedial action deemed

necessary by the Assistant Secretary shall not include assessment of damages

Reasons: The proposed changes would clarify consistent with the Supreme Court’s case law in
this area and mindful of the difference between a private right of action opening the door to
damages assessed by a court and the Department’s role administratively enforcing Title IX
without express statutory authority to collect damages that the Assistant Secretary shall not
assess damages against a recipient Gebser, 524 U.S. at 288- 89 (“While agencies have
conditioned continued funding on providing equitable relief to the victim, the regulations do not
appear to contemplate a condition ordering payment of monetary damages and there is no
indication that payment of damages has been demanded as a condition of finding a recipient to be

in compliance with the statute”) (internal citation omitted).

For example, if a student entitled to speech therapy under her lndividualized Education
Program (lEP) complains that a school district did not provide the therapy the Department

may permissibly require that the school district reimburse the parents for

73

their reasonable and documented expenses for obtaining services that that the school district
was required to provide Cf. Sch. Comrn. of Burlington v. Dep ’t of Educ., 471 U.S. 359, 370
(1985) (“[T]he Town repeatedly characterizes reimbursement as ‘damages,’ but that simply
is not the case. Reimbursement merely requires the Town to belatedly pay expenses that it
should have paid all along and would have borne in the first instance had it developed a
proper lEP.”). Likewise, in the context of Title lX, if a recipient allowed male students with
athletic scholarships to retain their scholarships even if they are removed from the team or
stop participating on the team, but did not allow female students the same ability to retain
their scholarship, the Department could require a recipient to come into compliance with
Title lX by restoring the relevant scholarship, even though the restoration will require the
payment of monies by the recipient See, e.g., Romeo Cornmunity Schools v. United States
Dep ’t of Health, Education & Welfare, 600 F.2d 581, 583 (6th Cir. 1979) (emphasis added)
(“Romeo received a letter from the regional director of HEW demanding that it alter its
practices with respect to pregnancy leave to conform to § 86.57(c) and reimburse and adjust
the salaries and retirement credits of any employees who had not been permitted to use
accrued sick leave while on pregnancy related leave since June 237 1972. The letter from
HEW also required assurances from Romeo that it would comply with § 86.57, and that
reimbursement had been made.”). Thus, in those narrow instances where a failure to pay a
specific amount for a specific purpose constitutes the crux of the violation the resolution
can include a monetary payment and still be an equitable remedy squarely tied to the
violation the Department identified. Notably, this proposed modification does not affect the

Department’s statutory authority to suspend or terminate federal funding from a recipient

74

that has violated Title lX and refused to come into compliance
E]jfect of other requirements and preservation of rights (Current section 106.6 and

Proposed section 106. 6)

Statute: The statute does not directly address the effect of other requirements or the preservation
of rights The Secretary has the authority to regulate with regard to discrimination on the basis of
sex in education programs or activities receiving federal financial assistance specifically under 20

U.S.C. 1682 and generally under 20 U.S.C. l22le-3 and 3474.
Current Regulations: Current section 106.6 provides that the obligations under the Title

IX regulations do not alter obligations not to discriminate on the basis of sex under other
specified laws and Executive Orders and the obligation to comply with Title lX is not
obviated or alleviated by State or local laws or by a rule or regulation of any organization

club, or league

Section 106.6(d) Constitutional protections

Proposed Regnlations: We are proposing to add paragraph (d) to section 106.6 to affirm

that nothing in 34 CFR part 106 requires a recipient to: restrict any rights that are protected
from governmental action by the First Amendment of the U.S. Constitution deprive an
individual of rights that would otherwise be protected from governmental action under the
Due Process Clauses of the Fifth and Fourteenth Amendments or restrict any other rights
guaranteed against governmental action by the U.S. Constitution.

_RM: Despite the language in current section 106.6 and the discussions in Department
guidance regarding the due process protections for public school students and employees and free
speech rights under the First Amendment (2001 Guidance at 22) there appears to be significant
confusion regarding the intersection of individuals’ rights under the U.S. Constitution with a

recipient’s obligations under Title lX. ln particular, during listening sessions the Department
75

heard concerns that Title lX enforcement has had a chilling effect on free speech. We are
proposing to add paragraph (d) to clarify that nothing in these regulations requires a recipient to
infringe upon any individual’s rights protected under the First Amendment or the Due Process
Clauses or other any other rights guaranteed by the U.S. Constitution The language also makes
it clear that under the Title lX regulations recipients - including private recipients - are not
obligated by Title lX to restrict speech or other behavior that the federal government could not
restrict directly Consistent with Supreme Court case law, the government may not compel
private actors to restrict conduct that the government itself could not constitutionally restrict See
e.g., Peterson v. City ofGreenville, 373 U.S. 244 (1963); Truax v. Raich, 239 U.S. 33, 38 (1915).
Thus recipients that are private entities are not required by Title IX or its regulations to restrict
speech or other behavior that would be protected against restriction by governmental entities
This protection against governmental restrictions on constitutional rights applies to all the civil
rights laws that Department enforces but we are adding paragraph (d) to the Title IX regulations
because the issue arises frequently in the context of sexual harassment When the Department
enforces Title IX and its accompanying regulations the constitutional rights of individuals
involved in a recipient’s grievance process will always be considered and protected.

Section 106. 6(e) Interaction with FERPA

Proposed Regulations: We are also proposing to add paragraph (e) to section 106.6 to clarify that
obligations under this part are not obviated or alleviated by the requirements in the FERPA

statute or regulations

Reasons: ln 1994, as part of the lmproving America’s Schools Act Congress amended
the General Education Provisions Act (GEPA), of which FERPA is a part to state that
nothing in GEPA “shall be construed to affect the applicability of . . . title lX of the

Education Amendments of 1972 . . . .” 20 U.S.C. 1221(d). The proposed regulations under

76

Title lX should be read to be consistent with a recipient’s obligations under FERPA,

Section 106. 609 ]nteraction with Title V]I

Proposed Regl_llations: We are also proposing to add paragraph (f) to section 106.6 to clarify that
nothing in the proposed regulations shall be read in derogation of an employee’s rights under
Title Vll of the Civil Rights Act of 1964, 42 U.S.C. 2000e et seq. and its implementing
regulations

Reio_n_s Employees of a school may have rights under both Title lX and Title Vll. To the extent
that any rights remedies or procedures differ under Title lX and Title Vll, this provision clarifies
that nothing about the proposed regulations is intended to diminish, restrict or lessen any rights

an employee may have against his or her school under Title Vll.

Designation of coordinator, dissemination of policy, adoption of grievance procedures
(Current sections 106.8 and 106.9 and Proposed section 106.8)

§titu_te: The statute does not directly address the designation of a Title lX Coordinator, the
dissemination of policy or the adoption of grievance procedures The Secretary has

the authority to regulate with regard to discrimination on the basis of sex in education
programs or activities receiving federal financial assistance, specifically under 20 U.S.C.

1682 and generally under 20 U.S.C. l22le-3 and 3474.

Current Regulations: Current section 106.8(a) requires a recipient to designate at least

one employee to be the “responsible employee” who has the duty to coordinate the
recipient’s efforts to comply with and carry out its responsibilities under the regulations
including any investigation of any complaint alleging a recipient’s noncompliance with, or
actions which would be prohibited by 34 CFR part 106. Section 106.8(a) also requires
recipients to notify all students and employees of the name, office address and telephone

number of such employee or employees

77

34 CFR 106.8(b) requires recipients to adopt and publish grievance procedures providing
for prompt and equitable resolution of student and employee complaints of sex

discrimination

34 CFR 106.9(a)(1) requires recipients to notify applicants for admission and employment
students and parents of elementary and secondary school students employees sources of
referral for applicants for admission and employment and unions or professional
organizations holding collective bargaining agreements or professional agreements with the
recipient that it does not discriminate on the basis of sex in the education program or
activity which it operates Such notice must state that inquiries about the application of Title
lX may be referred to the employee designated pursuant to section 106.8, or to the Assistant

S ecretary.

34 CFR 106.9(b) lists the types of publications where the recipient shall publish its
nondiscrimination policy and 34 CFR 106.9(c) specifies the manner of distribution of such
publications

Prop_osed Regr_rlations: We are proposing to clarify the requirements of 34 CFR 106.8(a).
Proposed section 106.8(a) would state that the designated individual is referred to as the
“coordinator,” and would alter the required methods for notification Proposed section
106.8(a) would also remove potentially unclear language in the existing regulation that
could be read to require that the coordinator must be the one that handles the investigations
and otherwise directly carries out the recipient’s responsibilities

We also propose moving the “notification of policy” requirement in current section
106.9(a)(1) to proposed section 106.8(b)(1). Proposed section 106.8(b)(1) would streamline
the list of people whom recipients must notify of its policy of non- discrimination based on
sex, and clarify that such a notice must state that inquiries about application of Title lX to

78

the recipient may be made to the recipient’s Title lX Coordinator or the Assistant Secretary
or to both.

Proposed section 106.8(b)(2) requires recipients to prominently display their Title lX non-
discrimination policy on their website (if any) and in each handbook or catalog that it
makes available to the list of people who must be notified in paragraph (b)(l), and prohibits
recipients from using or distributing publications stating that the recipient treats applicants
students or employees differently on the basis of sex except as such different treatment is

permitted by this part

We also propose moving the requirements in current 34 CFR 106.8(b) to proposed section
106.8(c), with modifications as proposed below. Proposed section 106.8(c) would clarify
that with respect to sexual harassment the grievance procedures requirements specifically
apply to formal complaints as defined in section 106.44(e)(5). Proposed section 106.8(c)
would also require recipients to provide notice of their grievance procedures to students and

employees

We also propose adding paragraph (d) to section 106.8 to clarify that the policy and
grievance procedures described in this section need not apply to persons outside the United

States.

Reasons: Proposed section 106.8(a) would reflect the current reality of Title lX compliance _

namely that recipients generally name a Title IX Coordinator and designate that individual to

coordinate their efforts to comply with Title lX. lt appears that the phrase “and carry out” in the

existing regulation could be read to suggest that the Title lX Coordinator must be the one who

carries out the recipient’s duties under Title lX, rather than allowing the coordinator to

coordinate the actions of others in carrying out those duties Since the phrase is redundant and

can be confusing we propose removing it ln addition in light of the expansion of the regulations

79

elsewhere to expressly cover investigations of Title lX complaints the language specifically
including coordination of such investigations in the responsibilities of the designated individual
would no longer be necessary and would therefore be removed.

Proposed section 106.8(a) would also modernize the notification requirements to better
ensure that students and employees are aware of how to contact a recipient’s Title IX
Coordinator. Given the changes in methods of communication since the regulations were
issued in 1975, the proposed amendments would require the recipient to notify students and
employees of the electronic mail address of the employee or employees designated as Title
lX Coordinators, in addition to providing the coordinator’s office address and phone
number. To alleviate the administrative and financial burden on a recipient to provide a new
notice every time it designates an additional or different coordinator, the proposed
amendments permit recipients to provide notice of a coordinator’s name and contact
information or, alternatively simply a title with an established method of contacting the
coordinator that does not change as the identity of the coordinator changes The Department
solicits comments on whether larger institutions of higher education should have a
minimum number of individuals with whom individuals can file a complaint of sex
discrimination

Proposed section 106.8(b)(2) would require recipients to prominently display their non-
discrimination policy on their websites if any and in each handbook or catalog made
available to the list of people to whom notice must be sent under paragraph (b)(l). Proposed
section 106.8(b)(2) streamlines the list of required publications that must display the
recipient’s Title lX non-discrimination policy to reduce the burden on recipients (including
the requirement for distribution of written publications included in current 106.9(c)) while

still ensuring that the policy is adequately communicated to all required persons in light of

80

the reality that most recipients have websites where the non- discrimination policy would
have to be prominently displayed ln addition, proposed section 106.8(b)(2) would replace
the existing restriction on publications that suggest a policy of sex discrimination (either by
text or illustration) with a restriction on publications that state a policy of sex
discrimination This change would remove the subjective determination of whether the
illustrations in a publication could be construed to suggest a policy of sex discrimination
and instead focus the requirement on recipients’ express statements of policy As a result
the requirement would be more clear, both for recipients seeking to comply with the
requirement and for those enforcing the requirement Because most recipients have
websites on which they must display their Title lX non-discrimination policy pursuant to
proposed section 106.8(b)(2), proposed section 106.8(b)(1) streamlines the list of people to
whom the recipient must send notice of its policy Applicants for admission and
employment students employees and employee unions and professional organizations
must receive the notice under proposed section 106.8(b)(2),

Proposed section 106.8(d) would clarify that the recipient’s policy and grievance
procedures apply to all students and employees located in the United States with respect to
allegations of sex discrimination in an education program or activity of the recipient The
statutory language of Title lX limits its application to protecting “person[s] in the United
States” 20 U.S.C. 1681(a).

Educational institutions controlled by religious organizations (Current and Proposed
section 106.12)

§taLte: The statute addresses educational institutions controlled by religious
organizations stating that Title lX “shall not apply to an educational institution which is

controlled by a religious organization if the application of this subsection would not be

81

consistent with the religious tenets of such organization” 20 U.S.C. § l681(a)(3), and that

the term “program or activity” “does not include any operation of an entity which is
controlled by a religious organization if the application of section 1681 of this title to such
operation would not be consistent with the religious tenets of such organization,” 20

U.S.C. § 1687.

Current Regulations: Current 34 CFR 106.12(a) provides an exemption for educational
institutions controlled by a religious organization to the extent that application of the regulation
would be inconsistent with the religious tenets of the organization To claim this exemption
section 106.12(b) requires recipients to submit a letter to the Assistant Secretary stating which
parts of the regulation conflict with a specific tenet of the religion

Proposed Regulations: We propose revising section 106.12(b) to clarify that an
educational institution may - but is not required to - seek assurance of its religious exemption by
submitting a written request for such an assurance to the Assistant Secretary. Further, section
106.12(b) is revised to state that even if an institution has not sought assurance of its exemption
the institution may still invoke its religious exemption during the course of any investigation
pursued against the institution by the Department

Reasons: The current regulations suggest that the recipients may only claim the
exemption from paragraph (a) by submitting a letter to the Assistant Secretary. The
additional language clarifying that the letter to the Assistant Secretary is not required to
assert the exemption brings the regulatory language into alignment with longstanding
Department practice The statutory text of Title lX offers an exemption to religious entities
without expressly requiring submission of a letter, and the Department believes such a
requirement is unnecessary The Department should not impose confusing or burdensome

requirements on religious institutions that qualify for the exemption

82

Exercise of rights by parents/guardians of students

The Department recognizes that when a party is a minor, has been appointed a guardian is
attending an elementary or secondary school, or is under the age of 18, recipients have the
discretion to look to state law and local educational practice in determining whether the
rights of the party shall be exercised by the parent(s) or guardian(s) instead of or
inaddition to the party For example, if the parent or guardian of a minor student at an
elementary or secondary school files a complaint on behalf of the student and state law and
local educational practice recognize the parent or guardian as the appropriate person to
exercise that student’s legal rights the student would be a “complainant” under the
proposed regulation even though the action of filing the complaint was taken by the parent

or guardian instead of the student
Directed Questions
The Department seeks additional comments on the questions below:

1. Applicability of the rule to elementary and secondary schools The proposed rule
would apply to all recipients of federal financial assistance, including institutions of higher
education and elementary and secondary schools The Department is interested in whether
there are parts of the proposed rule that will be unworkable at the elementary and secondary
school level, if there are additional parts of the proposed rule where the Department should
direct recipients to take into account the age and developmental level of the parties involved
and involve parents or guardians and whether there are other unique aspects of addressing
sexual harassment at the elementary and secondary school level that the Department should
consider, such as systemic differences between institutions of higher education and
elementary and secondary schools

2. Applicability of provisions based on type of recipient or age of parties Some
83

aspects of our proposed regulations for instance, the provision regarding a safe harbor in
the absence of a formal complaint in proposed section 106.44(b)(3) and the provision
regarding written questions or cross examination in proposed section 106.45(b)(3)(vi) and
(vii), differ in applicability between institutions of higher education and elementary and
secondary schools We seek comment on whether our regulations should instead
differentiate the applicability of these or other provisions on the basis of whether the
complainant and respondent are 18 or over, in recognition of the fact that 18-year-olds are
generally considered to be adults for many legal purposes

3. Applicability of the rule to employees Like the existing regulations the proposed
regulations would apply to sexual harassment by students employees and third parties The
Department seeks thepublic’s perspective on whether there are any parts of the proposed
rule that will prove unworkable in the context of sexual harassment by employees and
whether there are any unique circumstances that apply to processes involving employees
that the Department should consider.

4. Training. The proposed rule would require recipients to ensure that Title lX
Coordinators, investigators and decision-makers receive training on the definition of sexual
harassment and on how to conduct an investigation and grievance process including
hearings that protect the safety of students ensures due process for all parties and
promotes accountability The Department is interested in seeking comments from the public
as to whether this requirement is adequate to ensure that recipients will provide necessary
training to all appropriate individuals including those at the elementary and secondary
school level.

5. Individuals with disabilities The proposed rule addresses the rights of students with

disabilities under the lDEA, Section 504, and Title ll of the ADA in the context of

34

emergency removals (proposed section 106.44(c)). The Department is interested in
comments from the public as to whether the proposed rule adequately takes into account
other issues related to the needs of students and employees with disabilities when such
individuals are parties in a sex discrimination complaint or whether the Department should
consider including additional language to address the needs of students and employees with
disabilities as complainants and respondents The Department also requests consideration of
the different experiences challenges and needs of students with disabilities in elementary
and secondary schools and in postsecondary institutions related to sexual harassment

6. Standard of Evidence ln section 106.45(b)(4)(i), we are proposing that the
determination regarding responsibility be reached by applying either a preponderance of

the evidence standard or the clear and convincing standard, and that the preponderance
standard be used only if it is also used for conduct code violations that do not involve

sexual harassment but carry the same maximum disciplinary sanction We seek comment

on (1) whether it is desirable to require a uniform standard of evidence for all Title IX

cases rather than leave the option to schools to choose a standard, and if so then what
standard is most appropriate; and (2) if schools retain the option to select the standard they
wish to apply whether it is appropriate to require schools to use the same standard in Title
lX cases that they apply to other cases in which a similar disciplinary sanction may be
imposed

7. Potential clarification regarding “directly related to the allegations” language
Proposed section 106.45(b)(3)(viii) requires recipients to provide each party with an equal
opportunity to inspect and review any evidence directly related to the allegations obtained as part
of the investigation including the evidence upon which the recipient does not intend to rely in

reaching a determination regarding responsibility and provide each party with an equal

85

opportunity to respond to that evidence prior to completion of the investigative report The
“directly related to the allegations” language stems from requirements in FERPA, 20 U.S. Code §
1232g(a)(4)(A)(i). We seek comment on whether or not to regulate further with regard to the
phrase, “directly related to the allegations” in this provision

8. Appropriate time period for record retention ln section 106.45(b)(7), we are
proposing that a recipient must create, make available to the complainant and respondent
and maintain records for a period of three years We seek comments on what the

appropriate time period is for this record retention

9. Technology needed to grant requests for parties to be in separate rooms at live
hearings ln section 106.45(b)(3)(vii) we require institutions of higher education to grant
requests from parties to be in separate rooms at live hearings with technology enabling

the decision-maker and parties to see and hear each other simultaneously We seek
comments on the extent to which institutions already have and use technology that would
enable the institution to fulfill this requirement without incurring new costs or whether

institutions would likely incur new costs associated with this requirement
Executive Orders 12866 and 13563

Regulatory Impact Analysis (RIA)

Under Executive Order 12866, the Office of Management and Budget (OMB) must
determine whether this regulatory action is “significant” and, therefore, subject to the
requirements of the Executive order and subject to review by OMB. Section 3(f) of
Executive Order 12866 defines a “significant regulatory action” as an action likely to result
in a rule that may-

(1) Have an annual effect on the economy of 8100 million or more, or adversely affect a
sector of the economy productivity competition jobs the environment public health or

86

safety or State, local, or tribal governments or communities in a material way (also referred
to as an “economically significant” rule);

(2) Create serious inconsistency or otherwise interfere with an action taken or planned by
another agency;

(3) Materially alter the budgetary impacts of entitlement grants user fees or loan
programs or the rights and obligations of recipients thereof; or

(4) Raise novel legal or policy issues arising out of legal mandates the President’s

priorities or the principles stated in the Executive order.

Under Executive Order 12866, section 3(f)(1), the changes made in this regulatory action
materially alter the rights and obligations of recipients of federal financial assistance
under Title lV of the Higher Education Act of 1965 (Title lV). Therefore, the Secretary
certifies that this is a significant regulatory action subject to review by OMB. Also under
Executive Order 12866 14and the Presidential Memorandum “Plain Language in
Government Writing,” the Secretary invites comment on how easy these regulations are

to understand in the Clarity of the Regulations section

Under Executive Order 13771, for each new regulation that the Department proposes for
notice and comment or otherwise promulgates that is a significant regulatory action under
Executive Order 12866 and that imposes total costs greater than zero, it must identify two
deregulatory actions For FY 2019, no regulations exceeding the agency’s total incremental
cost allowance will be permitted, unless required by law or approved in writing by the
Director of the Office of Management and Budget The proposed regulations are a
significant regulatory action under EO 12866 but do not impose total costs greater than

zero. Accordingly, the Department is not required to identify two deregulatory actions under

 

14 Exec. Order No. 12866, Regulatory Planning and Review, 58 Fed. Reg. 190 (Oct. 4, 1993),
www.reginfo.gov/public/jSp/Utilities/EOil2866.pdf.
87

Eo 13771.‘5

We have also reviewed these proposed regulations under Executive Order 13563, which
supplements and explicitly reaffirms the principles structures and definitions governing
regulatory review established in Executive Order 12866. To the extent permitted by law,
Executive Order 13563 requires that an agency--

(1) Propose or adopt regulations only on a reasoned determination that their benefits
justify their costs (recognizing that some benefits and costs are difficult to quantify);

(2) Tailor its regulations to impose the least burden on society consistent with obtaining
regulatory objectives and taking into account--among other things and to the extent

practicable--the costs of cumulative regulations

(3) ln choosing among alternative regulatory approaches select those approaches that
maximize net benefits (including potential economic, environmental, public health and
safety and other advantages distributive impacts and equity);

(4) To the extent feasible, specify performance objectives rather than the behavior or
manner of compliance a regulated entity must adopt; and

(5) ldentify and assess available alternatives to direct regulation including economic
incentives--such as user fees or marketable permits--to encourage the desired behavior, or
provide information that enables the public to make choices

Executive Order 13563 also requires an agency “to use the best available techniques to
quantify anticipated present and future benefits and costs as accurately as possible.” The
Office of lnformation and Regulatory Affairs of OMB has emphasized that these techniques

may include “identifying changing future compliance costs that might result from

 

15 Exec. Order No. 13771, Reducing Regulation and Controlling Regulatory Costs, 82 Fed. Reg. 22 (Jan.
30, 2017), www.gpo.gov/fdsys/pkg/FR-ZO17-02-03/pdf/2017-02451.pdf.

88

technological innovation or anticipated behavioral changes.”
We are issuing these proposed regulations only on a reasoned determination that their
benefits justify their costs. Based on the analysis that follows the Department believes that
these regulations are consistent with the principles in Executive Order 13563.
We also have determined that this regulatory action does not unduly interfere with State,
local, or tribal governments in the exercise of their governmental functions
ln this RlA we discuss the need for regulatory action the potential costs and benefits
assumptions limitations and data sources as well as regulatory alternatives we considered
Although the majority of the costs related to information collection are discussed within this
RlA, elsewhere in this notice under Paperwork Reduction Act of 1995 we also identify and
further explain burdens specifically associated with information collection requirements

1. Need for Regulatory Action
Based on its extensive review of the critical issues addressed in this rulemaking the
Department has determined that current regulations and guidance do not provide
sufficiently clear standards for how recipients must respond to incidents of sexual
harassment including defining what conduct constitutes sexual harassment To address this
concem, we propose this regulatory action to address sexual harassment under Title lX for
the central purpose of ensuring that recipients understand their legal obligations including
what conduct is actionable as harassment under Title IX, the conditions that activate a
mandatory response by the recipient and particular requirements that such a response must
meet in order to ensure that the recipient is protecting the rights of all its students to equal
access to education free from sex discrimination
ln addition to addressing sexual harassment the Department has concluded it is also

necessary to amend three parts of the existing regulations that apply to all sex

89

discrimination under Title lX. We propose expressly stating that Title lX does not require
recipients to infringe upon existing constitutional protections that the Department may not
require money damages as a remedy for violations under Title lX, and that recipients that
qualify for a religious exemption under Title lX need not submit a letter to the Department
as a prerequisite to claiming the exemption

2. Discussion of Costs Benefits and Transfers
The Department has analyzed the costs and benefits of complying with these proposed
regulations Due to the number of affected entities the variation in likely responses and the
limited information available about current practices particularly at the local educational
agency (LEA) level, we cannot estimate the likely effects of these proposed regulations
with absolute precision The Department specifically invites public comment on: data
sources which would provide comprehensive information regarding current practices in
Title lX enforcement information regarding the number of recipients in each analytical
group described in section 4.b below, and time estimates for the activities described in 4.c
disaggregated by type of recipient Despite these limitations we estimate that these
regulations would result in a net cost savings of between $286.4 million to
$367.7 million over ten years

3. Benefits of the Proposed Regulations
The proposed regulatory action will result in recipients better understanding their legal
obligations to address sexual harassment under Title lX by providing a legal framework for
recipients’ responses to sexual harassment that ensures all reports of sexual harassment are
treated seriously and all persons accused are given due process protections before being
disciplined for sexual harassment The proposed regulatory action will correct problems

identified by the Department with the current framework governing sexual harassment

90

(under current regulations and guidance), such as recipients not understanding their duties
and responsibilities and a lack of robust due process protections in recipient grievance
procedures under Title IX. ln addition the proposed regulatory action will correct capturing
too wide a range of misconduct resulting in infringement on academic freedom and free
speech.

4. Costs of the Proposed Regulations
These proposed regulations would among other things: define sexual harassment for Title
lX purposes clarify when a recipient’s obligation to investigate a complaint of sexual
harassment is activated; define the minimum requirements of grievance procedures for Title
lX purposes establish a process for informal resolution of sexual harassment claims and
require appropriate documentation of all Title lX complaints and investigations
Prior to discussing the Department’s estimates we believe it is important to emphasize that
these estimates are not an attempt to quantify the economic effects of sexual harassment
broadly or sexual assault specifically Other studies16 have attempted to quantify such
costs and, while incidents of sexual assault may have real economic consequences these
estimates are only intended to capture the economic impacts of this proposed regulatory
action The Department does not believe it is reasonable to assume that these proposed
regulations will have a quantifiable effect on the underlying rate of sexual harassment
occurring in the education programs or activities of recipients As a result we do not
attempt to capture costs that arise out of the underlying incidents themselves but rather
those associated with the actions prescribed by the proposed regulations and the likely
response of regulated entities to those proposed requirements

4.a. Establishing a Baseline

 

16 See, e.g.,, Cora Peterson et al., Lifetime Economic Burden ofRape Among U.S. Adults, 52 AM. J. OF
PREvENrArIvE MED. 691 (2017).
91

To accurately estimate the costs of these proposed regulations the Department needed to
establish an appropriate baseline for current practice ln doing so, it was necessary to know

the current number of Title lX investigations occurring in LEAs and institutions of higher
education (lHEs) eligible for Title lV federal funding ln 2014, the U.S. Senate

Subcommittee on Financial and Contracting Oversight released a report 17 which included survey
data from 440 four-year lHEs regarding the number of investigations of sexual violence that had
been conducted during the previous five year period Two of the five possible responses to the
survey were definite numbers (0, 1), while the other three were ranges (2-5, 6-10, >10).
Responses were also disaggregated by size of institution (Large, Medium, or Small). Although
the report does not clearly identify a definition of “sexual violence” provided to survey
respondents the term would appear to capture only a subset of the types of incidents that may
result in a Title lX investigation lndeed, when the Department examined public reports of Title
lX reports and investigations at 55 lHEs nationwide, incidents of sexual misconduct represented,
on average, 45 percent of investigations conducted Further, a number of the types of incidents
that were categorized as “sexual misconduct” in those reports may or may not have been
categorized as “sexual violence,” depending on the survey respondent To address the fact that
the subcommittee report may fail to capture all incidents of sexual misconduct at responding
lHEs the Department first top-coded the survey data. To the extent that survey respondents
treated the terms “sexual misconduct” and “sexual violence” interchangeably this top-coding
approach may result in an overestimate of the number of sexual misconduct investigations
conducted at institutions By top-coding the ranges (e.g., “5” for any respondent indicating “2-5”)

and assuming 50 investigations for any respondent indicating more than 10 investigations the

 

17 CLAIRE MCCASKILL, S. SUBCoMM. oN FINANCIAL CONTRACTING OVERSIGHT - MAIORITY STAFF,
Sr-:xUAL VioLENcE oN CAMPUS, 113th Cong. (2014),
littps:,//ww'w'.inccaskill.senate.nov/8urveyRei)ortwithAppendix.pdf.

92

Department was able to estimate the average number of sexual misconduct investigations
conducted by four-year institutions in each size category We then divided this estimate by five
to arrive at an estimated number of investigations per year. To address the fact that incidents of
sexual misconduct only represent a subset of all Title lX investigations conducted by lHEs in any
given year, we then multiplied this result by two, assuming (consistent with our convenience
sample of public Title lX reporting) that sexual misconduct investigations represented
approximately 50 percent of all Title lX investigations conducted by institutions

Because the report only surveyed four-year institutions the Department needed to impute
similar data for two-year and less-than-two-year institutions which represent approximately

57 percent of all Title lV-eligible institutions ln order to do so, the Department analyzed
sexual offenses reported under the Clery Act and combined those data with total enrollment
information from the lntegrated Postsecondary Education Data System (lPEDS) for all Title
lV-eligible institutions within the United States. Assuming that the number of reports of

sexual offenses under the Clery Act is positively correlated with the number of

investigations the Department arrived at a general rate of investigations per reported sexual
offense at four-year lHEs by institutional enrollment These rates were then applied to two-
year and less-than-two-year institutions within the same category using the average number

of sexual offenses reported under the Clery Act for such institutions to arrive at an average
number of investigations per year by size and level of institution These estimates were then
weighted by the number of Title lV- eligible institutions in each category to arrive at an
estimated average 2.36 investigations of sexual harassment per lHE per year.18 To the

extent that the number of investigations and the number of Clery Act reports of sexual

 

18 To determine the sensitivity of this estimate to our coding of the survey data, the Department also conducted these
analyses by coding the data using medians for each range (eg., 3.5 for the “2-5” range) with a code of 30 for the
“>10” group and by top-coding using a 100 for the “>10”group. These alternative approaches would result in
baseline estimates ranging from 1.48 to 4.31 investigations per year per ll-lE.

93

45

offenses are not uniformly correlated across types of institutions (i.e., less-than-two-year,
two-year, and four-year), this may represent an over- or-under-estimate of the actual
number of investigations per lHE per year. We invite the public to provide any pertinent
evidence on determining investigations of sexual harassment per lHE per year to improve
our baseline estimates
The Department does not have information orr the average number of investigations of
sexual harassment occurring each year in LEAs As part of the Civil Rights Data
Collection (CRDC), the Department does however, gather information orr the number of
incidents of harassment based on sex in LEAs each year. During school year 2015-2016,
LEAs reported an average of 3.23 of such incidents Therefore, the Department assumes
that LEAs on average, currently conduct approximately 3.23 Title lX investigations each
year. We invite public comment on the extent to which this is a reasonable assumption
4.b. Developing the Model
After the Department issued guidance regarding Title lX compliance in 2011, the
Department noted a much larger number of incidents of sexual harassment being reported to
and investigated by LEAs and lHEs each year. ln 2017, the Department rescinded that
guidance and published altemative, interim guidance while this proposed regulatory action
was underway The Department reaffirmed that the interim guidance is not legally binding
on recipients Wiersma-Mosley and DiLoreto19 did not identify substantial rollback of Title
lX activities among lHEs compared to Richards,20 who found substantial changes relative

to Karjane, Fisher, and Cullen.21 Consistent with those studies we believe it is highly likely

 

19 lacquelyn D. Wiersma-Mosley and lames DiLoreto, The Role of Title ]X Coordinators on College and University
Campuses, 8 BEHAV. SCI. 1, 5~6(2018), available at littps://w\\/\\/'.mdpi.com/2076- 328X/8/4/38/htm (click on “Full-
Text PDF”).

20 Tara N. Richards An updated review of institutions of higher education 's (]HES) response to sexual assault.'
Resultsfrom a nationally representative sample, _l. OF lNTERPERSONAL VIOLENCE l, 11412 (2016).

21 l'lEATHER l\/l. KARJANE, BONNIE S. FISHER, AND FRANCIS T. CULLEN, EDUC. DEVELOPMENT CTR., lNC.,
94

that a subset of recipients have continued Title D( enforcement in accordance with the prior,
now rescinded guidance, due to the uncertainty of the regulatory environment and that it is
reasonable to assume that some subset of recipients either never complied with the 2011
DCL or the 2014 Q&A or amended their compliance activities after the rescission of that
guidance We do not however, know with absolute certainty how many recipients fall into
each category making it difficult to accurately predict the likely effects of this proposed
regulatory action

ln general, the Department assumes that recipients fall into one of three groups: (1)
recipients who have complied With the statutory and regulatory requirements and either did
not comply with the 2011 DCL or the 2014 Q&A or who reduced Title IX activities to the
level required by statute and regulation after the rescission of the 2011 DCL or the 2014
Q&A and will continue to do so; (2) recipients who continued Title lX activities at the level
required by the 2011 DCL or the 2014 Q&A but will amend their Title lX activities to the
level required under current statute and the proposed regulations issued in this proceeding
and (3) recipients who continued Title IX activities at the level required under the 2011
DCL or the 2014 Q&A and will continue to do so after final regulations are issued ln this
structure, we believe that recipients in the second group are most likely to experience a net
cost savings under these proposed regulations We therefore only estimate savings for this
group of recipients To the extent that recipients in the other two groups experience savings
we herein underestimate the savings from this proposed action We note that we calculate
some increased costs for recipients iri all three categories

ln estimating the number of recipients in each group, we assume that most LEAs and Title

lV-eligible lHEs are generally risk averse regarding Title IX compliance, and so we assume

 

CAMPUS SExUAL AssAULT: How AMERiCA’s INsTrTUTioNs oF HIGHER EoUCATloN Ri-:sPoND 62-94(2002),
littps://"w\vw.nc`rrs.gov/pdflilesl /nii/'grants/'l 96676,pdf.

95

that very few would have adjusted their enforcement efforts after the rescission of the 201 1
DCL or the 2014 Q&A or would have failed to align their activities with the guidance
initially Therefore, we estimate that only 5 percent of LEAs and 5 percent of lHEs fall into
Group l.ZZGiven the particularly acute financial constraints on LEAs we assume that a vast
majority (90 percent) will fall into Group 2 - meeting all requirements of the proposed
regulations and applicable laws but not using limited resources to maintain a Title lX
compliance structure beyond such requirements Among lHEs, we assume that for a large
subset of recipients various pressures will result in retention of the status quo in every
manner that is permitted under the proposed regulations These institutions are voluntarily
assuming higher costs than the regulations require Nonetheless our model does account for
their decision to do so, and we only assume that 50 percent of lHEs experience any cost
savings from these proposed regulations (placing them in Group 2). Therefore, we estimate
that Group 3 will consist of 5 percent of LEAs and 45 percent of lHEs. We invite public
comment on the extent to which the estimated number of entities in each group is
appropriate or whether recipients would expect costs or costs savings from the proposed
regulations and why

Unless otherwise specified, our model uses median hourly wages for personnel employed

in the education sector as reported by the Bureau of Labor Statistics23 and an employer

cost for employee compensation rate of 1.46.24

4.c. Cost estimates

We assume that once the Department issues final regulations all recipients will need to

 

22 lf our estimates were revised to increase the number of recipients in this group, our calculated net savings
would be reduced See section 4.e Sensitivity Analysis for more information
23 U.S. Dept. of Labor, Bureau of Labor Statistics May 2017 National lndustry-Specific Occupational Employment
and Wage Estirnates: Sector 61 - Educational Services (Mar. 30, 2018),
https :/ »"Ww\\/.bls.gov/ ocs/cintent/nanst 1 .htm.
24 U.S. Dept. of Labor, Bureau of Labor Statistics Economic News Release: Table l. Civilian Workers, by Major
Occupational and lndustry Group (Sept. 18, 2018), https://www.bls.gov/news.release,/ecec.tOl.htin.

96

review the regulations At the LEA level, we assume this would involve the Title lX
Coordinator (assuming a loaded wage rate of $65.22 per hour for educational
administrators) for 4 hours and a lawyer (at a rate of $90.71 per hour) for 8 hours At the
lHE level, we assume the Title D( Coordinator and lawyer would spend more time
reviewing the regulations at 8 hours and 16 hours respectively This results in a total cost
of$29,732,680 in Year 1.

We also assume that recipients would be required to revise their grievance procedures to
ensure compliance with the proposed regulations Although the requirements of these
proposed regulations closely mirror requirements in other regulations and statutes we
assume that all recipients will need to revise their procedures We believe that revising
grievance procedures at the LEA level will require the work of the Title lX Coordinator for
4 hours and a lawyer for 16 hours At the lHE level, we assume this would require the Title
lX Coordinator devote 8 hours and a lawyer devote 32 hours ln total, we estimate the cost
of revising grievance procedures to be approximately $51,603,180 in Year 1.

The proposed regulations also require recipients to post nondiscrimination statements on
their websites as required under the existing regulation We assume, however, that this is
already standard practice for many recipients We assume that 40 percent of LEAs and 20
percent of lHEs25 will need to do work to post these statements At the LEA level, we
assume that this work will require 0.5 hours from the Title D( Coordinator, 0.5 hours from a
lawyer, and 2 hours from a web developer (at 844.12 per hour). At the lHE level, we
assume this would require l hour from the Title lX Coordinator, 1 hour from a lawyer, and
2 hours from a web developer. We estimate the total cost of posting nondiscrimination

statements on the recipient’s website will cost $1,347,520 in Year 1.

 

25 Richards supra note 20, at ll and Wiersma-lvlosley & DiLoreto, supra note 19, at 5 found that approximately 80
percent of lHEs (81 percent and 79 percent respectively) posted their policies and procedures

97

The proposed regulations also require relevant staff to receive training on the requirements
of Title IX. Although recipients may currently engage in annual training of Title IX

staff, 26

we assume that all recipients will conduct new or revised training aligned With
these proposed regulations We assume that the training will take 16 hours each for the Title
lX Coordinator, the investigator, and a decision-maker at both the LEA and lHE level for a
timetely $$14,458,650 in Year 1. We do not calculate additional costs in future years as we

assume that recipients will resume training of staff one their prior schedule after Year 1.

The proposed regulations require recipients to conduct an investigation only in the event of
a formal complaint of sexual harassment ln reviewing a sample of public Title lX
documents the Department noted that larger lHEs were more likely than smaller lHEs to
conduct investigations only in the event of formal complaints as opposed to investigating
all reports they received. Consistent with this observation the Department found that the
rate of average investigations relative to the number of reports of sexual offenses under the
Clery Act was lower at large (more than 10,000 students) four-year institutions than it Was
at smaller four-year institutions As a result the Department used the Clery Act data to
impute the likely effect of these proposed regulations on various institutions Specifically
we assume that under these regulations the gap in the rate of investigations between large
lHEs and smaller ones would decrease by approximately 50 percent Therefore, we estimate
that the requirement to investigate only in the event of formal complaints would result in a
reduction in the average number of investigations per lHE per year of 0.75. This reduction
is equivalent to all lHEs in Group 2 experiencing a reduction in investigations of
approximately 32 percent ln addition the proposed regulations only require investigations

in the event of sexual harassment within a recipient’s education program or activity Again,

 

26 Angela F. Amar et al., Administrators ’ perceptions of college campus protocols, response and student prevention
ejj‘"ortsfor sexual assault 29 VlOLENCE VlCT. 167 (2014).
98

assuming that Clery Act reports correlate with all incidents of sexual harassment (as defined
in these proposed regulations), we assume a further reduction in the number of
investigations per lHE per year of approximately 0.18, using the number of non-campus
public property and reported-by-police reports as a proxy for the number of off-campus
sexual harassment investigations currently being conducted by lHlEs27 As a result we
estimate that each lHE in Group 2 will experience a reduction in the number of Title lX
investigations of approximately 0.93 per year.28
At the LEA level, given the lack of information regarding the actual number of
investigations conducted each year, the Department assumes that only 50% of the incidents
reported in the CRDC would result in a formal complaint for a reduction in the number of
investigations of 1.62 per year. We invite the public to provide any information on the
extent to which this is a reasonable assumption

To be clear, these estimates are not meant to discourage recipients from investigating at a
higher rate. Nor do these estimates of a decrease in investigations predict a decrease in
recipient’s obligation to respond in some appropriate way to a report of sexual harassment
For example, as noted earlier, nothing iri the proposed regulations would prevent a recipient
from initiating a student conduct proceeding or offering supportive measures to students

who report sexual harassment that occurs outside the recipient’s education program or

activity

 

27The Department notes that this likely represents a severe under-estimate of the actual proportion of incidents
of Sexual harassment that occur off-campus. According to a study from United Educators approximately 41
percent of sexual assault claims examined occurred off-campus United Educators, Facts from United
Educator’S Report Confronting Campus Sexual Assault (2015),

https;:f/"www.ue.org/scxualiassault claims study/1 Nonetheless it is likely that some subset of these incidents
occurred “under” the recipients’ “education program or activity” and would still require a response by the
recipient lf the Department were to assume 25 percent of those incidents required investigation under the
proposed rules and increased its estimate of the number of off-campus incidents that would no longer require
investigation to 30 percent (rather than the current l 1 percent), the estimated cost savings of these proposed
regulations would increase to approximately $359 to $456 million over ten years

23 We note that the alternative coding options discussed above would result in an estimated reduction in the number
ofir.vestigations each year between 0.60 and 1.58.

99

Although we estimate that the number of investigations under the proposed regulations will
decrease at both the lHE and LEA levels Title lX Coordinators are still expected to respond
to informal complaints or reports Such responses will not be dictated by the recipient’s
grievance procedures but may involve talking with the reporting party discussing options
comrecting him or her with relevant on- or off-campus resources conducting some sort of
further investigation and other supportive measureszg. Although the proposed regulations
require such supportive measures to be offered without fee or charge, we do not estimate
specific costs associated with the provision of particular supportive measures We have
chosen not to include such costs for several reasons First in many instances particular
services are already offered without fee or cost to students F or example, many lHEs offer
free mental health services to students In such an instance, it is difficult to identify the
marginal cost of an additional individual seeking out such already covered services Second,
even if we Were able to identify the marginal cost of the provision of such services to the
recipient it would be difficult to accurately capture the portion of that cost attributable to
the referral by the Title lX coordinator rather than to the underlying reported harassment
For example, Krebs et al.30 found that 22 percent of victims of forced sexual assault sought
out psychological counseling 11 percent moved residences and 8 percent dropped a class
lt is difficult to assess what marginal impact these proposed regulations would have on the
likelihood of complainants and respondents taking such actions ln the event that a clear fee
exists for a particular service that the recipient would waive in accordance with these
proposed regulations we could calculate a cost arising from the lost revenue to the

recipient Due to the lack of adequate information about such fee structures and the highly

 

29 Amar et al. supra note 26, at 174 identified the most common campus services provided at the lHE level were
mental health services health services law enforcement and victim assistance/advocacy

30 CHRISTOPHER P. KREBS ET AL.,THE CAMPUS SExUAL AssAuLT (CSA) STUDY: FINAL REPoRT, NAT’L
INST. OF JUST. (2007), https://www.ncjrs.gov/pdffiles1/nij/grants/22l153_pdf.

100

personalized nature of supportive measures provided to complainants and respondents we
cannot at this time provide such estimates with any precision We invite the public to
provide any information on the relative fees that may be waived by recipients as a result of
these proposed regulations and the frequency with which such measures are implemented
We assume that the provision of supportive measures will take approximately 3 hours per
report for Title IX coordinators and 8 hours for an administrative assistant at the LEA level.
At the lHE level, we estimate that it would require 3 hours per incident for the Title lX
coordinator and 16 hours for an administrative assistant We therefore estimate that the
response to informal complaints will cost approximately 35,356,590 per year.

At the LEA level, we assume that the average response to a formal complaint will require 8
hours from the Title lX Coordinator, 16 hours for an administrative assistant one hour each
for two lawyers (assuming both parties obtain legal counsel),31 20 hours from an
investigator, and 8 hours from a decision-maker. We also assume that in 75 percent of
LEAs the Title lX coordinator also acts as the decision-maker, which would not be
allowable under the proposed regulations Assuming a reduction in the average number of
investigations of 1.62 per LEA per year and the use of an independent decision-maker in
eaclr investigation these proposed regulations would result in a cost savings of
$57,136,120 per year at the LEA level.

At the lHE level, we assume that the average response to a formal complaint would require
24 hours from the Title lX Coordinator, 40 hours from an administrative assistant 40 hours
each for 2 lawyers (assuming both parties obtain counsel), 40 hours for an investigator, and
16 hours for a decision-maker. We note that under these proposed regulations recipients

are required to provide parties with advisors to conduct cross- examination if they do not

 

31 This average is based on the assumption that in a significant number of cases at the LEA level, either or both ofthe
parties will choose to proceed without an attorney or with a non-attomey advisor, such that the average cost for
advisors will be two attorney hours

101

have an advisor present. Given that our estimates assume all parties obtain counsel, we do
not believe that this additional requirement would result in an increased cost not otherwise
captured by our estimates Consistent with Wiersma- Mosley and DiLareto, we also assume
that the Title IX coordinator serves as the decision-maker in 60 percent of IHEs. Assuming
an average reduction of 0.0.93 investigations per year per lHE and the use of independent
decision-makers we estimate these proposed regulations to result in a net cost savings of
$4l.,440,300 per year at the lHE level.

We recognize that some recipients may currently conduct investigations in a manner with a
less robust due process framework than what would be required under the proposed
regulations For these recipients included in Group l as described in Section 4.b, the
regulations may result in an increased cost per investigations At the LEA level, we assume
these regulations would require 2 additional hours from the Title IX coordinator, 4 hours
from an administrative assistant l hour each from two lawyers 10 additional hours from an
investigator, and 8 additional hours from a decision-maker per investigation, for a total
increased cost of approximately $l,609,200 per year. At the lHE level, we assume that
these proposed regulations would require an additional 6 hours from a Title IX coordinator,
10 hours from an administrative assistant 20 hours each from two lawyers 20 hours from
an investigator, and 16 hours from a decision-maker, for a total increased cost of
$2,829,570 per year.

We note that the proposed regulations require a hearing for formal complaints at the lHE
level. We do not estimate any additional cost associated With this provision beyond those
outlined above, given that the use of hearing boards has become a relatively common

practice at the IHE level.32

 

32 A:nar et al., supra note 26, at 172-3 found that approximately 87 percent of institutions used a hearing board
which typically involved students faculty, staff, and administrators To the extent that these proposed regulations

102

In addition, the proposed regulations allow for formal complaints to be informally resolved.
We assume that 10 percent of all formal complaints at the LEA and lHE level would be
resolved through informal resolution.33 In such instances at the LEA level, we assume the
Title IX Coordinator and administrative assistant will each have to dedicate 4 hours beyond
what they would have for a full adjudication to reflect the potential additional
administrative tasks associated with this approach Nonetheless we estimate that informal
resolution will save half of the time outlined above for lawyers and investigators and save
the full estimated time commitment of decision-makers At the lHE level, we assume
similar time savings for lawyers investigators and decision- makers with Title IX
Coordinators and administrative assistants each dedicating an additional 8 hours per case. In
total, we assume informal resolution will result in a cost savings of approximately
$3,414,980 per year.

The proposed regulations also require grievance procedures to include the opportunity for
both parties to appeal if an appeal is offered.. Richards indicates that approximately 84
percent of lHEs have an appeals process For purposes of these estimates we assume that
any recipient in Group 3, as described in section 4.b, currently operates an appeals process
However, all recipients in Groups 1 and 2 would need to institute such a structure. Given
that many recipients in Groups 1 and 2 may currently operate an appeals process this
approach would overestimate the costs of these proposed regulations Based on our review
of Title IX documents from various institutions we assume that approximately 50 percent
of investigations taken through to a determination of responsibility will result in an appeal

by either party. We assume that at the LEA level, each appeal will require 4 hours from the

 

result in IHES reducing the membership of hearing boards to, for example, a single decision-maker, these regulations
wouid result in additional cost savings not otherwise captured here.

33 This figure likely represents an underestimate of the actual number that would be resolved informally. Wiersma-
Mosley & DiLoreto, supra note 19, at 6, report that 34 percent of cases were resolved through informal resolution.

103

Title IX coordinator, 8 hours from an administrative assistant one hour each from two
lawyers and 8 hours from a decision- maker. At the lHE level, we assume each appeal will
require 12 hours from a Title IX coordinator, 20 hours from an administrative assistant 10
hours each from 2 lawyers and 8 hours from a decision-maker. In total, we estimate the
appeals process will cost approximately $20,770,220 per year. To the extent that IHEs
choose not to offer appeals this calculation would represent an overestimate of actual
burden.

The proposed regulations require recipients to maintain certain documentation regarding
thei:r Title lX activities We assume that the proposed recordkeeping and documentation
requirements would have a higher first year cost associated with establishing the system for
documentation with a lower out-year cost for maintaining it. At the LEA level, we assume
that the Title IX Coordinator would spend 4 hours in Year l establishing the system and an
administrative assistant would spend 8 hours doing so. At the IHE level, we assume
recipients are less likely to use a paper filing system and are likely to use an electronic
database for managing such information Therefore, we assume it will take a Title IX
Coordinator 24 hours an administrative assistant 40 hours and a database administrator
($5().71) 40 hours to set up the system for a total Year l estimated cost of approximately
$38,836,760.

In later years we assume that the systems will be relatively simple to maintain At the LEA
level, we assume it will take the Title IX Coordinator 2 hours and an administrative
assistant 4 hours to do so. At the lHE level, we assume 4 hours from the Title IX
Coordinator, 40 hours from an administrative assistant and 8 hours from a database
administrator In total, we estimate an ongoing cost of approximately 815,189,260 per year.

ln total, the Department estimates these proposed regulations will result in a net cost

104

savings of approximately $286.4 million to $367.7 million over ten years on a net present
value basis

4.d. Other Issues in the Proposed Regulations

The proposed regulations address three topics that do not involve a recipient’s response to
sexual harassment and which the Department estimates will not result in any net cost or
benefit to regulated entities

First the proposed regulations emphasize that nothing about enforcement of Title lX shall
reqt.ire the Department or a recipient to violate the constitutional rights of any person. The
Departments estimates that there are no costs or cost savings arising from this proposed
provision because it does not require any new act on the part of a recipient. Second, the
proposed regulations state that money damages shall not be required by the Department as a
remedy for a recipient’s violation of Title lX or its regulations The Department’s OCR
generally does not impose money damages as a remedy under Title IX; however,
occasionally OCR does require a recipient to pay sums of money as reimbursement to
remedy a Title IX violation. Although the number of instances in which OCR imposes
money damages is minimal, the Department wishes to emphasize through the proposed
regulation that any remedy involving payment of money must be linked to bringing the
recipient into compliance with Title IX, rather than falling into a category of imposing
money damages There is no cost associated with this proposed regulation because no new
act is required of recipients

Thii'd, the proposed regulations clarify that a religious institution is not required to
preemptively submit a written letter to the Department to claim the religious exemption
from Title IX provided for by statute. There is no cost associated with the proposed

regulation concerning religious institutions because the proposed regulation simply clarifies

105

that such institutions do not need to submit a written letter to the Department to claim the
religious exemption available under the Title IX statute, and does not require any new
action by recipients
4.e. Sensitivity Analysis

The Department’s estimated costs and benefits for these proposed regulations are largely
driven by two assumptions the number of recipients that will not conduct activities beyond
those required for compliance with the final regulations and the change in the number of
investigations conducted each year by each of those recipients To assess the robustness of
our estimates we have conducted nine different simulations of our model with varying
combinations of an upper, lower, and current estimate for each of these two factors
Regarding the upper bound for the number of recipients that will not conduct activities
beyond those required for compliance with the final regulations we assume 100 percent of
LEAs and 85 percent of lHEs. For the lower bound, we assume 50 percent of LEAs and 33
percent of lHEs. ln both instances we assume the remainder of recipients are in Group 3.
As discussed above, alternative coding of investigation rate data would have resulted in an
estimated reduction in the number of investigations per IHE per year ranging from 0.60 to
l.58. Therefore, these estimates served as our upper and lower bound estimates for those
institutions with a 25 percent to 75 percent reduction for LEAs The estimated net present
value of each of these alternative models discounted at seven percent is included in the
table below.34

Table l: Sensitivity Analysis

 

Number of recipients reducing number of investigations

 

Upper Bound Primary Estimate Lower Bound

 

 

 

 

 

 

34 We note that a three percent discount rate would result in larger estimated savings over the ten year time horizon

106

 

Estimated Upper Bound ($820,648,142) ($431,940,097) ($221,468,788)

 

reduction in Primary ($534,363,019) (s286,449,261) ($110,309,915)

investigations Estimate

 

perrecipient Lower Bound ($388,322,321) ($210,250,875) ($53,605,189)

 

 

 

 

 

 

 

Based on this analysis the Department believes that its evaluation of the likely costs and
benefits is accurate in assuming these proposed regulations would result in a net cost
savings to recipients over a ten year period. Although we believe the estimates presented
herein are conservative estimates of savings even extreme lower bound estimates result in a
calculated net cost savings
5. Regulatory Altematives Considered

The Department considered the following alternatives to the proposed regulations (1)
leaving the current regulations and current guidance in place and issuing no proposed
regulations at all; (2) leaving the current regulations in place and reinstating the 2011 DCL
or the 2014 Q&A; and (3) issuing proposed regulations that added to the current regulations
broad statements of general principles under which recipients must promulgate grievance
procedures Altemative (2) was rejected by the Department for the reasons expressed in the
preamble to these proposed regulations the procedural and substantive problems with the
2011 DCL and the 2014 Q&A that prompted the Department to rescind that guidance
remained as concerning now as when the guidance was rescinded, and the Department
determined that restoring that guidance would once again leave recipients unclear about
how to ensure they implemented prompt and equitable grievance procedures Alternative
(1) was rejected by the Department because even though current regulations require

recipients to have grievance procedures providing for “prompt and equitable” resolution of

107

sex discrimination complaints current regulations are entirely silent on whether Title IX
and those implementing regulations cover sexual harassment addressing a crucial topic like
sexual harassment through guidance would unnecessarily leave this serious issue subject
only to non-legally binding guidance rather than regulatory prescriptions The lack of
legally binding standards would leave survivors of sexual harassment with fewer legal
protections and persons accused of sexual harassment with no predictable, consistent
expectation of the level of fairness or due process available from recipients’ grievance
procedures Alternative (3) was rejected by the Department because the problems with the
status quo regarding recipients’ Title IX procedures as identified by numerous stakeholders
and experts made it clear that a regulation that was too vague or broad (e.g., “Provide due
process protections before disciplining a student for sexual harassment”) would not provide
sufficient predictability or consistency across recipients to achieve the benefits sought by
the Department After careful consideration of various alternatives the Department believes
that the proposed regulations represent the most prudent and cost effective way of achieving
the desired benefits of (a) ensuring that recipients know their Specific legal obligations with
respect to responses to sexual harassment and (b) ensuring that schools and colleges take all
reports of sexual harassment seriously and all persons accused of sexual harassment are
treated fairly.
6. Accounting Statement

As required by OMB Circular A-4, in the following table we have prepared an accounting
statement showing the classification of the expenditures associated with the provisions of
these proposed regulations This table provides our best estimate of the changes in annual
morretized costs benefits and transfers as a result of the proposed regulations

Table 2: Accounting Statement

108

 

Category

Benefits

 

Clarity, specificity, and
permanence with respect to

recipient schools and colleges

 

 

knowing their legal obligations Not Quantifled
under Title IX with respect to
s exual harassment

A legal framework for schools’ Not Quantified

 

 

109

 

and colleges’ response to sexual
harassment that ensures all reports
of sexual harassment are treated
seriously and all persons accused
are given due process before being

disciplined for sexual harassment

 

 

Preserve constitutional rights
assure recipients that monetary

damages will not be required by

 

 

 

 

 

 

 

the Department recognize Not Quantifled
religious exemptions in the
absence of written request
Category Costs

7% 3%
Reading and understanding the

$3,956,322 $3,384,055
rule
Revision of grievance procedures $6,866,478 $5,873,268
]’osting of non-discrimination

$179,305 8153,369
statement
Training of Title IX Coordinators

$1,923,912 $1,645,626
investigators decision-makers
Response to informal reports 5,336,591 $5,336,591

 

 

Reduction in the number of

 

($99,176,416)

 

($99,176,416)

 

110

 

investigations

 

 

lncreased investigation

$4,438,769 $4,438,769
requirements
Appeal process $20,770,218 320,770,218

 

Inforrnal resolution of complaints

($3,414,979)

($3,414,979)

 

Creation and maintenance of

documentation

 

 

$18,335,868

 

$17,880,723

 

Clarity of the Regulations

Executive Order 12866 and the Presidential memorandum “Plain Language in Goveminent
Writing” require each agency to write regulations that are easy to understand The
Secretary invites comments on how to make these proposed regulations easier to

understand, including answers to questions such as the following:

~ Are the requirements in the proposed regulations clearly stated?

~ Do the proposed regulations contain technical terms or other wording that

interferes with their clarity?

~ Does the format of the proposed regulations (use of headings paragraphing,

etc.) aid or reduce their clarity?

' Would the proposed regulations be easier to understand if we divided them into

more (but shorter) sections? (A “section” is preceded by the symbol “section” and a

numbered heading; for example, section 106.9 Dissemination of policy.)

~ Could the description of the proposed regulations in the SUPPLEMENTARY

INFORMATION section of this preamble be more helpful in making the proposed

regulations easier to understand? If so, how?

111

 

~ What else could we do to make the proposed regulations easier to understand?
To send any comments that concern how the Department could make these proposed
regulations easier to understand, see the instructions in the ADDRESSES section of the
preamble.
Deregulatory Action
Consistent with Executive Order 13771 (82 FR 9339, February 3, 2017), we have
estimated that this proposed rule will result in cost savings Therefore, this proposed rule
would be considered an Executive Order 13771 deregulatory action.
Regulatory Flexibility Act (Small Business Impacts)
This analysis required by the Regulatory Flexibility Act presents an estimate of the effect
of the proposed regulations on small entities The U.S. Small Business Administration
(SBA) Size Standards define proprietary institutions of higher education as small
businesses if they are independently owned and operated, are not dominant in their field
of operation, and have total annual revenue below $7,000,000. Nonprofit institutions are
defined as small entities if they are independently owned and operated and not dominant
in their field of operation. Public institutions and local educational agencies are defined as
small organizations if they are operated by a government overseeing a population below
50,000.
Publicly available data from the National Center on Education Statistics’ Common Core of
Data indicate that during the 2015-2016 school year, 99.4 percent of local educational
agencies had enrollments of less than 50,000 students
The Department’s eZ-Audit data shows that there were 1,522 Title IV proprietary schools

with revenue rees than $7,000,000 fer the 2015-2016 Awerd Yeer;35 hewever, the

 

35 U.S. Dept. of Educ., Federal Student Aid, Proprieta)j/ Sc1100190/10 Reve)me Percenlages,
studeritaid.ed.gov/sa»"about/data-center/scliool/r)i'oprietg (select “2015-2016 Award Year: Report and Summary
1 12

Department lacks data to identify which public and private, nonprofit institutions qualify as
small. Given the data limitations the Department proposes a data-driven definition for
“small institution” in each sector.

1. Proposed Definition
The Department has historically assumed that all private nonprofit institutions were small
because none were considered dominant in their field However, this approach masks
significant differences in resources among different segments of these institutions The
Department proposes to use enrollment data for its definition of small institutions of
postsecondary education. Prior analyses show that enrollment and revenue are correlated
for proprietary institutions Further, enrollment data are readily available to the Department
for every postsecondary institution while revenue is not. The Department analyzed a
number of data elements available in IPEDS, including Carnegie Size Definitions IPEDS
institutional size categories total FTE, and its own previous research on proprietary
institutions referenced in ED-2017-OPE-0076i. As a result of this analysis the Department
proposes to use this definition to define small institutions:

o Two-year lHEs enrollment less than 500 FTE; and

o Four-year lHEs enrollment less than 1,000 FTE.
Table 3 shows the distribution of small institutions under this proposed definition using the 2016

iPEDs institution fire36

 

Chart” from the dropdown menu; click “Go”)

36 See U.S. Dept. of Educ., Nat’l Ctr. for Educ. Statistics lntegrated Postsecondary Educ. Data System 2016
lnstitutional Characteristics: Directory lnformation survey file (2016), nces.ed.gov/ipeds/datacenter/DataFilesaspx
(select “Compare institutions;” select “By Groups” and then “EZ Group” in the drop down menu; select “Title IV
Participating” and “U.S. Only” and then click the “Search” button; click “Continue;” select “Browse/Search
Variables;” click the plus sign next to “institutional Characteristics” > “Control or Affiliation” > “lnstitutional
Control or Affiliation” and click the check boxes for “2016-2017” and “Control oflnstitution;” then select
“lnstitutional Characteristics” > “Institution classifications” > “1980-81 to current year” and check the boxes for
“2016-2017” and “Sector ofinstitution;” click the plus sign next to “Frequently Used/Derived Variables” > “Fall
enrollment/retention rates” > Total, full- and part-time enrollment and fall FTE” and check the boxes next to “Fall
2016-“ and “Total enrollment”).

113

Table 3: Small Institutions under Proposed Definition

 

 

 

 

 

 

 

 

 

Level Type Small Total Percent
2-year Public 342 1,240 28%
2-year Private 219 259 85%
2-year Proprietary 2,147 2,463 87%
4-year Public 64 759 8%
4-year Private 799 1,672 48%
4-year Proprietary 425 558 76%
Total 3,996 6,951 57%

 

 

 

 

 

 

Under the proposed definition, the two-year small institutions are 68% of all two-year
institutions (2,708/3,962), 68% of all small institutions (2,708/3,996), and 39% of the
overall population of institutions (2,708/6,951); whereas four-year small institutions are
43% of all four-year institutions (1,288/2,989), 32% of all small institutions (1,288/3,996),
and 19% of the overall population of institutions (1,288/6,951). Figure 1 shows a visual
representation of the universe and the percentage that would be defined as small using the

above proposed definition.

 

114

Figure 1: Small Institutions as a subset of all institutions

Q-yeai sistitutions d-year institutions

 

  

Key"_ §§ Smak| institutions A|i institutions

 

Similarly, small public institutions are 20% of all public institutions (406/1,999), 10% of all
small public institutions (406/3,996), and 6% of the overall population of institutions
(406/6,951). Small private nonprofit institutions are 53% of all private nonprofit institutions
(1,018/1,999), 25% of all small institutions (1,018/3,996), and 15% of the overall
population of institutions (1,018/6,951). Finally, and small proprietary institutions are 85%
of all proprietary institutions (2,572/1,999), 64% of all small institutions (2,572/3,996), and
37% of the overall population of institutions (2,572/6,951). The Department requests
comment on the proposed definition lt will consider these suggestions in development of
the final rule.

2. lmpact Estimate Using Proposed Definition

2.a. Impact 011 Loca[ Educatio)i Agencies

As disused in the Disctission of Costs, Benefits and Transfers section of the Regulatory

lmpact Analysis the Department estimates that these proposed regulations will result in a net

115

cost savings for regulated entities including LEAs. Although the savings accruing to any
particular LEA depend on a number of factors including the LEA’s Title IX enforcement history,
its response to the proposed regulations and the number of formal complaints of sexual
harassment the LEA receives in the future, the Department was interested in whether the
regulations would have a disproportionate effect on small LEAs_that is whether small LEAs
were likely to realize benefits proportionate to their size and number.
Using data from the 2015-2016 Civil Rights Data Collection, we examined the number of
allegations of harassment and bullying based on sex by LEA size. Given the extreme upper
end of the enrollment distribution that qualifies an LEA as no longer a small entity for these
purposes-less than one percent of all LEAs-_it is reasonable to expect that the number of
reported incidents of such harassment in small LEAs closely aligns with the average number
for all LEAs On average, LEAs reported 3.23 allegations of harassment or bullying on the
basis of sex in the 2015-2016 school year. By comparison, large LEAs (those with more
than 50,000 students) reported an average of 112.54 such incidents and small LEAs reported
2.64 allegations on average.
Based on the model described in the Discussion of Costs Benefits and Transfers section
above, the Department estimates that a small LEA that experienced only an 8 percent
reduction in investigations annually would experience a net cost savings over the ten year
time horizon.

Z.b. Impact on Institutions of Higher Education
As with LEAs the Department estimates that these proposed regulations will result in a
net cost savings for lHEs over the ten year time horizon. The amount of savings that any
particular lHE will realize, if any, depends on a wide number of factors including its Title

IX compliance history, its response to the proposed regulations and the number of formal

116

complaints of sexual harassment the lHE receives in the future. Regardless of these

variables the Department did analyze extant data sources to attempt to analyze the likely
differential impact across IHEs of various sizes

As noted in the Discussion of Costs, Benefits and Transfers section of the Regulatog Impact
Analysis an analysis of data reported by IHEs under the Clery Act found that smaller institutions tended
to have, on average, fewer such reports per IHE.37 Applying the definitions noted above, we also found
that small entities had far fewer reports than did large entities.38

Table 4: Average Clery Act Reports of Sexual Offenses bv Size/hoe of Institution

 

 

 

 

 

 

 

Not
Level Type Small Total
Small
4-year Public 12.1 1.1 1 1.3
4 -year Private 8.7 0.7 4.7
4-year Proprietary 0.5 0. 1 0.2
2-year Public 0.7 0.2 0.7
2~year Private 1.2 0.1 0.3
2-year Proprietary 0.1 0.0 0.0

 

 

 

 

 

 

 

Assuming that Clery Act reports are correlated with the number of incidents of sexual
harassment under Title IX, we would assume that small institutions have a lower number of
Title IX complaints each year. As a result they may experience less cost savings under this
proposed rule given the smaller baseline. This lower baseline may, however, be offset

slightly by the higher relative number of investigations undertaken at smaller institutions

 

37 We note that although enrollment and the number of Clery Act reports are positively correlated, enrollment alone
explains only 26 percent of the observed variation in the number of reports

38 We note that this finding is driven largely by institutional size rather than a higher rate of offenses at larger
institutions Across all levels and school types except for private 4-year institutions small entities had higher rates
of Clery Act reports per enrolled student than did larger ones Private institutions generally had the highest rates
with private 4-year institutions having the highest rate of Clery Act reports of any category examined

117

as noted in the Senate report Additionally, we note that small institutions also have a
higher than average number of Clery Act reports occurring off-campus indicating that they
may also have a larger number of Title IX sexual harassment reports originating off-
campus. In examining the model described in the Discussion of Costs, Benefits and
Transfers Section above, the Department estimates that due to the small baseline number
of investigations likely conducted by such entities currently, small institutions would need
to realize a 37 percent reduction in investigations (equivalent to approximately one fewer
investigation every five years) in order to realize a net cost savings across the 10 year time
horizon. If the institution did not need to update its grievance procedures it would only
need to recognize a 33 percent reduction (approximately one fewer investigation every six
years).

Paperwork Reduction Act of 1995

As part of its continuing effort to reduce paperwork and the burden of responding, the
Department provides the general public and federal agencies with an opportunity to
comment on proposed and continuing collections of information in accordance with the
Paperwork Reduction Act of 1995 (PRA) (44 U.S.C. 3506(c)(2)(A)). This requirement
helps ensure that: the public understands the Department’s collection instructions
respondents can provide the requested data in the desired fonnat; reporting burden (time
and financial resources) is minimized; collection instruments are clearly understood; and the
Department can properly assess the impact o`f collection requirements on respondents The
following sections contain information collection requirements

Section 106.45( b)( 71--Recordkeeping.

Section 106.45(b)(7) would require recipients to maintain certain documentation regarding

their Title lX activities LEAs and IHEs would be required to create and maintain for a

118

yii>

period of three years records of: sexual harassment investigations determinations appeals
disciplinary sanctions and remedies informal resolutions materials used to train
coordinators investigators and decision-makers any actions including supportive
measures taken in response to a report or formal complaint of sexual harassment and
documentation of the bases upon which the recipient concluded that its response was not
clearly unreasonable and that its measures taken were designed to restore or preserve
access to the recipient’s educational program or activity. This information will allow a
recipient and OCR to assess on a longitudinal basis the prevalence of sexual harassment
affecting access to a recipient’s programs and activities whether a recipient is complying
with Title IX When responding to reports and formal complaints and the necessity for
additional or different training. We estimate the volume of records to be created and
retained may represent a decline from current recordkeeping due to clarification elsewhere
in the proposed regulations that no investigation needs to be conducted where allegations
if true, do not constitute sexual harassment as defined under the regulations and that
informal means may be used to resolve sexual harassment complaints both changes likely
resulting in fewer investigative records being generated We estimate that recipients would
have a higher first-year cost associated with establishing the system for documentation
with a lower out-year cost for maintaining it. At the LEA level, we assume that the Title IX
Coordinator would spend 4 hours in Year l establishing the system and an administrative
assistant would spend 8 hours doing so. At the lHE level, we assume recipients are less
likely to use a paper filing system and are likely to use an electronic database for managing
such information Therefore, we assume it will take a Title IX Coordinator 24 hours an
administrative assistant 40 hours and a database administrator 40 hours to set up the

system for a total Year 1 estimated cost for 16,606 LEAs and 6,766 IHEs of approximately

119

$38,836,760. ln later years we assume that the systems will be relatively simple to
maintain At the LEA level, we assume it will take the Title IX Coordinator 2 hours and an
administrative assistant 4 hours to do so. At the lHE level, we assume 4 hours from the
Title IX Coordinator, 40 hours from an administrative assistant and 8 hours from a
database administrator. In total, we estimate an ongoing cost of approximately $15,189,260
per year.

We estimate that LEAs would take 12 hours and IHEs would take 104 hours to establish
and maintain a recordkeeping system for the required sexual harassment documentation
during Year 1. In out-years we estimate that LEAs would take 6 hours annually and IHEs
would take 52 hours annually to maintain the recordkeeping requirement for Title IX
sexual harassment documentation The total burden for this recordkeeping requirement
over three years is 398,544 hours for LEAs and 1,407,328 hours for IHEs Collectively,

we estimate the burden over three years for LEAs and IHEs for recordkeeping of Title IX
sexual harassment documents would be 1,805,872 hours under OMB Control Number
1870-NEW.

Section 106.44(b)(3).

Section 106.44(b)(3) applies only to IHEs and would require that where a complainant
reports sexual harassment but does not wish to file a formal complaint the lHE would have
a safe harbor against a finding of deliberate indifference where it offers the complainant
supportive measures but must inform the complainant in writing of the complainant’s right
to file a formal complaint This information provided by IHEs to complainants will ensure
that complainants receive supportive measures to assist them in the aftermath of sexual
harassment and also remain aware of their right to file a formal complaint that requires the

lHE to investigate the sexual harassment allegations

120

We estimate that most IHEs will need to create a form, or modify a form they already use,
to comply with this requirement to inform the complainant in writing. We estimate that it
will take Title lX Coordinators one (1) hour in Year 1 to create or modify a form to use for
these purposes that there will be no cost in out-years and that the cost of maintaining such
a form is captured under the recordkeeping requirements of section 106.45(b)(7) described
above, for a total Year l cost of $441,270. Total burden for this requirement over three
years is 6,766 hours .

Section 106.45(b)(2): Notice ofAllegations

Section 106.45(b)(2) would require all recipients upon receipt of a formal complaint to
provide written notice to the complainant the respondent informing the parties of the
recipient’s grievance procedures and providing sufficient details of the sexual harassment
allegations being investigated This written notice will help ensure that the nature and scope
of the investigation, and the recipient’s procedures are clearly understood by the parties at
the commencement of an investigation

We estimate that most LEAs and IHEs will need to create a form, or modify one already
used, to comply with these requirements We estimate that it will take Title IX
Coordinators one (1) hour to create or modify a form to use for these purposes and that an
attorney will spend 0.5 hours reviewing the form for compliance with section 106.45(b)(2).
We estimate there will be no cost in out-years and that the cost of maintaining such a form
is captured under the recordkeeping requirements of section 106.45(b)(7) described above,
for a total Year l cost of $2,584,310. Total burden for this requirement over three years is
35,058 hours

Section 106.451b)(6): Informal resolution

Section 106.45(b)(6) would require that recipients who wish to provide parties with the

121

option of informal resolution of formal complaints may offer this option to the parties but
may only proceed by: first providing the parties with written notice disclosing the sexual
harassment allegations the requirements of an informal resolution process any
consequences from participating in the informal resolution process and second, obtaining
the parties’ voluntary, written consent to the informal resolution process

This provision permits_but does not require_LEAs and IHEs to allow for voluntary
participation informal resolution as a method of resolving the allegations raised in formal
complaints without completing the investigation and adjudication

We estimate that not all LEAs or IHEs will choose to offer informal resolution as a
feature of their grievance process of those who do, we estimate that most will need to
create a form, or modify one already used, to comply with the requirements of this
section. We estimate that it will take Title IX Coordinators one (1) hour to create or
modify a form to use for these purposes and that an attorney will spend 0.5 hours
reviewing the form for compliance with section 106.45(b)(6). We estimate there Will be
no cost in out-years and that the cost of maintaining such a form is captured under the
recordkeeping requirements of section 106.45(b)(7) described above, for a total Year 1
cost of $2,584,310. The total burden for this requirement over three years is 35,058 hours

Collection of lnformation

 

Regulatory section lnforrnation collection OMB Control Number and

estimated burden lchange in

burden l

 

122

 

Regulatory section

Information collection

OMB Control Number and

estimated burden [change in

 

 

 

 

 

Dr_€k>n.l

106.45(b)(7) This proposed regulatory provision OMB 1870-NEW. The
would require LEAs and IHEs to burden over the first three
maintain certain documentation related years would be $69,215,280
to Title IX activities and 1,805,872 hours

106.44(b)( 31 This proposed regulatory provision OMB 1870-NEW. The
would require IHEs who offer burden over the first three
supportive measures to notify the years would be $441,270
complainant of the right to file a formal and 6,766 hours
complaint

106.45(b i(2i This proposed regulatory provision OMB 1870-NEW. The
would require LEAs and IHEs to provide burden over the first three
parties with written notice when years would be $2,584,310
investigating a formal complaint and 35,058 hours

106.45ib)t 61 This proposed regulatory provision OMB 1870-NEW. The

would require LEAs and IHEs to provide
written notice to parties wishing to
participate in informal resolution of a

formal complaint

burden over the first three
years would be $2,584,310

and 35,058 hours

 

We have prepared an lnformation Collection Request (ICR) for these proposed

requirements lf you want to review and comment on the lCR(s), please follow the

instructions listed under the ADDRESSES section of this notice. Please note that the

123

Office of lnformation and Regulatory Affairs (OMB) and the Department of Education
review all comments posted at www.regulations.gov.
When commenting on the information collection requirements we consider your
comments on these collections of information in--
' Deciding whether the collections are necessary for the proper performance of our
functions including whether the information will have practical use;
' Evaluating the accuracy of our estimate of the burden of the collections including

the validity of our methodology and assumptions

' Enhancing the quality, usefulness and clarity of the information we collect; and
° Minimizing the burden on those who must respond, which includes exploring the
use of appropriate automated, electronic, mechanical, or other technological collection
techniques
ADDRESSES: Comments submitted in response to this notice should be submitted
electronically through the Federal eRulemaking Portal at www.i'egulations.gov by
selecting Docket ID No. ED 2018-OCR-0064 or via postal mail, commercial delivery, or
hand delivery. Please specify the Docket ID number and indicate “lnforrnation Collection
Comments” on the top of your comments if your comment(s) relate to the information
collection for this rule. Written requests for information or comments submitted by postal
mail or delivery should be addressed to the Director of the lnforrnation Collection
Clearance Division, U.S. Department of Education, 400 Maryland Avenue, SW., LBJ 216-
36, Washington, D.C. 20202-4537. Comments submitted by fax or email and those
submitted after the comment period will not be accepted FOR FURTHER
INF()RMATION CONTACT: Electronically mail ICDocketMO,:r(aied.go\'. Please do not

send comments here.

124

Intergovernmental Review

This program is not subject to Executive Order 123 72 and the regulations in 34 CFR part
79 because it is not a program or activity of the Department that provides federal
financial assistance.

Assessment of Educational Impact
ln accordance with section 411 of the General Education Provisions Act 20 U.S.C. 1221e-

4, the Secretary particularly requests comments on whether these proposed regulations
Would require transmission of information that any other agency or authority of the United
States gathers or makes available.

Federalism

Executive Order 13132 requires us to ensure meaningful and timely input by State and local
elected officials in the development of regulatory policies that have federalism implications
“Federalism implications” means substantial direct effects on the States on the
relationship between the National Govemment and the States or on the distribution of
power and responsibilities among the various levels of government The proposed
regulations in 34 CFR 106.34 and 34 CFR 106.35 may have federalism implications as
defined in Executive Order 13132. We encourage State and local elected officials to review
and provide comments on these proposed regulations

Accessible Format

lndividuals with disabilities can obtain this document in an accessible format (e.g., braille,
large print audiotape, or compact disc) on request to the person listed under FOR
FURTHER INFORMATION CONTACT.

Electronic Access to This Document

The official version of this document is the document published in the Federal Register.

Free intemet access to the official edition of the Federal Register and the Code of F ederal

125

Regulations is available via the F ederal Digital System at: www.gpo.gov/fdsys. You can
view this document at that site, as well as all other documents of this Department published
in the F ederal Register, in text or PDF. To use PDF, you must have Adobe Acrobat Reader,
which is available free at the site.

You may also access documents of the Department published in the F ederal Register by
using the article search feature at: www.federalregister.gov. Through the advanced search
feature at this site, you can limit your search to documents published by the Department
List of Subjects in 34 CFR Part 106

Education, Sex discrimination Civil rights Sexual harassment

Dated: November 15, 2018

Betsy DeVos
Secretary ofEducation

126

For the reasons discussed in the preamble, the Secretary proposes to amend part 106 of
title 34 of the Code of Federal Regulations as follows
PART 106_NONDISCR1MINATION ON THE BASIS OF SEX IN EDUCATION
PROGRAMS OR ACTIVITIES RECEIVING FEDERAL FINANCIAL ASSISTANCE

1. The authority citation for part 106 continues to read as follows_

Authorit_v: 20 U.S.C. 1681 et seq., unless otherwise noted

2. Section 106.3 is amended by revising the title and paragraph (a) to read as
follows:
§ 106.3 Available remedies

(a) Remedial action. lf the Assistant Secretary finds that a recipient has violated
this part such recipient shall take such remedial action as the Assistant Secretary deems
necessary to remedy the violation, which shall not include assessment of damages against
the recipient Nothing herein prohibits the Assistant Secretary from deeming necessary
equitable relief to remedy a violation of this part.

>i= =i< =i< >i< >i=

3. Section 106.6 is amended by revising the title and adding paragraphs (d), (e)
and (f) to read as follows

§ 106.6 Effect of other requirements and preservation of rights

>i=>i<>i=>i=>i=

(d) Constitutional protections Nothing in this part requires a recipient to:
(1) Restrict any rights that would otherwise be protected frorn government action

2by the First Amendment of the U.S. Constitution;

127

(2) Deprive a person of any rights that would otherwise be protected from
government action under the Due Process Clauses of the Fifth and Fourteenth
Amendments of the U.S. Constitution; or

(3) Restrict any other rights guaranteed against government action by the U.S.
Constitution.

(e) E]j"ect of Section 444 of General Education Provisions Act (GEPA)/Family
Educational Rights and Privacy Act (FERPA), 20 U.S. C. l232g and 34 CFR Part 99.
The obligation to comply with this part is not obviated or alleviated by the FERPA statute
or regulations

(i) Title VII of the Civil Rights Act of1964. Nothing in this part shall be read in
derogation of an employee’s rights under title VII of the Civil Rights Act of 1964, 42

U.S.C. 2000e et seq. or any regulations promulgated thereunder

sense
4. Section 106.8 is revised to read as follows
§ 106.8 Designation of coordinator, dissemination of policy, and adoption of
grievance procedures
(a) Designation of coordinator, Each recipient must designate at least one
employee to coordinate its efforts to comply with its responsibilities under this part. The
recipient must notify all its students and employees of the name or title, office address
electronic mail address and telephone number of the employee or employees designated
pursuant to this paragraph

(b) Dissemination of policy.

128

(1) Notij’l`cation of policy. Each recipient must notify applicants for admission and
employment students employees and all unions or professional organizations holding
collective bargaining or professional agreements with the recipient that it does not
discriminate on the basis of sex in the education program or activity that it operates and
that it is required by title IX and this part not to discriminate in such a manner. Such
notification must state that the requirement not to discriminate in the education program
or activity extends to employment and admission (unless Subpart C does not apply to the
recipient) and that inquiries about the application of title IX and this part to such recipient
may be referred to the employee designated pursuant to section 106.8(a), to the Assistant
Secretary, or both.

(2) Publications.

(i) Each recipient must prominently display a statement of the policy described in
paragraph (b)(l) of this section on its website, if any7 and in each handbook or catalog
that it makes available to persons entitled to a notification under paragraph (b)(l) of this
section.

(ii) A recipient must not use or distribute a publication stating that the recipient
treats applicants students or employees differently on the basis of sex except as such
treatment is permitted by this part

(c) Adoption of grievance procedures A recipient must adopt and publish
grievance procedures that provide for the prompt and equitable resolution of student and
employee complaints alleging any action that would be prohibited by this part and of

formal complaints as defined in section 106.44(e)(5). A recipient must provide notice of

129

the recipient’s grievance procedures including how to report sex discrimination and how
to file or respond to a complaint of sex discrimination to students and employees

(d) Application. The requirements that a recipient adopt a policy and grievance
procedures as described in this section apply only to exclusion from participation denial
of benefits or discrimination on the basis of sex occurring against a person in the United
States.
=l< =l< >l< =l< >l<

5. Section 106.9 is removed and reserved

6. Section 106. 12 is amended by revising paragraph (b) to read as follows
>l< >l< >l< =l< >l<

(b) Assurance of exemption An educational institution that seeks assurance of the
exemption set forth in paragraph (a) of this section may do so by submitting in writing to
the Assistant Secretary a statement by the highest ranking official of the institution
identifying the provisions of this part that conflict with a specific tenet of the religious
organization An institution is not required to seek assurance from the Assistant Secretary
in order to assert such an exemption ln the event the Department notifies an institution
that it is under investigation for noncompliance with this part and the institution wishes to
assert an exemption set forth in paragraph (a) of this section the institution may at that
time raise its exemption by submitting in writing to the Assistant Secretary a statement by
the highest ranking official of the institution identifying the provisions of this part which
conflict with a specific tenet of the religious organization whether or not the institution

had previously sought assurance of the exemption from the Assistant Secretary.

*~k~k**

130

7. Subpart D_Discrimination on the Basis of Sex in Education Program or
Activities Prohibited is amended by adding sections 106.44 and 106.45 to read as
follows

§ 106.44 Recipient’s response to sexual harassment

(a) General. A recipient with actual knowledge of sexual harassment in an
education program or activity of the recipient against a person in the United States must
respond in a manner that is not deliberately indifferent A recipient is deliberately
indifferent only if its response to sexual harassment is clearly unreasonable in light of the
known circumstances

(b) Specific circumstances

(1) A recipient must follow procedures consistent with section 106.45 in response
to a formal complaint If the recipient follows procedures (including implementing any
appropriate remedy as required) consistent with section 106.45 in response to a formal
complaint the recipient’s response to the formal complaint is not deliberately indifferent
and does not otherwise constitute discrimination under title IX.

(2) When a recipient has actual knowledge regarding reports by multiple
complainants of conduct by the same respondent that could constitute sexual harassment
the Title IX Coordinator must file a formal complaint lf the Title IX Coordinator files a
formal complaint in response to the reports and the recipient follows procedures
(including implementing any appropriate remedy as required) consistent with section
106.45 in response to the formal complaint the recipient’s response to the reports is not

deliberately indifferent

131

(3) For institutions of higher education a recipient is not deliberately indifferent
when in the absence of a formal complaint the recipient offers and implements supportive
measures designed to effectively restore or preserve the complainant’s access to the
recipient’s education program or activity. At the time supportive measures are offered,
the recipient must in writing inform the complainant of the right to file a formal
complaint at that time or a later date, consistent with other provisions of this part

(4) lf paragraphs (b)(l) through (b)(3) of this section are not implicated, a
recipient with actual knowledge of sexual harassment in an education program or activity
of the recipient against a person in the United States must consistent with paragraph (a)
of this section respond in a manner that is not deliberately indifferent A recipient is
deliberately indifferent only if its response to sexual harassment is clearly unreasonable
in light of the known circumstances

(5) The Assistant Secretary will not deem a recipient’s determination regarding
responsibility to be evidence of deliberate indifference by the recipient merely because
the Assistant Secretary would have reached a different determination based on an
independent weighing of the evidence.

(c) Ernergency removal Nothing in this section precludes a recipient from
removing a respondent from the recipient’s education program or activity on an
emergency basis provided that the recipient undertakes an individualized safety and risk
analysis determines that an immediate threat to the health or safety of students or
employees justifies removal, and provides the respondent with notice and an opportunity
to challenge the decision immediately following the removal. This provision shall not be

construed to modify any rights under the lndividuals with Disabilities Education Act

132

Section 504 of the Rehabilitation Act of 1973, or title ll of the Americans with
Disabilities Act.

(d) Administrative leave Nothing in this section precludes a recipient from
placing a non-student employee respondent on administrative leave during the pendency
of an investigation

(e) Definitions. As used in this part:

(1) Sexual harassment means

(i) An employee of the recipient conditioning the provision of an aid, benefit or
service of the recipient on an individual’s participation in unwelcome sexual conduct

(ii) Unwelcome conduct on the basis of sex that is so severe, pervasive, and
objectively offensive that it effectively denies a person equal access to the recipient’s
education program or activity; or

(iii) Sexual assault as defined in 34 CFR 668.46(a).

(2) Complainant means an individual who has reported being the victim of
conduct that could constitute sexual harassment or on whose behalf the Title IX
Coordinator has filed a formal complaint For purposes of this subsection the person to
whom the individual has reported must be the Title IX Coordinator or another person to
whom notice of sexual harassment results in the recipient’s actual knowledge under
section 106.44(e)(6).

(3) Respondent means an individual who has been reported to be the perpetrator
of conduct that could constitute sexual harassment

(4) Supportive measures means non-disciplinary, non-punitive individualized

services offered as appropriate, as reasonably available, and without fee or charge to the

133

complainant or the respondent before or after the filing of a formal complaint or where no
formal complaint has been filed Such measures are designed to restore or preserve access
to the recipient’s education program or activity, without unreasonably burdening the
other party; protect the safety of all parties and the recipient’s educational environment
and deter sexual harassment Supportive measures may include counseling, extensions of
deadlines or other course-related adjustments modifications of work or class schedules
campus escort services mutual restrictions on contact between the parties changes in
work or housing locations leaves of absence, increased security and monitoring of
certain areas of the campus and other similar measures The recipient must maintain as
confidential any supportive measures provided to the complainant or respondent to the
extent that maintaining such confidentiality would not impair the ability of the institution
to provide the supportive measures The Title IX Coordinator is responsible for
coordinating the effective implementation of supportive measures

(5) Formal complaint means a document signed by a complainant or by the Title
lX Coordinator alleging sexual harassment against a respondent about conduct within its
education program or activity and requesting initiation of the recipient’s grievance
procedures consistent with section 106.45.

(6) Acrual knowledge means notice of sexual harassment or allegations of sexual
harassment to a recipient’s Title IX Coordinator or any official of the recipient who has
authority to institute corrective measures on behalf of the recipient or to a teacher in the
elementary and secondary context with regard to student-on-student harassment
lmputation of knowledge based solely on respondeat superior or constructive notice is

insufficient to constitute actual knowledge This standard is not met when the only

134

official of the recipient with actual knowledge is also the respondent The mere ability or
obligation to report sexual harassment does not qualify an employee, even if that
employee is an official, as one who has authority to institute corrective measures on
behalf of the recipient

§ 106.45 Grievance procedures for formal complaints of sexual harassment

(a) Discrimination on the basis of sex. A recipient’s treatment of a complainant in
response to a formal complaint of sexual harassment may constitute discrimination on the
basis of sex under title IX. A recipient’s treatment of the respondent may also constitute
discrimination on the basis of sex under title IX.

(b) Grievance procedures. For the purpose of addressing formal complaints of
sexual harassment grievance procedures must comply with the requirements of this
section

(1) Basic requirements for grievance procedures Grievance procedures must-

(i) Treat complainants and respondents equitably. An equitable resolution for a
complainant must include remedies where a finding of responsibility for sexual
harassment has been made against the respondent such remedies must be designed to
restore or preserve access to the recipient’s education program or activity, An equitable
resolution for a respondent must include due process protections before any disciplinary
sanctions are imposed;

(ii) Require an objective evaluation of all relevant evidence - including both
inculpatory and exculpatory evidence - and provide that credibility determinations may

not be based on a person’s status as a complainant respondent or witness

135

(iii) Require that any individual designated by a recipient as a coordinator,
investigator, or decision-maker not have a conflict of interest or bias for or against
complainants or respondents generally or an individual complainant or respondent A
recipient must ensure that coordinators investigators and decision-makers receive
training on both the definition of sexual harassment and how to conduct an investigation
and grievance process including hearings if applicable, that protect the safety of
students ensure due process protections for all parties and promote accountability. Any
materials used to train coordinators investigators or decision-makers may not rely on sex
stereotypes and must promote impartial investigations and adjudications of sexual
harassment

(iv) lnclude a presumption that the respondent is not responsible for the alleged
conduct until a determination regarding responsibility is made at the conclusion of the
grievance process

(v) lnclude reasonably prompt tirneframes for conclusion of the grievance
process including reasonably prompt timeframes for filing and resolving appeals if the
recipient offers an appeal, and a process that allows for the temporary delay of the
grievance process or the limited extension of timeframes for good cause with written
notice to the complainant and the respondent of the delay or extension and the reasons for
the action Good cause may include considerations such as the absence of the parties or
witnesses concurrent law enforcement activity, or the need for language assistance or
accommodation of disabilities

(vi) Describe the range of possible sanctions and remedies that the recipient may

implement following any determination of responsibility;

136

(vii) Describe the standard of evidence to be used to determine responsibility;

(viii) lnclude the procedures and permissible bases for the complainant and
respondent to appeal if the recipient offers an appeal; and

(ix) Describe the range of supportive measures available to complainants and
respondents

(2) Notice ofallegations.

(i) Notice upon receipt of formal complaint Upon receipt of a formal complaint a
recipient must provide the following written notice to the parties who are known:

(A) Notice of the recipient’s grievance procedures

(B) Notice of the allegations constituting a potential violation of the recipient’s
code of conduct including sufficient details known at the time and with sufficient time to
prepare a response before any initial interview. Sufficient details include the identities of
the parties involved in the incident if known the specific section of the recipient’s code
of conduct allegedly violated, the conduct allegedly constituting sexual harassment under
this part and under the recipient’s policy, and the date and location of the alleged
incident if known The written notice must include a statement that the respondent is
presumed not responsible for the alleged conduct and that a determination regarding
responsibility is made at the conclusion of the grievance process The written notice must
also inform the parties that they may request to inspect and review evidence under
paragraph (b)(3)(viii) of this section and inform the parties of any provision in the
recipient’s code of conduct that prohibits knowingly making false statements or

knowingly submitting false information during the grievance process

137

(ii) Ongoing notice requirement If, in the course of an investigation the recipient
decides to investigate allegations not included in the notice provided pursuant to
paragraph (b)(2)(i)(B) of this section the recipient must provide notice of the additional
allegations to the parties if known

(3) Invesiigaiions of a formal complaint The recipient must investigate the
allegations in a formal complaint If the conduct alleged by the complainant would not
constitute sexual harassment as defined in section 106.44(c) even if proved or did not
occur within the recipient’s program or activity, the recipient must dismiss the formal
complaint with regard to that conduct When investigating a formal complaint arecipient
must_

(i) Ensure that the burden of proof and the burden of gathering evidence sufficient
to reach a determination regarding responsibility rest on the recipient and not on the
parties

(ii) Provide equal opportunity for the parties to present witnesses and other
inculpatory and exculpatory evidence;

(iii) Not restrict the ability of either party to discuss the allegations under
investigation or to gather and present relevant evidence;

(iv) Provide the parties with the same opportunities to have others present during
any grievance proceeding7 including the opportunity to be accompanied to any related
meeting or proceeding by the advisor of their choice, and not limit the choice of advisor
or presence for either the complainant or respondent in any meeting or grievance

proceeding; however, the recipient may establish restrictions regarding the extent to

138

which the advisor may participate in the proceedings as long as the restrictions apply
equally to both parties

(v) Provide to the party whose participation is invited or expected written notice
of the date, time, location participants and purpose of all hearings investigative
interviews or other meetings with a party, with sufficient time for the party to prepare to
participate;

(vi) For recipients that are elementary and secondary schools the recipient’s
grievance procedure may require a live hearing. With or without a hearing, the decision-
maker must, after the recipient has incorporated the parties’ responses to the investigative
report under paragraph (b)(3)(ix) of this section ask each party and any witnesses any
relevant questions and follow-up questions including those challenging credibility, that a
party wants asked of any party or witnesses If no hearing is held, the decision-maker
must afford each party the opportunity to submit written questions provide each party
with the answers and allow for additional, limited follow-up questions from each party.
With or without a hearing, all such questioning must exclude evidence of the
complainant’s sexual behavior or predisposition unless such evidenceabout the
complainant’s sexual behavior is offered to prove that Someone other than the respondent
committed the conduct alleged by the complainant or if the evidence concerns specific
incidents of the complainant’s sexual behavior with respect to the respondent and is
offered to prove consent The decision-maker must explain to the party proposing the
questions any decision to exclude questions as not relevant

(vii) For institutions of higher education the recipient’s grievance procedure must

provide for a live hearing. At the hearing, the decision-maker must permit each party to

139

ask the other party and any witnesses all relevant questions and follow-up questions
including those challenging credibility. Such cross-examination at a hearing must be
conducted by the party’s advisor of choice, notwithstanding the discretion of the recipient
under subsection 106.45(b)(3)(iv) to otherwise restrict the extent to which advisors may
participate in the proceedings If a party does not have an advisor present at the hearing,
the recipient must provide that party an advisor aligned with that party for to conduct
cross-examination All cross-examination must exclude evidence of the complainant’s
sexual behavior or predisposition unless such evidence about the complainant’s sexual
behavior is offered to prove that someone other than the respondent committed the
conduct alleged by the complainant or if the evidence concerns specific incidents of the
complainant’s sexual behavior with respect to the respondent and is offered to prove
consent At the request of either party, the recipient must provide for cross-examination
to occur with the parties located in separate rooms with technology enabling the decision-
maker and parties to simultaneously see and hear the party answering questions The
decision-maker must explain to the party’s advisor asking cross-examination questions
any decision to exclude questions as not relevant. If a party or witness does not submit to
cross-examination at the hearing, the decision-maker must not rely on any statement of
that party or witness in reaching a determination regarding responsibility;

(viii) Provide both parties an equal opportunity to inspect and review any
evidence obtained as part of the investigation that is directly related to the allegations
raised in a formal complaint including the evidence upon which the recipient does not
intend to rely in reaching a determination regarding responsibility, so that each party can

meaningfully respond to the evidence prior to conclusion of the investigation Prior to

140

completion of the investigative report the recipient must send to each party and the
party’s advisor, if any, the evidence subject to inspection and review in an electronic
format such as a file sharing platform, that restricts the parties and advisors from
downloading or copying the evidence, and the parties shall have at least ten days to
submit a written response, which the investigator will consider prior to completion of the
investigative report The recipient must make all such evidence subject herein to the
parties’ inspection and review available at any hearing to give each party equal
opportunity to refer to such evidence during the hearing, including for purposes of cross-
examination and

(ix) Create an investigative report that fairly summarizes relevant evidence and,
at least ten days prior to a hearing (if a hearing is required under section 106.45) or other
time of determination regarding responsibility, provide a copy of the report to the parties
for their review and written response

(4) Determination regarding responsibility

(i) The decision-maker(s), who cannot be the same person(s) as the Title IX
Coordinator or the investigator(s), must issue a written determination regarding
responsibility. To reach this determination the recipient must apply either the
preponderance of the evidence standard or the clear and convincing evidence standard,
although the recipient may employ the preponderance of the evidence standard only if the
recipient uses that standard for conduct code violations that do not involve sexual
harassment but carry the same maximum disciplinary sanction The recipient must also
apply the same standard of evidence for complaints against students as it does for

complaints against employees including faculty.

141

(ii) The written determination must include_

(A) ldentification of the section(s) of the recipient’s code of conduct alleged to
have been violated;

(B) A description of the procedural steps taken from the receipt of the complaint
through the determination including any notifications to the parties interviews with
parties and witnesses site visits methods used to gather other evidence, and hearings
held;

(C) Findings of fact supporting the determination

(D) Conclusions regarding the application of the recipient’s policy to the facts

(E) A statement of, and rationale for, the result as to each allegation including a
determination regarding responsibility, any sanctions the recipient imposes on the
respondent and any remedies provided by the recipient to the complainant designed to
restore or preserve access to the recipient’s education program or activity;

(F) The recipient’s procedures and permissible bases for the complainant and
respondent to appeal, if the recipient offers an appeal.

(iii) The recipient must provide the written determination to the parties
simultaneously lf the recipient does not offer an appeal, the determination regarding
responsibility becomes final on the date that the recipient provides the parties with the
written determination lf the recipient offers an appeal, the determination regarding
responsibility becomes final at either the conclusion of the appeal process if an appeal is
filed, or, if an appeal is not filed, the date on which an appeal would no longer be
considered timely;

(5) Appeals. A recipient may choose to offer an appeal. If a recipient offers an

142

appeal, it must allow both parties to appeal. In cases where there has been a finding of
responsibility, although a complainant may appeal on the ground that the remedies are
not designed to restore or preserve the complainant’s access to the recipient’s education
program or activity, a complainant is not entitled to a particular sanction against the
respondent As to all appeals the recipient must: (i) notify the other party in writing when
an appeal is filed and implement appeal procedures equally for both parties (ii) ensure
that the appeal decision-maker is not the same person as any investigator(s) or decision-
maker(s) that reached the determination of responsibility; (iii) ensure that the appeal
decision-maker complies with the standards set forth in section 106.45(b)(1)(iii); (iv) give
both parties a reasonable, equal opportunity to submit a written statement in support of,
or challenging, the outcome; (v) issue a written decision describing the result of the
appeal and the rationale for the result and (vi) provide the written decision
simultaneously to both parties

(6) Informal resolution At any time prior to reaching a determination regarding
responsibility the recipient may facilitate an informal resolution process such as
mediation that does not involve a full investigation and adjudication provided that the
recipient--

(i) Provides to the parties a written notice disclosing--

(A) The allegations

(B) The requirements of the informal resolution process including the
circumstances under which it precludes the parties from resuming a formal complaint

arising frorn the same allegations if any; and

143

(C) Any consequences resulting from participating in the informal resolution
process including the records that will be maintained or could be shared; and

(ii) Obtains the parties’ voluntary, written consent to the informal resolution
process

(7) Recordkeeping.

(i) A recipient must create, make available to the complainant and respondent and
maintain for a period of three years records of--

(A) Each sexual harassment investigation including any determination regarding
responsibility, any disciplinary sanctions imposed on the respondent and any remedies
provided to the complainant designed to restore or preserve access to the recipient’s
education program or activity;

(B) Any appeal and the result therefrom;

(C) Inforrnal resolution if any; and

(D) All materials used to train coordinators investigators and decision-makers
with regard to sexual harassment

(ii) A recipient must create and maintain for a period of three years records of any
actions including any supportive measures taken in response to a report or formal
complaint of sexual harassment ln each instance, the recipient must document the basis
for its conclusion that its response was not clearly unreasonable, and document that it has
taken measures designed to restore or preserve access to the recipient’s educational
program or activity. The documentation of certain bases or measures does not limit the
recipient in the future from providing additional explanations or detailing additional

measures taken.

144

